










DEED OF LEASE
 
By and Between
 
METROPARK 7 LLC,
a Delaware limited liability company




("Landlord")
 
and
 
VSE CORPORATION,
a Delaware corporation


 ("Tenant")
 
*     *     *     *     *     *
 






Metropark 7
6348 Walker Lane
Springfield, Virginia

 
 
 
 

--------------------------------------------------------------------------------

 

DEED OF LEASE
 
THIS DEED OF LEASE (this "Lease") is made as of the 4th day of November, 2009
(the "Effective Date"), by and between METROPARK 7 LLC, a Delaware limited
liability company ("Landlord") and VSE CORPORATION, a Delaware corporation
("Tenant"), who agree as follows:
 
 
1. 

 
 

--------------------------------------------------------------------------------

 



 
 
1. BASIC LEASE TERMS.
 
The following terms shall have the following meanings in this Lease:


 
a.
Premises:
The entire rentable area of the Building comprising approximately 94,280
rentable square feet of space as outlined on the floor plans attached hereto as
Exhibit A-1.
     
b.
Building:
The building and related improvements described in the Base Building Plans
(hereinafter defined) and located, or to be located, on the land (the "Land")
described on Exhibit A-2 attached hereto.
     
c.
Commencement Date:
The date on which Landlord shall deliver possession of the Premises to Tenant
with the Landlord Work (hereinafter defined) being Substantially Complete
(hereinafter defined); provided, however, in the event that the date on which
the Landlord Work is Substantially Complete (the "Substantial Completion
Date")  is a date prior to October 31, 2011, the Commencement Date shall be the
earlier of (i) October 31, 2011, or (ii) two (2) business days following
Tenant’s request for delivery of the Premises, it being understood and agreed
that the Commencement Date shall not occur prior to October 31, 2011 unless
Tenant requests delivery of the Premises prior to such date.
     
d.
Rent Commencement Date:
The earlier of the following dates: (i) May 1, 2012, or (ii) the date on which
Tenant first occupies fifty percent (50%) or more of the rentable area of the
Premises for the conduct of Tenant's business; subject to adjustment as provided
in this Lease.
 
     
e.
Term:
The period commencing on the Commencement Date and ending on the date (the
"Lease Expiration Date") which is the last day of the fifteenth (15th) Lease
Year, unless earlier terminated or extended in accordance with the terms of this
Lease.
     
f.
Initial Annual Base Rent:
$39.00 per rentable square foot per annum, subject to adjustment as provided in
this Lease.
     
g.
Base Year:
The period commencing on the Rent Commencement Date and ending on the first
anniversary of the Rent Commencement Date.
     
h.
Tenant’s Pro Rata Share
100%
     
i.
Address for Notices:
         
To Landlord:
METROPARK 7 LLC
c/o ING Clarion
601 – 13th Street, N.W.
Suite 700 North
Washington, D.C. 20005
Attention:  Asset director
       
With a copy to:
Holland & Knight LLP
2099 Pennsylvania Avenue, NW
Suite 100
Washington, DC 20006
Attention:  Christopher L. Camarra, Esq.
       
To Tenant:
Before the Rent Commencement Date:
         
VSE Corporation
2550 Huntington Avenue
Alexandria, Virginia 22303
Attn: Director of Facilities
         
After the Rent Commencement Date:
         
To the Premises:
Attn: Director of Facilities
       
With a copy to:
Arent Fox LLP
1050 Connecticut Avenue, NW
Washington, DC 20036
Attention: Mindy Pittell Hurwitz, Esq.
     
j.
Landlord’s Address for Payment
of Rent:
Address for checks:
   
METROPARK 7 LLC
c/o ING Clarion
601 – 13th Street, N.W.
Suite 700 North
Washington, D.C. 20005
Attention: Asset Directo
     
k.
Security Deposit:
$1,850,000.00, subject to adjustment as provided in Article 5 of this Lease
     
l.
Effective Date:
The first date on which this Lease has been executed and delivered by each party
hereto, which date shall be the date of this Lease and set forth in the preamble
hereof.



 

 
2. PREMISES.
 
a. Premises.  In consideration of Tenant's agreement to pay Annual Base Rent
(hereinafter defined) and Additional Rent (hereinafter defined) and subject to
the covenants and conditions hereinafter set forth, Landlord hereby leases the
Premises to Tenant and Tenant hereby hires and leases the Premises from
Landlord, upon the terms and conditions set forth herein.  The lease of the
Premises to Tenant includes: (i) so long as Tenant is a Full Building Tenant
(hereinafter defined), the exclusive right (except as relates to Landlord and
its agents) to use the Building Common Areas (hereinafter defined); it being
understood and agreed that at any time when Tenant is not a Full Building
Tenant, such right shall be non-exclusive; and (ii) the non-exclusive right to
use the driveways, sidewalks, parking, loading and landscaped areas on the Land,
and the common public areas located in the Project (as defined below) made
available by Landlord for the benefit of tenants of the Project, but includes no
other rights not specifically set forth herein.  “Building Common Areas”  shall
refer to and include the Lobby (hereinafter defined) and any hallways or
corridors of the Building outside of secure Premises entry doors, the restrooms
and elevators included in the Base Building Plans.  As of the Effective Date,
the Land constitutes a unit within the condominium referenced in Exhibit A-2 and
the Land, and such other Land included within the condominium, comprises a
portion of the office project known as “MetroPark".  The Land and the other
parcels of land located within the MetroPark office project are collectively
referred to in this Lease as the “Project Land”.  The Building, any other
buildings located from time to time on the Project Land, and all common areas,
roadways and public areas existing from time to time therein or thereon, or
appurtenant thereto, are collectively referred to herein as the “Project”.
 
                                The parties acknowledge that the square footage
of the Premises set forth in this Lease is Landlord’s current estimate of the
entire rentable area of the Building (it being the intent of the parties that
the Premises shall comprise the entire rentable area of the Building) and such
estimate is based upon the plans and specifications for the Building referenced
in Exhibit C-1 attached hereto (such plans and specifications, as the same may
be amended from time to time, are referred to herein as the "Base Building
Plans").  Promptly after the Substantial Completion Date, Landlord shall deliver
to Tenant a certification from Landlord's architect of the rentable area of the
Building (the "Landlord's Determination"), which shall be measured in accordance
with the Building Owners and Managers Association International Standard Method
for Measuring Floor Area in Office Buildings, ANSI/BOMA Z65.1-1996 (the "BOMA
Standard"). If Tenant disagrees with the rentable area of the Building
stipulated in the Landlord's Determination or desires to remeasure to confirm
the same, then Tenant (i) shall notify Landlord in writing (the "Remeasurement
Notice") within fifteen (15) days following Tenant's receipt of the Landlord's
Determination that Tenant desires to have the rentable area of the Building
confirmed by the Space Planner (as defined in the Work Agreement attached hereto
as Exhibit B (the "Work Agreement")) using the BOMA Standard, and (ii) shall
cause Space Planner to deliver to Landlord and Tenant within fifteen (15) days
following the delivery of the Remeasurement Notice, a certification from Space
Planner ("Space Planner Certification") of Space Planner's determination of the
rentable area of the Building using the BOMA Standard.  In the event that the
rentable square footage of the Building stipulated in the Landlord's
Determination and the Space Planner Certification are not the same, and
Landlord's architect and the Space Planner cannot otherwise agree on the
rentable area of the Building within ten (10) business days following the
delivery of the Space Planner Certification, then Landlord and Tenant shall,
within ten (10) business days following the expiration of the foregoing
10-business day period, appoint a licensed third party architect ("Third
Architect"), having no fewer than fifteen (15) years experience in the design
and measurement of Comparable Buildings, and recognized as ethical and reputable
within the field, who shall determine the measurement of the Building using the
BOMA Standard.  If Landlord and Tenant cannot agree on the Third Architect, then
either Landlord or Tenant, on behalf of both parties, may request appointment of
such Third Architect by the then president of the Greater Washington Commercial
Association of REALTORS®, or the successor organization thereto, who shall be
instructed to promptly appoint a third-party architect satisfying the criteria
above to serve as the Third Architect. The rentable area of the Building shall
be the determination of the architect that is not the highest of the three
determinations nor the lowest of the three determinations (or if the
determinations of two of the architects is the same, the determination of such
two architects). Landlord and Tenant shall each pay the cost of its own
architect and shall equally share the costs of any Third Architect.  If any
re-measurement of the Building in accordance with this paragraph results in any
changes to the rentable square footage of the Building set forth in Section 1
above, that final determination shall be the rentable area of the Premises for
all purposes hereunder, and the parties shall promptly (i) execute and deliver
an agreement reflecting such changes and the resulting changes in Rent and any
improvement allowance payable under this Lease, and (ii) adjust any Rent and any
improvement or test fit allowance theretofore paid
appropriately.   Notwithstanding anything contained herein to the contrary, (1)
Tenant's failure to deliver the Remeasurement Notice and/or the Space Planner's
Certification within the time periods set forth hereinabove shall be deemed
Tenant's acceptance of the rentable area of the Building set forth in Landlord's
Determination and the rentable area of the Building set forth in Landlord's
Determination shall be deemed the rentable area of the Premises for all purposes
of this Lease, and (2) Tenant shall pay in full all amounts of Base Rent and
Additional Rent due and owing by Tenant pursuant to the terms of this Lease on
the basis of the rentable square footage of the Premises set forth in Section 1
of this Lease, notwithstanding that the parties may be in the process of
remeasuring of the Building, it being understood that Tenant's payment of same
shall be without prejudice to Tenant's rights under this Section 2.a.
 
b. Delivery of Premises; Landlord
Work                                                                         
 
(i) Except as otherwise expressly provided in this Lease, Landlord shall deliver
the Premises to Tenant, and Tenant shall accept the Premises, in its "AS-IS"
condition as of the Commencement Date without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements or, to provide any allowance for
same.  Tenant acknowledges that except as otherwise expressly provided in this
Lease, Landlord has not made any representation or warranty with respect to the
condition of the Premises or the Building or with respect to the suitability or
fitness of either for the conduct of Tenant's business therein or for any other
purpose.
 
(ii)           Landlord, at Landlord’s sole cost and expense, shall cause the
Building to be constructed in accordance with the Base Building Plans (including
completion of the work described in the "Base Building Shell Description"
attached hereto as Exhibit C-2) and Legal Requirements (the "Landlord
Work").   Landlord hereby acknowledges that Landlord, as part of the Landlord
Work and at no additional cost to Tenant, shall reinforce those certain areas of
floor slab located within the Premises on the above-grade floors of the Building
(i.e., floors 1 through 4) and more particularly outlined on Exhibit C-3
attached hereto, such that such areas of the floor slab have a live load rating
of one hundred fifty (150) pounds per square foot.
 
(iii)           Landlord shall use commercially reasonable efforts to
Substantially Complete the Landlord Work and deliver the Premises to Tenant on
or before October 31, 2011 (the "Outside Completion Date").  Attached hereto as
Exhibit C-4 is an outline of key milestones relating to Substantial Completion
of the Landlord Work (the "Work Schedule").  Landlord shall provide Tenant with
prompt notification if Landlord fails (or anticipates failing) to complete the
work shown on the Work Schedule by the dates set forth therein for the
completion of such work.  Subject to Section 2.c. below, if, for any reason,
Landlord is unable to meet the milestones set forth in the Work Schedule and/or
Substantially Complete the Landlord Work and deliver possession of the Premises
to Tenant on or before the Outside Completion Date, Landlord shall not be liable
for any damage caused thereby, nor shall this Lease be void or voidable, but,
rather, (A) the Term shall commence upon, and the Commencement Date shall be,
the date on which Landlord Substantially Completes the Landlord Work and
delivers possession of the Premises to Tenant; and (B) except to the extent
resulting from a Tenant Delay (hereinafter defined), the Rent Commencement Date
shall be delayed one (1) day for each day that the Substantial Completion Date
is delayed beyond the Outside Completion Date.
 
(iv)           The Landlord Work shall be deemed “Substantially Complete” when
(a) Landlord shall have obtained all inspections and approvals required by
Fairfax County, Virginia in connection with the issuance of certificate of
occupancy for the Building improvements evidenced by the Base Building Plans;
and (b) Landlord’s architect shall have certified (on a standard AIA Form) that
the Base Building Work has been completed substantially in accordance with the
Base Building Plans (subject to Substantial Completion Punch List Items)
(“Substantial Completion Certificate”).  “Substantial Completion Punch List
Items” shall mean items which entail minor or insubstantial details of
construction, decoration, mechanical adjustment, or installation that do not
materially and adversely affect the ability of Tenant to use and occupy the
Premises for the construction of the Tenant Improvements.  In order to satisfy
the foregoing standards in this Section 2.b.(iv), Landlord, at Landlord’s cost,
shall have the right to install temporary or similar items which meet all Legal
Requirements and which function at substantially the same level as the permanent
items.   Landlord agrees to diligently pursue completion of all Substantial
Completion Punch List Items after the same have been identified.
 
(v)           Subject to the following terms and conditions of this paragraph,
Tenant shall have a limited right to access the Premises prior to the
Commencement Date and during the conduct of the Landlord Work solely for the
purpose of conducting a periodic observation of the progress of the Landlord
Work. Any such access to the Premises pursuant to this paragraph shall be
subject to advance scheduling with Landlord and Tenant shall notify Landlord at
least fourteen (14) days prior to the date on which Tenant desires such access
to the Premises; provided, however, in no event shall Tenant have the right to
access the Premises on more than one day in any calendar month.  The right of
access granted pursuant to this paragraph shall be limited to Tenant's
Representative (as defined in the Work Agreement), Space Planner (as defined in
the Work Agreement), and/or an agent of Tenant engaged to provide construction
management services to Tenant in connection with Tenant's construction of the
Tenant Improvements (collectively, "Tenant's Construction Advisers"). Tenant
hereby covenants and agrees that any access to the Premises and observation of
the Landlord Work prior to the Commencement Date shall be at Tenant's sole risk,
cost and expense and shall be subject to the terms and conditions of this Lease,
other than the covenant to pay Rent but including without limitation, Section 11
of this Lease.  Prior to any entry onto the Premises, Tenant shall deliver to
Landlord certificates of insurance, acceptable to Landlord, evidencing that
Tenant maintains the liability insurance coverages described in Sections
12(a)(i) and 12(a)(iv) of this Lease, said insurance to be issued by insurers
and be in the form and content required by the terms of Section 12.  Tenant
hereby agrees to indemnify and hold Landlord and Landlord Parties harmless from
and against any cost, damage, claim, liability or expense (including reasonable
attorneys' fees) incurred by or claimed against Landlord and/or Landlord
Parties, directly or indirectly, as a result of or in any way arising out of
any  access to the Premises prior to the Commencement Date by Tenant and/or
Tenant's Construction Advisers, including without limitation, any costs or
claims resulting from any Tenant Delay (hereinafter defined) and the foregoing
indemnity shall survive any termination of this Lease.  When accessing the
Premises pursuant to this paragraph, Tenant shall cause all Tenant's
Construction Advisers to observe all rules and regulations promulgated by
Landlord from time to time in connection with such access and/or the performance
of the Landlord Work.  Any delay in Landlord's substantial completion of the
Landlord Work arising from any entry into the Premises by Tenant's Construction
Advisers pursuant to this paragraph shall be deemed a "Tenant Delay".


c.           Holdover Mitigation.
 
(i)           To assist Tenant in mitigating any damages which Tenant may incur
as a result of a Delivery Failure (hereinafter defined),  Landlord has agreed to
provide Tenant the remedies described below in this Section 2.c, which remedies
shall be Tenant's sole and exclusive remedy in connection with any Delivery
Failure.


(ii)           Subject to the terms and conditions of this Section 2.c, in the
event that a Delivery Failure shall occur, Tenant shall provide written notice
to Landlord of Tenant’s actual and documented additional costs and expenses
actually incurred by Tenant as a result of such Delivery Failure (the "Delivery
Failure Costs"). Such notice (the "Delivery Costs Notice") shall be delivered
within thirty (30) days following the date such Delivery Failure Costs are
incurred by Tenant and shall include reasonable documentation and support
evidencing all Delivery Failure Costs. Landlord acknowledges that the Delivery
Failure Costs may include holdover rent payable under any then-current lease as
a result of Tenant’s need to remain in space it would otherwise vacate or for
the payment of rent on temporary space Tenant obtains that it would not have
needed but for the Delivery Failure.  Provided no Event of Default shall have
occurred,  Landlord shall pay to Tenant an amount (a "Mitigation Payment") equal
to the Delivery Failure Costs evidenced by the Delivery Costs Notice; provided,
however, in no event shall any Mitigation Payment exceed One Hundred Thousand
and 00/100 Dollars ($100,000) for any calendar month (the "Monthly Cap") and in
no event shall the aggregate Mitigation Payments payable to Tenant and/or for
which Landlord is liable under this Section 2.c exceed an amount equal to the
product of (i) the Monthly Cap, times (ii) the number of calendar months between
November 1, 2011 and the Substantial Completion Date.  For purposes of example
only, in the event that the Substantial Completion Date is delayed to December
31, 2011 as a result of a Delivery Failure, the maximum aggregate liability of
Landlord for such Delivery Failure shall be Two Hundred Thousand and 00/100
Dollars ($200,000), with no more than One Hundred Thousand Dollars ($100,000)
being payable to Tenant for each of the months of November 2011 and December
2011.  Landlord shall pay the Mitigation Payments to Tenant within thirty (30)
days after Landlord receives a Delivery Costs Notice but in no event more than
once per calendar month.
 
(iii)           In the event that a Delivery Failure shall occur and such
Delivery Failure fails to be cured on or before May 1, 2012, then Tenant shall
have the option to terminate this Lease (the "Contingent Termination Option")
upon fifteen (15) days' prior written notice to Landlord (the "Contingent
Termination Notice"), time being of the essence, and subject to the terms and
conditions of this Section 2.c.(iii). The Contingent Termination Option shall
automatically be deemed waived and thereafter null and void and of no further
force and effect in the event that the Delivery Failure is cured prior to
Tenant's exercise of the Contingent Termination Option.  If Tenant exercises the
Contingent Termination Option in accordance with the terms and conditions of
this Section 2.c.(iii), then this Lease shall terminate effective as of the
fifteenth (15th) day following Landlord's receipt of the Contingent Termination
Notice; provided, however, if the Delivery Failure is cured on or before such
fifteenth (15th) day following Landlord's receipt of the Contingent Termination
Notice, then the Contingent Termination Option shall automatically be deemed
rescinded and waived and thereafter null and void and of no further force and
effect.  Upon any termination of this Lease pursuant to this Section 2.c.(iii),
Landlord and Tenant shall each be released from any and all obligations or
liabilities under this Lease (except any such obligations or liabilities which
expressly survive the expiration or termination of this Lease), and provided no
Event of Default shall have occurred, Landlord shall promptly return to Tenant
the Security Deposit. At Landlord's request, Tenant shall promptly execute and
return to Landlord a termination agreement prepared by Landlord documenting any
termination of this Lease pursuant to this Section 2.c.(iii), which obligation
shall survive any such termination of this Lease.


(iv)           As used in this Section 2.c., the term "Delivery Failure" shall
mean Landlord's failure to Substantially Complete the Landlord Work and deliver
the Premises to Tenant on or before the Outside Completion Date; provided,
however, in no event shall any Delivery Failure be deemed to have occurred in
the event that such failure is the result of Force Majeure and/or any Tenant
Delay and/or Tenant actually commences the construction of the Tenant
Improvements in the Premises prior to the Outside Completion Date, it being
understood that the intent of the parties is that the remedies provided herein
are solely to accommodate Tenant in the event that Tenant is unable to commence
construction of the Tenant Improvements in the Premises on or before the Outside
Completion Date as a result of Landlord's failure to Substantially Complete the
Landlord Work and deliver the Premises to Tenant on or before the Outside
Completion Date for reasons other than Force Majeure or any Tenant Delay.


d.           Tenant Improvements.   Subject to and in accordance with the terms
and conditions of the Work Agreement, Tenant shall construct in the Premises the
Tenant Improvements, at Tenant's sole cost and expense, subject to the
application of the Improvement Allowance (as defined in Section C.2 of the Work
Agreement). From and after the Commencement Date, Tenant shall have full access
to the Premises to construct and install the Tenant Improvements.


e.           LEED.   Landlord shall use commercially reasonable efforts to
design and construct the Building so as to attempt to be awarded a gold
certification under the Leadership in Energy and Environmental Design Green
Building Rating System (“LEED”) from the U.S. Green Building Council for the
Base Building Improvements.  Tenant shall use commercially reasonable efforts to
design and construct the Tenant Improvements and/or other Alterations so as to
attempt to be awarded a gold LEED certification for Commercial Interiors (at the
version existing at the time Tenant registers for the same), at its own expense
(subject to application of the Improvement Allowance); provided, however, if
Landlord achieves a rating lower than gold LEED certification for the Base
Building Improvements (a "Lower Rating"), then Tenant shall only be obligated to
use commercially reasonable efforts to achieve the Lower Rating for Commercial
Interiors.  If and to the extent Landlord achieves such LEED certification for
the Building Shell Improvements and/or Tenant achieves such Commercial Interiors
LEED certification, to the extent required by such certification, Landlord and
Tenant agree to cooperate with each other, at no cost to the other (except to
the extent the same are includable in Operating Expenses) to maintain the LEED
certification standard(s) so obtained.
 
 
3. TERM AND COMMENCEMENT OF TERM.
 
a. Term.  This Lease shall be in full force and effect as of the Effective
Date.  The term of this Lease (the "Term") shall commence on the Commencement
Date and shall expire on the Lease Expiration Date, unless earlier terminated or
extended in accordance with the terms of this Lease.
 
b.           Declaration.  Reference is made to the form of Declaration of
Commencement Date (the "Declaration") attached hereto as Exhibit D.  At any time
following the Commencement Date, Landlord may, at Landlord's option, complete
the Declaration and deliver same to Tenant for execution to confirm, among other
things, the Commencement Date, the Rent Commencement Date, the Lease Expiration
Date and the Term.  If true and correct, Tenant shall execute and return the
Declaration to Landlord within ten (10) business days following Tenant's receipt
of same; otherwise Tenant shall notify Landlord of its objections to the
information contained in the Declaration within such ten (10) business day
period.  Failure to execute the Declaration shall not affect the commencement or
expiration of the Term.
 
 
4. RENT.
 
   Tenant covenants and agrees to pay as Rent (hereinafter defined) for the
Premises the following amounts set forth in this Section 4 and as otherwise
provided in this Lease.  "Additional Rent" shall mean all costs, expenses,
charges and other payments to be made by (or on behalf of) Tenant to Landlord
(or to a third party if required under this Lease), other than Annual Base Rent
(hereinafter defined), whether or not the same be designated as such. "Rent" or
"rent" shall mean all Annual Base Rent and Additional Rent due hereunder.
 
a. Annual Base Rent.   Commencing on the Rent Commencement Date, and thereafter
during the Term, Tenant shall pay annual base rent in the amounts set forth
immediately below (the "Annual Base Rent"), which amounts shall be payable in
equal monthly installments (the "Monthly Base Rent") as set forth immediately
below:
 
Lease
Year
Annual Base Rent Per Square Foot
Annual
Base Rent
Monthly
Base Rent

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1
­­$39.00
$3,676,920.00
$306,410.00

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2
$40.17
$3,787,227.60
$315,602.30

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

3
$41.38
$3,901,306.40
$325,108.87

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

4
$42.62
$4,018,213.60
$334,851.13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

5
$43.90
$4,138,892.00
$344,907.67

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

6
$45.11
$4,252,970.80
$354,414.23

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

7
$46.35
$4,369,878.00
$364,156.50

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

8
$47.63
$4,490,556.40
$374,213.03

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

9
$48.94
$4,614,063.20
$384,505.27

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

10
$50.29
$4,741,341.20
$395,111.77

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

11
$51.55
$4,860,134.00
$405,011.17

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

12
$52.84
$4,981,755.20
$415,146.27

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

13
$54.16
$5,106,204.80
$425,517.07

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

14
$55.51
$5,233,482.80
$436,123.57

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

15
$56.90
$5,364,532.00
$447,044.33

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
All installments of Monthly Base Rent shall be payable in advance, on the Rent
Commencement Date and the first day of each calendar month thereafter during the
Term.  If the Rent Commencement Date shall be a day other than the first day of
a calendar month, (1) the Annual Base Rent for the first Lease Year shall be an
amount equal to the sum of (x) the amount of Monthly Base Rent for the partial
month in which the Rent Commencement Date occurs, plus (y) the amount of the
Annual Base Rent for the first Lease Year set forth in the rent chart above, and
(2) Monthly Base Rent for such partial month shall be the prorated amount of the
Monthly Base Rent payable hereunder during the first Lease Year, which proration
shall be based upon the actual number of days of such partial month.  The
prorated Monthly Base Rent for such partial month shall be payable on the first
day of the calendar month after the month in which the Rent Commencement Date
occurs.  As used in this Lease, the term "Lease Year" means (A) with respect to
the first Lease Year, the twelve (12) full calendar month period commencing on
the Rent Commencement Date (plus the number of days in any partial first month
if the Rent Commencement Date is not the first day of the month), except that if
the Rent Commencement Date is a date earlier than May 1, 2012, then the first
Lease Year shall commence on the Rent Commencement Date and shall expire on
April 30, 2013, and (B) with respect to the second Lease Year and each
subsequent Lease Year thereafter, each successive period of twelve (12) full
calendar months following the expiration of the first Lease Year.
 
b.           Tenant's Pass-Through Costs.
 
(i) As used in this Lease:
 
(1) "Operating Expenses" shall mean any and all expenses, costs and
disbursements calculated in accordance with generally accepted accounting
principals, consistently applied, and actually incurred by Landlord that are of
a kind, amount, and nature as customarily incurred by reasonably prudent
landlords of Comparable Buildings in connection with the ownership, management,
operation, maintenance, servicing and repair of the Building and appurtenances
thereto, the Building Common Areas, and the Land, including, but not limited to:
employees' wages, salaries, welfare and pension benefits and other fringe
benefits; payroll taxes; telephone service; painting of Building Common Areas;
exterminating service; detection and security services; concierge services;
sewer rents and charges; premiums for fire and casualty, liability, rent,
workmen's compensation, sprinkler, water damage and other insurance; repairs and
maintenance; building supplies; uniforms and dry cleaning; snow removal; the
cost of obtaining and providing electricity, water and other public utilities to
all areas of the Building; trash removal; janitorial and cleaning supplies; and
janitorial and cleaning services; window cleaning; service contracts for the
maintenance of elevators, boilers, HVAC and other mechanical, plumbing and
electrical equipment; fees for all licenses and permits required for the
ownership and operation of the Building; business license fees and taxes,
including any taxes based on Landlord's rental income from the Building; sales,
use and personal property taxes payable in connection with tangible personal
property and services purchased for the management, operation, maintenance,
repair, cleaning, safety and administration of the Building; legal fees;
accounting fees relating to the determination of Operating Expenses and the
tenants' share thereof and the preparation of statements in connection
therewith; management fees; purchase and installation of indoor plants in the
Building Common Areas; landscaping maintenance and the purchase and replacement
of landscaping services, plants and shrubbery; and insurance policies or
endorsements purchased to enable Landlord to repair, replace and re-commission
the Building in a manner sufficient to obtain re-certification pursuant to any
Green Agency Rating (hereinafter defined) (or, in the event the Building has not
achieved any certification under any Green Agency Rating, such insurance that is
purchased in order to facilitate rebuilding the Building upon a casualty so as
to achieve such certification) or to support achieving energy and carbon
reduction targets; all costs of maintaining, managing, reporting, commissioning
and re-commissioning the Building (or any part thereof) to conform with any
Green Requirements (hereinafter defined), and all costs of applying, reporting
and commissioning the Building (or any part thereof) to seek certification under
any Green Agency Rating.  Operating Expenses shall also include costs and
expenses associated with the management, operation, maintenance, servicing and
repair of the common areas of the Project to the extent such costs and expenses
("Project Costs") are reasonably allocated to the Building and otherwise payable
by Landlord.  If Landlord makes an expenditure for a capital improvement to the
Building (i) by installing energy conservation or labor-saving devices to reduce
Operating Expenses, or (ii) to comply with any Legal Requirement or Green
Requirement first enacted or enforceable following the Commencement Date, and
if, under generally accepted accounting principles, such expenditure is not a
current expense, then the cost thereof shall be amortized over a period equal to
the useful life of such improvement, determined in accordance with generally
accepted accounting principles, and the amortized costs allocated to each
Subsequent Year (hereinafter defined) during the Term, together with an imputed
interest amount calculated on the unamortized portion thereof (using an interest
rate equal to Landlord's cost of financing or, if the improvement is not
financed, the prime rate on corporate loans quoted in the Wall Street Journal),
shall be deemed a "Permitted Capital Expenditure" and shall be included in
Operating Expenses; provided, however, Permitted Capital Expenditures made
solely for the purpose of reducing Operating Expenses shall be included in
Operating Expenses to the extent of the actual annual savings in Operating
Expenses realized as a result of such Permitted Capital Expenditure.
 
Notwithstanding the foregoing to the contrary, Operating Expenses for each
Subsequent Year following the Base Year shall not include any increases in
Controllable Operating Expenses (hereinafter defined) to the extent such
increases are greater than five percent (5%) of the prior year's Controllable
Operating Expenses.  For purposes hereof, "Controllable Operating Expenses"
shall mean the costs and expenses included in Operating Expenses in the Base
Year to the extent such costs and expenses are discretionary costs and expenses
within the control of Landlord, it being understood and agreed that Controllable
Operating Expenses shall in no event be deemed to include, without limitation,
any costs and expenses associated with the following:  (A) utilities, (B)
insurance, (C) Real Estate Taxes (hereinafter defined), (D) Project Costs, (E)
Permitted Capital Expenditures and any non-capital expense items incurred to
comply with Legal Requirements (including permits and licenses); (F) items
affected by labor costs, such as janitorial services, in the event of an
increase in the legal minimum wage or a general increase in the wage level in
Fairfax County, Virginia, and (G) items of Operating Expenses affected by the
amount of usage, such as HVAC maintenance and repairs and snow and ice removal.
 
Furthermore, Operating Expenses shall not include:
 
1. Cost of capital improvements (except for Permitted Capital Expenditures and
except as distinguished from replacement of parts or components purchased and
installed in the ordinary course which, under generally accepted accounting
principles consistently applied are expense items and not capital expenditures);
 
2. Leasing commissions, attorneys’ fees, costs, disbursements, and other
expenses incurred and payable by Landlord in connection with negotiations or
disputes with tenants or prospective tenants or lenders or prospective lenders,
partners, members and/or directors;
 
3. Cost of repairs or other work occasioned by fire, windstorm or other casualty
to the extent reimbursed by insurance proceeds (or would have been reimbursed by
insurance proceeds had Landlord maintained the insurance required to be
maintained by Landlord under this Lease);
 
4. Payments of principal, interest, ground rent or any other financing or
refinancing costs on any mortgages, deeds of trust or ground leases encumbering
Landlord's interest in the Building, or any penalties or late charges relating
thereto;
 
5. Salaries, wages, or other compensation or benefits paid to (a) officers and
executives of Landlord, and (b) employees of Landlord who are not assigned
full-time to the operation, management, maintenance, or repair of the Building;
provided however, Operating Expenses shall include Landlord's reasonable
allocation of wages, salary, or other compensation or benefits paid to any
employee to the extent such employee is assigned or devotes services on a
part-time basis to the operation, management, maintenance, or repair of the
Building;
 
6. Costs incurred for any items to the extent Landlord is reimbursed by a third
party (excluding costs payable by other tenants as part of Operating Expenses),
including without limitation, by insurance or by a manufacturer's,
materialman's, vendor's or contractor's warranty; provided, however, Operating
Expenses shall include reasonable costs and expenses incurred by Landlord in
connection with the collection of such costs to the extent not otherwise paid by
such third party;
 
7. Costs incurred in connection with the sale or change of ownership or
financing or refinancing of the Building;
 
8. Costs incurred by Landlord which are associated with the operation of the
business of the legal entity which constitutes Landlord as the same is separate
and apart from the cost of the operation of the Building (including without
limitation, overhead costs, legal and accounting fees, and general and
administrative expenses of Landlord or any affiliate thereof relating to
maintaining Landlord’s or such affiliate’s existence and functioning as such
legal entity), recognizing that accounting costs incurred in connection with
determination of Operating Expenses shall be included as an Operating Expense;
 
9. All amounts which would otherwise be included in Operating Expenses which are
paid to any affiliate or subsidiary of Landlord or Landlord’s property manager
or managing agent, or any representative, employee or agent of same, to the
extent the costs of such services exceed the competitive rates for similar
services of comparable quality rendered by persons or entities of similar skill,
competence and experience;
 
10. Real Estate Taxes;
 
11. Depreciation;
 
12. Costs and expenses incurred to remediate any Hazardous Materials (as
hereinafter defined) now or hereafter existing in or on the Land or the Building
in violation of Legal Requirements (as hereinafter defined), including without
limitation, the costs and expenses attributable to testing, investigation,
management and removal of such Hazardous Materials; provided, however, Operating
Expenses may include (i) the costs and expenses of any testing or monitoring
customarily conducted by owners of Comparable Buildings in the ordinary course
of operating and managing Comparable Buildings and (ii) to the extent not
otherwise excluded pursuant to this Section 4.b, the costs and expenses incurred
to comply with any Legal Requirements first enacted after the Commencement Date
to the extent of, in the case of a capital expenditure, the amount includible as
a Permitted Capital Expenditure;
 
13. Rentals for items (except when needed in connection with normal repairs and
maintenance of permanent systems) which if purchased, rather than rented, would
constitute a capital expenditure specifically excluded under Subsection 1 above
(excluding, however, equipment not affixed to the Building which is used in
providing janitorial or similar services);
 
14. Costs arising from Landlord’s charitable or political contributions;
 
15. With the exception of the reasonable cost to maintain or insure any of the
same (which costs shall be included in Operating Expenses), costs and expenses
of the purchase and installation of sculptures, paintings, and other works of
fine art;
 
16. Reserves for replacements, repairs or contingencies;
 
17. Costs for acquisition and initial construction of the Building, including
without limitation, any “tap fees” or sewer or water connection fees for the
Building;
 
18. Costs of repairing, replacing or otherwise correcting any defects, including
any allowances for same, in the initial construction of the Building (including
without limitation, the foundation, structure, roof, and systems);
 
19. Fines, interest or penalties, incurred due to the late payments of Real
Estate Taxes, utility bills and other costs incurred as a result of Landlord's
failure to make such payments when due;
 
20. Fees paid for the management of the Building to the extent such fees in the
aggregate exceed the greater of (a) competitive rates for similar management
services of comparable quality rendered by persons or entities of similar skill,
competence and experience; or (b) 3% of the gross revenues of the Building;
 
21. Costs arising from the negligence or willful misconduct of other tenants in
the Building.
 
(2) "Real Estate Taxes" shall mean all taxes, assessments and charges levied
upon or with respect to the Land (or any portion thereof), the Building, and any
improvements adjacent thereto (computed as payable in installments as permitted
by law regardless of whether so paid), including, without limitation, vault
rents, if any, franchise taxes, the Transportation Tax (Va. Code
§ 58.1-3221.3B), any tax, fee or excise on rents, on the square footage of the
Premises including the Business and Professional License Tax ("BPOL Tax")
administered by Fairfax County, on the act of entering into this Lease, on the
occupancy of Tenant, on account of the rent hereunder or the business of renting
space now or hereafter levied or assessed against Landlord by the United States
of America or the state, county, city or town in which the Building and Land are
located, or any political subdivision, public corporation, district or other
political or public entity; and shall also include any other tax to the extent
that such tax is imposed in lieu of or in addition to such Real Estate
Taxes.  Reasonable legal fees, costs and disbursements incurred by Landlord in
connection with any proceedings for appeal or reduction of any Real Estate Taxes
shall also be considered Real Estate Taxes for the year in question (provided,
however, that such appeal or reduction attempt is undertaken in good faith by
Landlord with the reasonable expectation to reduce Real Estate Taxes for the
Building).  In the event that Real Estate Taxes for the Land and the Building
are not separately assessed, Landlord shall allocate to the Land and the
Building the portion of the total Real Estate Tax assessment that, in Landlord’s
commercially reasonable judgment, fairly represents the relative values of all
properties that have been assessed together.    Notwithstanding the foregoing,
Real Estate Taxes shall not include franchise taxes, income taxes, estate taxes,
inheritance taxes or any other tax based upon the net income (as opposed to
gross receipts or gross income) of Landlord.  Real Estate Taxes shall not
include any interest charges or penalties incurred as a result of Landlord's
failure to timely pay Real Estate Taxes; provided, however, that if the taxing
authority permits a taxpayer to elect to pay in installments, then, for purposes
of determining the amount of Real Estate Taxes, if Landlord shall actually pay
the same in multiple installments, all interest charges resulting therefrom
shall be deemed Real Estate Taxes. Upon Tenant’s request, Landlord will promptly
provide Tenant with an actual copy of the Real Estate assessment and/or tax
bill.
 
If the Building has not been fully assessed for Real Estate Taxes for the Base
Year (i.e. the assessments for Real Estate Taxes for the Base Year does not take
into consideration, among the other relevant factors, (a) that the Building has
been fully constructed; and (b) an income approach to valuation based on the
Rent payable by Tenant during the Base Year), then Real Estate Taxes for such
period shall be deemed to be the Real Estate Taxes that Landlord reasonably
estimates would have been incurred during such period had the Building been
fully assessed for such period (i.e., an estimate of what the Real Estate Taxes
for such period would have been had the assessment taken into consideration,
among the other relevant factors, (a) that the Building has been fully
constructed; and (b) an income approach to valuation based on the Rent payable
by Tenant during the Base Year).
 
(3) "Tenant's Pro Rata Share," means the ratio that the rentable area of the
Premises bears to the total rentable area of the Building.  The parties
acknowledge and agree that so long as Tenant leases from Landlord all of the
rentable area of the Building (notwithstanding any subleases, so long as Tenant
is the only tenant from which Landlord is directly collecting rent for the
Building), Tenant shall be deemed a "Full Building Tenant" for purposes of this
Lease and Tenant's Pro Rata Share shall be one hundred percent (100%).
 
(4) "Subsequent Year", means each successive consecutive twelve (12) calendar
month period subsequent to the Base Year.
 
(ii) If, in any Subsequent Year during the Term, the total amount of Operating
Expenses for the Building exceeds the amount of Operating Expenses in the Base
Year, then Tenant shall pay to Landlord, as Additional Rent, an amount which is
the product of (1) the amount of such increase in Operating Expenses, multiplied
by (2) Tenant's Pro Rata Share.  Tenant's Pro Rata Share of increases in
Operating Expenses for any partial Subsequent Year during the Term shall be
determined by multiplying the amount of Tenant's Pro Rata Share of increases in
Operating Expenses for the full Subsequent Year by a fraction, the numerator of
which is the number of days during such Subsequent Year falling within the Term
and the denominator of which is three hundred sixty-five (365).  If, in any
Subsequent Year during the Term, the amount of Real Estate Taxes exceeds the
amount of Real Estate Taxes for the Base Year, then Tenant shall pay, as
Additional Rent, an amount which is the product of (x) the amount of such
increase in Real Estate Taxes, multiplied by (y) Tenant's Pro Rata
Share.  Tenant's Pro Rata Share of increases in Real Estate Taxes for any
partial Subsequent Year during the Term shall be determined by multiplying the
amount of Tenant's Pro Rata Share of increases in Real Estate Taxes for the full
Subsequent Year by a fraction, the numerator of which is the number of days
during such Subsequent Year falling within the Term and the denominator of which
is three hundred sixty-five (365).
 
(iii) The following terms of this Section 4.b(iii) shall only apply in the event
that Tenant is no longer a Full Building Tenant.  If, at any time during any
Subsequent Year, less than ninety-five percent (95%) of the total rentable
square feet of office space in the Building is occupied by tenants, the amount
of Operating Expenses for such Subsequent Year shall be deemed to be the amount
of Operating Expenses as reasonably estimated by Landlord that would have been
incurred if the percentage of occupancy of the Building during such Subsequent
Year was ninety-five percent (95%).  If at any time during any Subsequent Year,
any part of the Building is leased to a tenant (hereinafter referred to as a
"Special Tenant") who, in accordance with the terms of its lease, provides its
own utilities, cleaning or janitorial services or other services or is not
otherwise required to pay a share of Operating Expenses in accordance with the
methodology set forth in this Section 4.b., and Landlord does not incur the cost
of such services, Operating Expenses for such Subsequent Year shall be increased
by the additional costs for cleaning and janitorial services and such other
applicable expenses as reasonably estimated by Landlord that would have been
incurred by Landlord if Landlord had furnished and paid for cleaning and
janitorial services and such other services for the space occupied by the
Special Tenant, or if Landlord had included such costs in "operating expenses"
as defined in the Special Tenant's lease.
 
(iv) Prior to or during each Subsequent Year, Landlord shall furnish to Tenant a
statement of Landlord's reasonable estimate of Tenant's Pass-Through Costs for
such Subsequent Year.  "Tenant's Pass-Through Costs" shall be an amount equal to
the sum of (1) Tenant's Pro Rata Share multiplied by the difference between
Operating Expenses incurred during any Subsequent Year during the Term, and
Operating Expenses incurred in the Base Year; plus (2) Tenant's Pro Rata Share
multiplied by the difference between Real Estate Taxes for any Subsequent Year
during the Term and Real Estate Taxes incurred during the Base Year.  Such
statement shall show the amount of Tenant's Pass-Through Costs, if any, payable
by Tenant for such Subsequent Year pursuant to this Section 4.b. on the basis of
Landlord's estimate.  Commencing on the first anniversary of the Rent
Commencement Date, and continuing on each monthly rent payment date thereafter
until further adjustment pursuant to this Section 4.b.(iv), Tenant shall pay to
Landlord one-twelfth (1/12) of the amount of said estimated Tenant's
Pass-Through Costs.  Within one hundred and twenty (120) days after the
expiration of each Subsequent Year during the Term, or as soon thereafter as is
reasonably practicable, Landlord shall furnish to Tenant a statement (the
"Expense Statement") showing the actual Operating Expenses and Real Estate Taxes
for such Subsequent Year. The Expense Statement shall identify the Operating
Expenses by major expense categories.  Subject to the terms of Section 4.b.(vi)
below, the Expense Statement shall be conclusive and binding on Tenant.  In case
of an underpayment, Tenant shall, within thirty (30) days after the receipt of
such statement, pay to Landlord an amount equal to such underpayment.  In case
of an overpayment, Landlord shall credit the next monthly rental payment(s) by
Tenant with an amount equal to such overpayment.  Additionally, if this Lease
shall have expired, Landlord shall apply such excess against any sums due from
Tenant to Landlord and shall refund any remainder to Tenant within one hundred
and twenty (120) days after the expiration of the Term, or as soon thereafter as
possible.
 
(v) The foregoing provisions hereof notwithstanding, if in any Subsequent Year,
the (A) Real Estate Taxes for such Subsequent Year are less than the Real Estate
Taxes for the Base Year, and (B) the Operating Expenses for such Subsequent Year
are greater than the Operating Expenses for the Base Year, then Landlord shall
credit against Tenant's Pass-Through Costs payable by Tenant for such Subsequent
Year, an amount equal to the difference between Real Estate Taxes for the Base
Year and the Real Estate Taxes for such Subsequent Year. Similarly, if in any
Subsequent Year, (X) Operating Expenses for such Subsequent Year are less than
the Operating Expenses for the Base Year, and (b) the Real Estate Taxes for such
Subsequent Year are greater than the Real Estate Taxes for the Base Year, then
Landlord shall credit against Tenant's Pass-Through Costs payable by Tenant for
such Subsequent Year, an amount equal to the difference between the Operating
Expenses for the Base Year and the Real Estate Taxes for such Subsequent Year.
The credit contemplated by this paragraph shall be made by Landlord on the
Expense Statement for such Subsequent Year.  In no event shall this paragraph be
construed or deemed to permit Tenant's Pass-Through Costs for any Subsequent
Year to be reduced to less than zero and to the extent any credit contemplated
by this paragraph is in excess of the total Tenant's Pass-Through Costs
otherwise payable for such Subsequent Year, such excess shall be forfeited (it
being understood and agreed that the credit contemplated by this paragraph shall
not be carried forward or otherwise be applied to Tenant's Pass-Through Costs
payable for any Subsequent Year other than the Subsequent Year in which it first
accrues).
 
(vi) Subject to the terms and conditions of this Section, Tenant shall be
entitled to cause a Qualified Auditor (hereinafter defined) to conduct an audit
(the "Audit") of Landlord's books and records relating to Landlord's
determination of Operating Expenses evidenced by an Expense Statement.  Except
as provided below as relates to the Base Year, Tenant may only exercise its
right to the Audit by delivering to Landlord, within sixty (60) days following
receipt of such Expense Statement, a written notice of Tenant's exercise of such
audit right (the "Audit Notice").  As used herein, the term "Qualified Auditor"
means a nationally or regionally recognized third-party certified public
accounting firm reasonably acceptable to Landlord. In no event may the Qualified
Auditor be compensated on a "contingency"  or "success fee" basis.  If Tenant
elects to conduct an Audit, Tenant and the Qualified Auditor shall execute and
deliver to Landlord a confidentiality and nondisclosure agreement reasonably
acceptable to Landlord, and Tenant shall provide Landlord not less than thirty
(30) days' notice of the date (the "Audit Date") on which the Qualified Auditor
desires to examine Landlord's books and records; provided, however, that the
Audit Date shall be between thirty (30) and ninety (90) days after Tenant
delivers to Landlord the Audit Notice. Any examination of Landlord's books and
records shall occur during regular business hours at Landlord's management
office or, at Landlord's election, another location within the Washington, DC
metropolitan area reasonably acceptable to Landlord and Tenant.  Any Audit shall
be limited to a determination of whether Landlord calculated the Operating
Expenses shown on the Expense Statement in accordance with the terms and
conditions of this Lease and shall be completed by Tenant (and a copy of the
results thereof delivered to Landlord) no later than sixty (60) days following
the Audit Date.  Notwithstanding anything contained herein to the contrary, (1)
Tenant shall not be entitled to exercise the foregoing audit right with respect
to any Expense Statement if a Monetary Default (hereinafter defined) has
occurred and remains uncured; and (2) Tenant shall pay in full all amounts of
Additional Rent stated as due and owing by Tenant pursuant to the Expense
Statement within thirty (30) days of Tenant's receipt of such Expense Statement,
it being understood that Tenant's payment of same shall be without prejudice to
Tenant's audit rights pursuant to this Section 4.b.(vi).    As used in this
Lease, a "Monetary Default" shall mean any Event of Default described in
Sections 16.a.(i), 16.a.(ii) or 16.a.(iii) of this Lease.
 
Tenant shall be entitled to conduct an Audit pursuant to this Section only in
strict accordance with the foregoing procedures and not more often than once
with respect to each Expense Statement and, except as hereinafter provided, each
such Audit shall relate only to the Operating Expenses of the most recent
Subsequent Year ("Audit Year") covered by the Expense Statement. Notwithstanding
the foregoing to the contrary, in the event that Tenant elects to conduct an
Audit of the Operating Expenses evidenced by the Expense Statement provided by
Landlord for the first Subsequent Year following the Base Year, then Tenant
shall also have the right to simultaneously conduct an Audit of Landlord's books
and records regarding Operating Expenses for the Base Year.  Tenant shall notify
Landlord of Tenant's desire to exercise such right to Audit the Operating
Expenses for the Base Year at the time that Tenant provides the Audit Notice
electing to conduct an Audit of the Operating Expenses evidenced by the Expense
Statement provided by Landlord for the first year following the Base
Year.  Furthermore, in the event that (a) an Audit demonstrates an overpayment
by Tenant of Operating Expenses for the Audit Year due to an error by Landlord
in calculating the Operating Expenses for such Audit Year, (b) Tenant reasonably
believes such error was also made by Landlord in one or both of the immediately
preceding two (2) Subsequent Years (a "Recurring Error"), then Tenant shall have
the right to audit Landlord's books and records for such preceding two
Subsequent Year period (the "Look-back Period") solely to the extent necessary
to determine whether such Recurring Error was made by Landlord.  Notwithstanding
anything to the contrary contained herein, in no event shall Tenant have the
right to audit Landlord's books and records for (y) a Subsequent Year within the
Look-back period if Tenant previously conducted an audit of Landlord's books and
records for such Subsequent Year, or (z) any Subsequent Year preceding the
Look-back Period.
 
In the event that Landlord disputes the results of any Audit conducted by
Tenant, the Landlord and Tenant shall select a neutral, independent Qualified
Auditor to review the results of such Audit and the conclusion reached by such
Qualified Auditor shall be binding on Landlord and Tenant. All costs and
expenses of any Audit shall be paid by Tenant; provided, however, in the event
that it is conclusively determined that the Pass-through Costs related to the
Operating Expenses billed by Landlord and paid by Tenant for the subject
Subsequent Year exceed the Pass-Through Costs otherwise payable by Tenant
pursuant to this Section 4.b. by more than three percent (3%), then Landlord
shall reimburse Tenant for the documented and reasonable costs and expenses paid
by Tenant to the Qualified Auditor in connection with the subject Audit, such
reimbursement not to exceed, in the aggregate, Fifteen Thousand Dollars
($15,000).
 
(viii)           Landlord shall have the right to commingle Tenant's
Pass-Through Costs with other funds collected by Landlord.  Tenant's obligation
to pay Tenant's Pass-Through Costs pursuant to the provisions of this
Section 4.b. shall survive the expiration or other termination of this Lease
with respect to any period during the Term hereof and with respect to any
holdover period of occupancy following the expiration of the Term.
 
c.           Payment of Rent.  All Rent shall be paid to Landlord in lawful
money of the United States of America without, except as specifically provided
herein, deduction, diminution, set-off, counterclaim or prior notice or
demand.   All such payments shall be made by electronic wire transfer or good
checks payable to Landlord (or such other person, firm or corporation as
Landlord may hereafter designate in writing). Checks for payment of Rent shall
be sent to Landlord's Address for Payment of Rent provided in Section 1 of this
Lease, or at such other place as Landlord may hereafter designate in
writing.  Payment of Rent by electronic wire transfer shall be sent pursuant to
wiring instructions provided by Landlord, which instructions may be replaced
from time to time by Landlord.  No payment by Tenant or receipt and acceptance
by Landlord of a lesser amount than the Monthly Base Rent or Additional Rent
shall be deemed to be other than partial payment of the full amount then due and
payable; nor shall any endorsement or statement on any check or any letter
accompanying any check, payment of Rent or other payment, be deemed an accord
and satisfaction; and Landlord may accept, but is not obligated to accept, such
partial payment without prejudice to Landlord's right to recover the balance due
and payable or to pursue any other remedy provided in this Lease or by law.  If
Landlord shall at any time or times accept Rent after it becomes due and
payable, such acceptance shall not excuse a subsequent delay or constitute a
waiver of Landlord's rights hereunder.  Any Rent owed by Tenant to Landlord,
including, without limitation, Annual Base Rent, Additional Rent, Tenant's
Pass-Through Costs and Late Charges (hereinafter defined), which is not paid
within ten (10) days after the date such payment is due shall bear interest from
the due date at a rate (the "Default Rate") equal to the lesser of (i) the prime
rate on corporate loans quoted in the Wall Street Journal plus two percent (2%),
or (ii) the highest interest rate permitted by law.  In addition, if any amount
of Rent required to be paid by Tenant to Landlord under the terms of this Lease
is not paid within fifteen (15) days after the date such payment is due, then in
addition to paying the amount of Rent then due, Tenant shall pay to Landlord a
late charge (the "Late Charge") equal to five percent (5%) of the amount of Rent
then required to be paid.  Payment of such Late Charge will not excuse the
untimely payment of Rent.  In the event Tenant makes any payment of Rent by
check and said check is returned by the bank unpaid, Tenant shall pay to
Landlord any and all charges assessed by the bank or payable by Landlord in
connection therewith, plus the sum of One Hundred Dollars ($100.00), in addition
to the Rent payment and any other charges provided for herein (including the
Late Charge and interest at the Default Rate).  Any interest, Late Charge and
other amounts charged hereunder shall constitute Additional
Rent.  Notwithstanding the foregoing, Landlord shall waive all the Late Charge
and interest for the first late payment in any calendar year provided that
Tenant submits to Landlord the late payment within five (5) days after
Landlord’s written notice to Tenant that it has not received the payment that is
due.
 
 
5. SECURITY DEPOSIT.
 
a.           Within thirty (30) days after the Effective Date, Tenant shall
deliver to Landlord an unconditional, irrevocable standby letter of credit
(“LC”) in the amount (the “LC Stated Amount”) of One Million Eight Hundred Fifty
Thousand and 00/100 Dollars ($1,850,000.00).  The LC Stated Amount shall be
subject to increase as hereinafter set forth. The LC shall be drawable on sight
in partial or full draws, with an expiration date no earlier than the one-year
anniversary date of the LC, and which is automatically renewable for additional
one (1) year periods through the LC Expiration Date (as hereinafter defined),
and which gives Landlord the right to draw upon the full amount of the LC as a
result of the conditions described below.  The LC shall be issued by a
recognized national bank reasonably acceptable to Landlord (“Issuing Bank”), for
which long term unsecured debt is rated A2 or better under Moody’s rating system
or A2 or better under Standard & Poors rating system (or the equivalent rating
under such other rating system as is reasonably acceptable to Landlord)
(“Approved Rating Standards”).  Tenant has requested Landlord's approval of
SunTrust Bank and Citizens Bank of Pennsylvania as the Issuing Bank for purposes
of issuing the original LC and Landlord hereby approves such banks for such
purpose as of the Effective Date; it being understood and agreed that the
foregoing shall not limit Landlord's rights under Section 5.c below and that
either such bank may continue to serve as Issuing Bank only so long as such
banks satisfy the Approved Rating Standards. Except as otherwise expressly
provided below, Tenant shall pay all expenses, points and/or fees incurred in
obtaining and/or transferring the LC.  The LC shall be in the form attached
hereto as Exhibit E (or otherwise in form and content reasonably acceptable to
Landlord).  No later than November 1, 2010 (the "LC Increase Date"), the LC
shall be increased to Three Million Seven Hundred Thousand and 00/100 Dollars
($3,700,000.00) (the "Increased Amount"). In the event that Tenant fails to
deliver to Landlord the original LC in the LC Stated Amount or the replacement
LC in the amount of the Increased Amount, each of which complies with the terms
of this Section 5, Landlord shall provide written notice of its non-receipt of
such LC.  If Tenant fails to deliver such LC within ten (10) business days after
receipt of such notice from Landlord, such failure shall be deemed an immediate
Event of Default and shall entitle Landlord, without limiting any other remedies
available to Landlord as a result of any Event of Default, to immediately
terminate this Lease by providing written notice thereof to Tenant.


b.           Any amount of the LC which is drawn upon by Landlord, but not used
or applied by Landlord shall be held by Landlord in an account (the “LC
Account”), subject to use and application as set forth below, in a bank selected
by Landlord, in Landlord’s name. The LC Account need not be a separate account
and Landlord shall not be required to pay any interest on the funds held in the
LC Account.


c.           The LC and/or funds in the LC Account (the "Security Deposit")
shall be held by Landlord as security for the faithful performance by Tenant of
all the terms, covenants, and conditions of this Lease to be kept and performed
by Tenant.  If (i) any Event of Default shall occur, or (ii) any Event of
Default would have occurred if notice were given but Landlord is barred by the
Bankruptcy Code or Insolvency Laws from sending a notice of default to Tenant
with respect thereto, or (iii) the LC is not renewed or reissued at least thirty
(30) days prior to the expiration of the then existing LC, or (iv) the credit
rating of the long-term unsecured debt of the Issuing Bank is downgraded below
the lesser of the Approved Rating Standards or the rating that was applicable to
the Issuing Bank on the date the same issued the LC, or (v) the Issuing Bank or
any successor thereto shall enter into any supervisory agreement with any
governmental authority or fail to meet any capital requirements imposed by
applicable Law, Landlord may, but shall not be required to, draw upon all or any
part of the Security Deposit or use, retain or apply all or any part of the
proceeds thereof for the payment of any Rent or other amounts that are due and
payable by Tenant and not paid, or for the payment of any amount which Landlord
may spend or become obligated to spend by reason of the Event of Default, or to
compensate Landlord for other loss or damage which Landlord may suffer by reason
of the Event of Default in accordance with the provisions of this
Lease.  Landlord hereby acknowledges and agrees that if Landlord is holding a
cash Security Deposit as a result of Landlord's draw on the LC pursuant to
subsections (iii), (iv) or (v) above, then Tenant shall have the right to
replace the cash Security Deposit with an LC complying with the terms of this
Section 5.  The use, application or draw of the Security Deposit, or any portion
thereof, by Landlord shall not (A) prevent Landlord from exercising any other
remedies provided for under this Lease or by law, it being intended that
Landlord shall not first be required to proceed against the Security Deposit, or
(B) operate as a limitation on the amount of any recovery to which Landlord may
otherwise be entitled.  If any portion of the Security Deposit is so drawn upon
and any part of the proceeds thereof is used or applied, Tenant shall, within
five (5) business days after written demand therefor, deposit cash with Landlord
in an amount equal to the draw upon the Security Deposit that was used or
applied, and Tenant’s failure to do so shall be an Event of Default under this
Lease.


d.           Subject to the conditions of this Section 5.d, on the Return Date
(hereinafter defined), Landlord shall return any LC previously delivered by
Tenant and any balance remaining in the LC Account after use and application in
accordance with this Section 5, to Tenant (or, at Landlord’s option, to the last
assignee, if any, of Tenant’s interest under this Lease) or the Issuing Bank of
the LC with written notice to Tenant of the return of the LC to such Issuing
Bank, and Tenant shall have no further obligation to provide the Security
Deposit. In addition, Landlord shall reimburse Tenant for the documented and
reasonable out of pocket costs actually incurred and paid by Tenant to the
Issuing Bank for the maintenance of the LC to the extent such costs are actually
incurred and paid by Tenant to the Issuing Bank solely for maintaining the LC
during the Limited Carry Period (hereinafter defined) (the "Limited LC Costs");
provided, however, in no event shall such reimbursement exceed an amount equal
to two (2) basis points of the outstanding amount of the LC for any twelve (12)
month period that the LC is maintained by Tenant.  Landlord shall pay the
Limited LC Costs within thirty (30) days following the expiration of each twelve
(12) month period within the Limited Carry Period and Tenant's written notice to
Landlord requesting such payment, which notice shall include reasonable
documentation and support evidencing the Limited LC Costs for which
reimbursement is requested.  As used herein, the term "Limited Carry Period"
means the period commencing on May 1, 2012 and expiring on April 30, 2014.  As
used herein, the term "Return Date" means  April 30, 2014, provided that by such
date each of the following conditions (collectively, the "Return Conditions")
shall have been satisfied (or the date that the Return Conditions are satisfied,
if after April 30, 2014): (i) the Rent Commencement Date shall have occurred;
(ii) Tenant shall have delivered to Landlord a Declaration in the form attached
hereto as Exhibit D acknowledging the completion of the Landlord Work, the
rentable area of the Premises, the Commencement Date, the Rent Commencement, the
Lease Expiration Date, and any other items set forth in the Declaration; (iii)
all Tenant Improvements shall have been completed, and all Construction Costs
paid in full in accordance with the terms and conditions of the Work Agreement;
(iv) Tenant shall have accepted possession of the entire Premises; and (v)
Tenant shall have paid to Landlord the first installment of Monthly Base Rent
payable pursuant to this Lease.   Notwithstanding the foregoing terms of this
Section 5.d to the contrary, Landlord shall return the LC and any balance
remaining in the LC Account after use and application in accordance with this
Section 5 earlier than April 30, 2014 if (1) all Return Conditions are
satisfied, and (2) Tenant’s gross revenues as reported publicly for calendar
year 2011 (or any calendar year thereafter) equals or exceeds One Billion
Dollars ($1,000,000,000) (the "Gross Revenue Threshold").  Provided the Return
Conditions are satisfied, Landlord shall so return the LC and the balance of the
LC Account within thirty (30) days after receiving Tenant’s written notice and
reasonable supporting documentation that Tenant has achieved the Gross Revenue
Threshold.  Notwithstanding anything to the contrary contained herein, in no
event shall Landlord have any obligation to return any LC previously delivered
by Tenant (or any balance remaining in the LC Account) or to reimburse the
Limited LC Costs in the event that any Event of Default shall have occurred and
remain uncured or any Event of Default would exist if notice were given but
Landlord is barred by the Bankruptcy Code or Insolvency Laws from sending a
notice of default to Tenant with respect thereto.


e.           Tenant acknowledges that Landlord has the right to transfer or
mortgage its interest in the Building, the Land and/or this Lease and that in
the event of any such transfer or mortgage, and Landlord shall transfer or
assign the Security Deposit (whether in the form of cash or LC), or so much
thereof not previously applied by Landlord and remaining unrestored by Tenant,
to the transferee or Mortgagee. Upon such transfer or assignment of the Security
Deposit, and provided such transferee or Mortgagee assumes all obligations
hereunder therefor, Landlord shall be deemed released by Tenant from all
liability or obligation for the return of the Security Deposit, as applicable,
and Tenant shall look solely to such transferee or Mortgagee for the return
thereof; provided, however, Tenant shall not to look to any Mortgagee, as
mortgagee, mortgagee in possession, or successor in title to the property, for
accountability for the Security Deposit, unless Landlord has transferred or
assigned the Security Deposit to such Mortgagee and said sums have actually been
received by said Mortgagee as security for Tenant's performance of this
Lease.  If Landlord transfers or assigns the LC and the Issuing Bank fails to
accept or recognize such transfer or assignment, Tenant shall deliver a
replacement LC to Landlord within thirty (30) days after written notice from
Landlord.


f.           In the event of any permitted assignment of Tenant's interest in
this Lease, the Security Deposit may, at Landlord's sole option, be held by
Landlord as a deposit made by the assignee, and Landlord shall have no further
liability to Tenant with respect to the return of the Security Deposit.


g.           Tenant acknowledges and agrees that the LC is a separate and
independent obligation of the Issuing Bank to Landlord and that Tenant is not a
third party beneficiary of such obligation, and that Landlord’s right to draw
upon the LC for the full amount due and owing thereunder shall not be, in any
way, restricted, impaired, altered or limited by virtue of any provision of the
Bankruptcy Code.
 
 
6. USE.
 
    a.           Tenant covenants with Landlord not to use the Premises for any
purpose other than general office use and other ancillary uses reasonably
associated with general office use for the conduct of Tenant's business.  Tenant
shall not use the Premises or allow the Premises to be used for any other
purpose without the prior written consent of Landlord.  Tenant, at Tenant's
expense, shall comply (in connection with its use and occupancy of the Premises
and the operation of Tenant’s business therein) with all laws, codes, rules,
orders, ordinances, directions, regulations, and requirements of federal, state,
county, and municipal authorities, now in force or which may hereafter be in
force, which shall impose any duty upon Landlord or Tenant with respect to the
condition, maintenance, use, occupation, operation or alteration of the
Premises, or the conduct of Tenant's business therein, including, without
limitation, the Americans with Disabilities Act of 1990, as amended (the
"ADA"),  and all regulations promulgated thereunder, all Environmental Laws
(hereinafter defined), and all applicable zoning and recycling laws and
regulations (all of the foregoing collectively referred to herein as the "Legal
Requirements").  Tenant shall not use or permit the Premises or any part thereof
to be used in any manner that constitutes waste, nuisance or unreasonable
disturbances to other tenants of the Project or for any disorderly, unlawful or
hazardous purpose.  Tenant covenants not to change Tenant's use of the Premises
to a use that is not permitted hereunder without the prior written approval of
Landlord.
 
b.           Tenant shall not put the Premises to any use, the effect of which
use is reasonably likely to cause cancellation of any insurance covering the
Premises or the Building, or an increase in the premium rates for such insurance
unless Tenant pays for such increase.  In the event that Tenant performs or
commits any act, the effect of which is to raise the premium rates for such
insurance, Tenant shall pay Landlord the amount of the additional premium, as
Additional Rent payable by Tenant upon demand therefor by Landlord.  The
Premises shall not be used for any illegal purpose or in violation of any Legal
Requirements or the regulations or directives of Landlord's insurance carriers,
or in any manner which interferes with the quiet enjoyment of any other tenant
of the Building.
 
c.           Subject to the terms and conditions of this Lease, Tenant agrees to
maintain the Premises, and any Alterations (hereinafter defined) therein, in
good order, repair and condition during the Term at Tenant's sole cost and
expense, and Tenant will, at the expiration or other termination of the Term,
surrender and deliver the same and all keys, locks and other fixtures connected
therewith (excepting only Tenant's personal property) in good order, repair and
condition, as the same shall be at the Commencement Date, except as repaired,
rebuilt, restored, altered or added to pursuant to this Lease, and except for
ordinary wear and tear and damage by casualty. Except as otherwise expressly
provided in this Lease, Landlord shall have no obligation to Tenant to make any
repairs in or to the Premises.  Any and all damage or injury to the Premises,
the Building or the Land caused by Tenant or any Tenant Party shall be promptly
reported to Landlord (provided Tenant has actual knowledge thereof) and shall
repaired by Tenant at Tenant's sole cost; provided, however, that Landlord shall
have the option of repairing any such damage to the extent related to Base
Building Elements, in which case Tenant shall reimburse Landlord for all
reasonable third party out-of-pocket costs incurred by Landlord in respect
thereof as Additional Rent within thirty (30) days after Tenant receives
Landlord's written notice of such costs actually incurred by Landlord in
connection with same.
 
d.           Subject to the terms and conditions of this Lease, Tenant shall
have the right to install and operate in the Premises personal computers and
other electrically-operated office equipment normally used in modern offices.
Tenant will not install or operate in the Premises any equipment of any kind or
nature whatsoever nor engage in any practice or use which will or may
necessitate any changes, replacements or additions to, or in the use of, the
water system, heating system, plumbing system, air conditioning system,
electrical system, floor load capacities, or other mechanical or structural
system of the Premises or the Building without first obtaining the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed; provided, however, Landlord may condition such consent
upon the payment by Tenant of Additional Rent in compensation for excess
consumption of water, electricity and/or other utilities, excess wiring and
other similar requirements, and any changes, replacements or additions to any
base building system, as may be occasioned by the operation of said equipment or
machinery.  Landlord may also require Tenant to install a water meter or
electric current meter to measure the amount of water and electric current
consumed for any such excess use. The cost of any such meters and installation,
maintenance and repair thereof, the cost of any such excess utility use as shown
by said meter, the cost of any new or additional utility installations,
including, without limitation, wiring and plumbing, resulting from such excess
utility use, and the cost of any additional expenses incurred in keeping count
of such excess utility use shall be paid by Tenant within thirty (30) days after
Tenant's receipt from Landlord of an invoice documenting such costs, or, if
Tenant is billed separately by the utility provider therefor, within thirty (30)
days following Tenant's receipt from the utility provider of a bill for same.
 
Notwithstanding the foregoing to the contrary, in the event that Tenant installs
supplemental or computer room HVAC units within the Premises, Tenant shall be
permitted to utilize the Building’s cooling tower in conjunction with the
operation of the units and, provided Tenant is a Full Building Tenant and the
total capacity of the HVAC units does not exceed ten (10) tons of capacity,
Tenant shall not be required to separately meter the units and the electrical
costs associated with running said units shall be included in Operating
Expenses.
 
e.           Tenant shall not place a load upon any floor of the Premises
exceeding the designated floor load capacity of the Building without Landlord's
prior written consent.
 
f.           In addition to Tenant's compliance with Legal Requirements, Tenant
shall comply, at its sole cost and expense, with any commercially reasonable
program established by Landlord for the Building regarding the collection,
sorting, separation and recycling of waste products, garbage, refuse and trash
(hereinafter collectively called "waste products") including, but not limited
to, the separation of such waste products into receptacles provided by Landlord
or reasonably approved by Landlord and the removal of such receptacles in
accordance with any collection schedules prescribed by Landlord.  Landlord
reserves the right (i) to reasonably refuse to accept from Tenant any waste
products that are not prepared for collection in accordance with Legal
Requirements or the reasonable rules and regulations established by Landlord,
and (ii) to require Tenant to pay all costs, expenses, fines, penalties, or
damages that may be imposed on Landlord or Tenant by reason of Tenant's failure
to comply with any Legal Requirements.
 
g.           Tenant hereby acknowledges that the Building may be certified under
LEED or any other Green Agency Ratings (hereinafter defined) and/or otherwise be
operated pursuant to Landlord’s sustainable building practices (as same may be
in effect or modified from by Landlord from time to time) (the "Sustainable
Building Practices").  The Sustainable Building Practices may include, without
limitation, whole-building operations and maintenance issues including chemical
use; indoor air quality; energy efficiency; water efficiency; recycling
programs; exterior maintenance programs; and systems upgrades to meet green
building energy, water, indoor air quality, and lighting performance
standards.  Notwithstanding anything to the contrary contained in this Lease,
(i) Tenant shall not use or operate the Premises in any manner (as reasonably
determined by Landlord) that will cause the Building, the Premises, or any part
thereof not to conform with the Sustainable Building Practices or any
certification of the Building (or the Premises) or any part thereof, issued
pursuant to any applicable Green Agency Rating (collectively, "Green
Requirements"), and (ii) Tenant shall use commercially reasonable efforts to
cause any and all Alterations to the Premises to be designed and constructed to
comply with Green Requirements (as reasonably determined by Landlord).  As used
herein, the term "Green Agency Ratings" means any one or more of the following
ratings, as same may be in effect or amended or supplemented from time to
time:  The U.S. EPA’s Energy Star® rating and/or Design to Earn Energy Star, the
Green Building Initiative’s Green GlobesTM for Continual Improvement of Existing
Buildings (Green GlobesTM-CIEB), the U.S. Green Building Council’s Leadership in
Energy and Environmental Design® (LEED) rating system, LEED EBOM (existing
buildings operations and maintenance) and any applicable substitute third party
or government mandated rating systems.
 
 
7. ASSIGNMENT AND SUBLETTING.
 
           
        a.   Except as provided in Section 7.h. below, Tenant shall not, without
the prior written consent of Landlord in each instance which consent shall not
be unreasonably withheld, conditioned or delayed: (i) assign or otherwise
transfer this Lease or any of Tenant's rights hereunder, (ii) sublet the
Premises or any part thereof, or permit the use of the Premises or any part
thereof by any persons other than Tenant or its employees, agent and invitees,
or (iii) permit the assignment or other transfer of this Lease or any of
Tenant's rights hereunder by operation of law.  Tenant hereby agrees that,
without limiting any other reasonable basis for Landlord's refusal to consent to
a proposed assignment or sublease, the following shall constitute a reasonable
basis for Landlord withholding or conditioning its consent to any assignment or
sublease: (A) the proposed use or occupant of the Premises will violate any
agreement affecting the Premises or the Building; or (B)  Landlord determines
that the proposed assignee or subtenant (1) is of a type and quality which is
not consistent with the first-class nature of the Building, (2) is a government
or quasi-government party or any party by whom any suit or action could be
defended on the ground of sovereign immunity or diplomatic immunity, or (3) will
impose any additional material burden upon Landlord in the operation of the
Building (i.e., a burden greater than the burden imposed upon Landlord if Tenant
continued to use such part of the Premises).  Landlord shall also be deemed
reasonable in withholding its consent to (x) any proposed assignment of this
Lease prior to the date on which all Return Conditions are satisfied, (y) a
proposed assignment of this Lease to any proposed assignee which Landlord
reasonably determines does not have the financial capacity and creditworthiness
to undertake and perform the obligations of Tenant under this Lease or (z) a
proposed sublease of more than one (1) full floor or more than twenty percent
(20%) of the rentable area of the Premises to any proposed subtenant which
Landlord reasonably determines does not have the financial capacity and
creditworthiness to undertake and perform the obligations of the proposed
sublease. In addition, the following conditions must be satisfied as a condition
to Landlord's consent to any assignment or sublease:
 
(1)           no Monetary Default exists and no event has occurred which, with
notice and/or the passage of time, would constitute a Monetary Default if not
cured within the time, including any applicable grace period, specified herein;
and
 
(2)           Landlord receives at least thirty (30) days prior written notice
of Tenant's intention to assign this Lease or sublet any portion of the
Premises, which notice (the "Transfer Notice") shall include the name of and
financial statements for the proposed assignee or subtenant, a reasonably
detailed description of the transaction, the consideration to be delivered to
Tenant for the assignment or sublease and a copy of the proposed assignment or
sublease documents; and provided, that Tenant shall also submit to Landlord such
additional information Landlord may reasonably request in order to permit
Landlord to make a judgment on the proposed subletting or assignment.
 
Landlord shall respond to Tenant's request for Landlord's consent to any
assignment or sublease within ten (10) business days following Tenant's delivery
of the Transfer Notice and related information to be provided by Tenant pursuant
to the immediately preceding paragraph. 
       
       b.    All proposed subleases and assignments shall be on a form of
sublease or assignment, whichever is applicable, reasonably approved by
Landlord; and shall contain, inter alia, the following provisions: (i) any such
assignment shall include an assumption by the assignee, from and after the
effective date of such assignment, of the performance and observance of the
covenants and conditions to be performed and observed on the part of Tenant as
contained in this Lease, and any such sublease shall include an assumption by
the sublessee, from and after the effective date of such sublease, of the
performance and observance of the covenants and conditions to be performed and
observed on the part of Tenant as contained in this Lease applicable to the
sublet space (other than the payment of Rent and posting of a security deposit
hereunder and any other obligations that Tenant and sublessee agree that Tenant
shall perform), and (ii) a covenant that this Lease shall not be further
assigned nor the Premises further sublet without complying with the requirements
of this Section 7. Any sublease shall specify that the term of such sublease
shall not extend beyond one (1) day prior to the expiration of this Lease. The
consent by Landlord to any assignment, transfer or subletting to any person or
entity shall not be construed as a waiver or release of Tenant from any
provision of this Lease, unless expressly agreed to in writing by Landlord (it
being understood that Tenant shall remain primarily liable as a principal and
not as a guarantor or surety), nor shall the collection or acceptance of rent
from any such assignee, transferee, subtenant or occupant constitute a waiver or
release of Tenant from any such provision.  No consent by Landlord to any such
assignment, transfer or subletting in any one instance shall constitute a waiver
of the necessity for such consent in a subsequent instance.  Upon Landlord’s
request and as a condition to Landlord’s consent to any assignment or sublease,
Tenant and each assignee or subtenant, as applicable, shall execute Landlord’s
then-current reasonable consent form, which, among other things, shall reaffirm
the foregoing provisions of this Section 7.b.  Tenant shall reimburse Landlord
upon demand, as Additional Rent, an amount equal to any and all reasonable
third-party legal and/or accounting fees and expenses or other third party
out-of-pocket costs and expenses reasonably incurred by Landlord in connection
with any assignment of this Lease or subletting of all or any portion of the
Premises, whether or not Landlord consents to such assignment or subletting.
 
c.           In the event that Tenant assigns this Lease or sublets all or any
portion of the Premises, (other than to an Affiliate Transferee), Tenant shall
pay to Landlord as Additional Rent, fifty percent (50%) of the amount (the
“Transaction Profit”) equal to the difference between (i) all sums paid to
Tenant or its agent by or on behalf of such assignee or subtenant under the
assignment or sublease after deducting (A) the fair market value consideration
for any furniture, fixtures, equipment or other personal property of Tenant
conveyed by Tenant; and (B) the reasonable and documented expenses actually paid
by Tenant for such assignment or subleasing, including, but not limited to,
brokerage commissions, tenant improvement or other allowances or concessions
granted and actually paid out by Tenant, advertising and marketing costs
incurred, and legal fees, and (ii) the Annual Base Rent and Additional Rent paid
by Tenant under this Lease and attributable to the portion of the Premises
assigned or sublet.  It is understood and agreed that all costs and expenses
referenced in clauses (A) and (B) above shall be deducted up front.  Landlord’s
fifty percent (50%) share of the Transaction Profit shall be paid by Tenant to
Landlord in installments as and when such Transaction Profit is actually
received by Tenant.  Promptly after execution of any assignment or sublease and
any documents related thereto, Tenant shall deliver copies thereof to Landlord
and Tenant shall advise Landlord at least annually of the amounts referred to in
the preceding clauses (i) and (ii) received or paid by Tenant and shall respond
promptly to reasonable requests by Landlord for information sufficient to enable
Landlord to determine compliance by Tenant with the provisions of this
paragraph.
 
d.   For purposes of this Section, a transfer, conveyance, grant or pledge,
directly or indirectly, in one or more transactions, of an interest in Tenant
(whether stock, partnership interest or other form of ownership or control, or
the issuance of new interests) by which an aggregate of more than forty-nine
percent (49%) of the beneficial interest in Tenant shall be vested in a party or
parties who are not holders of such interest(s) as of the Effective Date shall
be deemed an assignment of this Lease; provided, however, that this limitation
shall not apply to any corporation, all of the outstanding voting stock of which
is listed on a national securities exchange as defined in the Securities
Exchange Act of 1934.  Furthermore, the merger or consolidation of Tenant into
or with any other entity, the sale of all or substantially all of Tenant's
assets, or the dissolution of Tenant shall each be deemed to be an assignment
within the meaning of this Section. Any deemed assignment pursuant to this
paragraph shall not be prohibited if the Tenant under the Lease following such
deemed assignment is an Affiliate Transferee.
 
e.   Any assignment or subletting not in conformance with the terms of this
Lease shall be void ab initio and shall, subject to the provisions of
Section 16, constitute a default under the Lease.
 
f.           Notwithstanding anything to the contrary contained herein, upon
receipt of a Transfer Notice or any earlier written notice (a "Marketing
Notice") from Tenant that Tenant intends to market this Lease for assignment or
the Premises for sublet (which earlier notice must identify the area of the
Premises proposed to be sublet), Landlord may, at its option, exercise all or
any of the following rights by written notice to Tenant of Landlord's intent to
do so within ten (10) business days of Landlord's receipt of such notice (it
being understood and agreed that if Tenant provides a Marketing Notice and
Landlord does not exercise any of the below rights as set forth herein, Landlord
shall not have the right to exercise such rights upon receipt of a Transfer
Notice for the transaction described in the Marketing Notice):
 
(i) with respect to a proposed assignment of this Lease to any transferee other
than an Affiliate Transferee, the right to terminate this Lease on the effective
date of proposed assignment as though it were the Lease Expiration Date;
 
(ii) with respect to a proposed sublease of the entire Premises for the entire
remaining Term (i.e., all but the last day of the remaining Term) to any
transferee other than an Affiliate Transferee, the right to terminate this Lease
on the effective date of the sublease as though it were the Lease Expiration
Date; or
 
(iii) with respect to a proposed sublease which, when considering all other
subleases, will result in an aggregate of more than fifty percent (50%) of the
rentable square footage of the entire Premises being sublet to any one or more
transferees for the entire remaining Term (i.e., all but the last day of the
remaining Term) other than an Affiliate Transferee, the right to terminate this
Lease as to the portion of the Premises affected by such sublease on the
effective date of the sublease, as though it were the Lease Expiration Date, in
which case Tenant shall execute and deliver to Landlord an appropriate
modification of this Lease, in form reasonably satisfactory to Landlord in all
respects within ten (10) business days of Landlord's written notice of partial
termination, which modification of this Lease shall provide that the number of
rentable square feet of the Premises shall be decreased by, and the Monthly Base
Rent and Additional Rent payable by Tenant hereunder shall be adjusted in
proportion to, the number of rentable square feet of the Premises affected by
such termination, as reasonably determined by Landlord.  
        g.    If Landlord exercises any of its options under Section 7.f.,
above, Landlord may then lease (or sublease) the Premises or any portion thereof
to Tenant's proposed assignee or subtenant, as the case may be, without any
liability whatsoever to Tenant; provided however in the event Tenant, within ten
(10) business days of receipt of Landlord's written notice of its intention to
exercise any of its options under Section 7.f. above, delivers written notice to
Landlord that Tenant is withdrawing its request to assign or sublet the Premises
(or such portion thereof), then Landlord's election to exercise any of its
options under Section 7.f. above, by reason of such request shall be canceled
and of no force or effect.
 
h.            (i)             Notwithstanding the above restrictions on
subletting and assignments, Landlord’s prior consent shall not be required for
any assignment or subletting to an Affiliate of Tenant (as defined below) or a
Parent of Tenant (as defined below), provided (1) that such assignee has a
creditworthiness (e.g. assets and capitalization) and net worth (which shall be
determined on a pro forma basis using generally accepted accounting principles
consistently applied and using the most recent financial statements) not less
than that of Tenant as of the date immediately preceding the transfer, (2) that
such assignee or subtenant agrees in writing to be bound by the terms and
conditions of this Lease and to assume all of the obligations and liabilities of
Tenant under this Lease, (3) that Tenant provides Landlord with prior written
notice of its intent to assign or sublease all or a portion of the Premises not
more than sixty (60) nor less than fifteen (15) days prior to the effective date
of such assignment or sublease (provided, however, in connection with any
assignment of this Lease in connection with a confidential sale of the business
of Tenant, Tenant may notify Landlord of such assignment immediately following
such sale) and (4) that the proposed assignment or sublease with such person or
entity is not a so-called “sham” transaction intended by Tenant to circumvent
the provisions of this Section 7.  Tenant shall be entitled to retain, in full,
any profit it obtains as a result of an assignment or subletting pursuant to
this Section 7.h.
 
(ii)           In the event of any assignment or subletting pursuant to this
Section 7.h, Tenant shall remain fully liable as a primary obligor and principal
for Tenant’s obligations and responsibilities under this Lease, including, but
not limited to, the payment of all rent and charges required hereunder and the
performance of all conditions and obligations to be performed under this Lease.
 
(iii)           For purposes of this Section 7.h, an “Affiliate of Tenant” shall
mean any corporation, limited liability company, association, trust, or
partnership (1) that Controls (as herein defined) Tenant, (2) that is under the
Control of Tenant, through stock ownership or otherwise, (3) that is under
common Control with Tenant, or (4) which results from the merger,
reorganization, or consolidation with Tenant, or acquires all or substantially
all of the assets of and interest in Tenant.  For the purposes hereof, a “Parent
of Tenant” shall mean any corporation, limited liability company, association,
trust, or partnership (A) that Controls Tenant, or (B) that owns more than fifty
percent (50%) of the issued and outstanding voting securities of Tenant.  The
terms “Control” or “Controls” as used in this Section 7.h shall mean the power
to directly or indirectly influence the direction, management, or policies of
Tenant or such other entity.  As used in this Lease, the term "Affiliate
Transferee" means an Affiliate of Tenant or Parent of Tenant who has taken an
assignment of this Lease or has subleased the Premises in accordance with the
terms of this Section 7.h.  
       i.    Notwithstanding any consent by Landlord to an assignment or
subletting, Tenant shall remain primarily liable for the performance of all
covenants and obligations contained in this Lease.  Each assignee approved by
Landlord shall also automatically become liable for all of the obligations of
Tenant under this Lease. Each subtenant approved by Landlord shall automatically
become liable for the obligations of Tenant under this Lease relating to the
sublet space (other than the payment of Rent).  Landlord shall be permitted to
enforce the provisions of this Lease directly against Tenant and/or against any
assignee or sublessee without proceeding in any way against any other
person.  Collection or acceptance of Annual Base Rent or Additional Rent from
any such assignee, subtenant or occupant shall not constitute a waiver or
release of Tenant from the terms of any covenant or obligation contained in this
Lease, nor shall such collection or acceptance in any way be construed to
relieve Tenant from obtaining the prior written consent of Landlord to such
assignment or subletting or any subsequent assignment or subletting.
 
j.            Subject to the terms of this paragraph, provided Tenant is leasing
all of the rentable area of the Building, upon prior written notice to Landlord,
but without the consent of Landlord, Permitted Users (hereinafter defined) shall
be permitted to occupy the Premises, in common with Tenant, in order to perform
their work for or with Tenant (as opposed to the performance of work for third
parties from the Premises), provided that (i) no Monetary Default shall have
occurred and remain uncured; and (ii) the use of the Premises by Permitted Users
shall not be in violation of the terms and conditions of this Lease, nor shall
such use have any material adverse impact on the operations of the
Building.  The use of the Premises by Permitted Users shall not constitute an
assignment or sublease hereunder and in no event shall any Permitted User be
granted by Tenant (or otherwise be deemed to have obtained) any real property
interest in the Premises, it being understood that Tenant shall only have the
right to convey to Permitted Users a revocable license to use the Premises in
common with Tenant.  All Permitted Users (and any employees, agents, business
invitees, licensees, customers, clients, or guests of such Permitted Users)
shall be considered Tenant Parties for purposes of this Lease.  As used herein,
the term "Permitted Users" means any company with which Tenant has a teaming or
other business relationship, provided, however, such company shall be deemed a
Permitted User only if and so long as such company (i) has a bona fide reason
for co-locating in the Premises in connection with the services being rendered
by Tenant, and (ii) is of a type and quality consistent with the tenants in
Comparable Buildings.  Notwithstanding anything to the contrary contained in
this paragraph, in no event shall Permitted Users occupy, in the aggregate, more
than fifteen percent (15%) of the rentable area of the Premises. Promptly upon
the request of Landlord from time to time, Tenant shall provide written notice
to Landlord specifying the names of all Permitted Users and the portions of the
Premises currently occupied by such Permitted Users.
 
 
8. IMPROVEMENTS AND FIXTURES.
 
    a.   Tenant shall neither make nor allow any alterations, decorations,
replacements, changes, additions or improvements (collectively referred to as
"Alterations") to the Premises or any part thereof that will or may require
changes to or otherwise adversely affect the Base Building Elements, without the
prior written consent of Landlord, which may be withheld by Landlord in its sole
discretion.  Tenant shall not make or allow any other kind of Alterations to the
Premises or any part thereof without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or
delayed.  Notwithstanding the foregoing, Tenant shall have the right, after
providing at least ten (10) days' prior written notice to Landlord, but without
the necessity of obtaining Landlord’s prior written consent, to make Minor
Alterations (hereinafter defined) in and to the Premises provided that (1) all
Minor Alterations are performed by Tenant in accordance with, and subject to,
the remaining terms and conditions of this Section 8, and (2) with respect to
any Minor Alterations other than the installation of paint, wall-coverings,
carpet and furniture within the Premises, the cost of such Minor Alterations,
when aggregated with all other such Minor Alterations made during the previous
twelve (12) months, does not exceed Fifty Thousand and 00/100 Dollars
($50,000).  As used herein, the term "Minor Alterations" means those Alterations
which (i) are not visible from the exterior of the Premises, (ii) are not
structural, (iii) will not adversely affect the Base Building Elements, and (iv)
are made in conformance with all applicable Legal Requirements.  All of such
Alterations, structural or otherwise, must conform to such construction rules
and regulations as are reasonably established from time to time by
Landlord.  All Alterations must be performed in a good and workmanlike manner,
must comply with all Legal Requirements, shall not, except with Landlord’s prior
consent thereto, require any changes to or modifications of any of the
mechanical, electrical, plumbing, HVAC or other systems or the exterior or
structure of the Building, and shall otherwise be constructed in strict
accordance with the terms and conditions of this Section 8.  If any Alterations
made by or on behalf of Tenant requires Landlord to make any alterations or
improvements to any part of the Building in order to comply with Legal
Requirements, Tenant shall pay all reasonable third party out-of-pocket costs
and expenses incurred by Landlord in connection with such alterations or
improvements.  Prior to undertaking any Alterations in the Premises, Tenant
shall furnish to Landlord duplicate policies or certificates evidencing
compliance by Tenant's contractors and subcontractors with the insurance
requirements of Section 12 of this Lease.
 
In the event of any conflict between the terms of this Section 8 and the terms
and conditions of the Work Agreement, the terms of the Work Agreement shall
prevail for the purposes of the design and construction of the Tenant
Improvements.
 
b.           It is understood and agreed by Landlord and Tenant that any
Alterations undertaken in the Premises shall be constructed at Tenant's sole
expense.  The costs of Alterations shall include, without limitation, the cost
of all architectural work, engineering studies, materials, supplies, plans,
permits and insurance.  If requested by Landlord, Tenant shall provide to
Landlord satisfactory evidence of Tenant's ability to pay for any Alterations
requiring Landlord’s consent pursuant to the terms of this Section 8. No consent
by Landlord to any Alterations shall be deemed to be an agreement or consent by
Landlord to subject Landlord's interest in the Premises, the Building or the
Land to any mechanic's or materialman's liens which may be filed in respect to
such Alterations made by or on behalf of Tenant.  If Landlord gives its consent
as specified in Section 8.a. above, Landlord may impose as a condition to such
consent such requirements as Landlord may deem necessary or desirable, in its
reasonable discretion exercised in good faith, including, without limitation,
the right to approve the plans and specifications for any work (such approval
not to be unreasonably withheld, conditioned or delayed).  Landlord shall also
have the right to reasonably approve the contractor or contractors who shall
perform any Alterations for which Landlord’s consent is required pursuant to the
terms of this Section 8, repairs in, to or about the Premises and to post
notices of non-responsibility and similar notices, as appropriate.  In addition,
immediately after completion of any Alterations, Tenant shall assign to Landlord
any and all warranties applicable to such Alterations and shall provide Landlord
with as-built plans of the Premises depicting such Alterations.
 
For Alterations which require Landlord's consent and which, at Tenant's option,
are managed by Tenant, Tenant shall pay a construction supervision fee to
Landlord equal to one percent (1%) of the total "hard" costs of such
Alterations.  For Alterations which, at Tenant's option, are managed by Landlord
or Landlord's managing agent, Tenant shall pay a construction supervision fee to
Landlord equal to three percent (3%) of the total "hard" costs of such
Alterations.
 
c.           Tenant shall keep the Premises free from any liens arising out of
any work performed on, or materials furnished to, the Premises, or arising from
any other obligation incurred by Tenant.  If any mechanic's or materialmen's
lien is filed against the Premises, the Building and/or the Land for work
claimed to have been done for or materials claimed to have been furnished to
Tenant, such lien shall be discharged by Tenant within ten (10) business days
thereafter, at Tenant's sole cost and expense, by the payment thereof or by
filing any bond required by law (it being understood that Tenant shall have the
right to pursue a dispute of such lien provided such lien is bonded off by
Tenant as herein required).  If Tenant shall fail to timely discharge any such
mechanic's or materialman's lien, Landlord may, at its option, discharge the
same and treat the cost thereof as Additional Rent payable with the installment
of rent next becoming due; it being expressly covenanted and agreed that such
discharge by Landlord shall not be deemed to waive or release the default of
Tenant in not discharging the same.  Tenant shall indemnify and hold harmless
Landlord, the Premises and the Building from and against any and all expenses,
liens, claims, actions or damages to person or property in connection with any
such lien or the performance of such work or the furnishing of such
materials.  Tenant shall be obligated to, and Landlord reserves the right to,
post and maintain on the Premises at any time such notices as shall in the
reasonable judgment of Landlord be necessary to protect Landlord against
liability for all such liens or actions.
 
d.           All voice, data, video, audio, and other low-voltage control
transport system cabling and/or cable bundles installed in the Building by
Tenant (or by Landlord in connection with this Lease and for the benefit of
Tenant) (collectively, "Tenant Lines") shall be (a) plenum rated and/or have a
composition makeup suited for its environmental use in accordance with NFPA
70/National Electrical Code; (b) labeled every 3 meters with Tenant’s name and
origination and destination points; (c) installed in accordance with all EIA/TIA
standards and the National Electric Code; (d) installed and routed in accordance
with a routing plan showing "as built" or "as installed" configurations of cable
pathways, outlet identification numbers, locations of all wall, ceiling and
floor penetrations, riser cable routing and conduit routing if applicable, and
such other information as Landlord may request.  The routing plan shall be
available to Landlord and its agents at the Building upon request.  For any
portion of the Premises that is surrendered to Landlord prior to the original
Lease Expiration Date, Tenant shall cause all Tenant Lines (or such Tenant Lines
as Landlord shall request) to be removed at the expiration or earlier
termination of this Lease.
 
e.           Any Alterations of any kind to the Premises or any part thereof,
except Tenant Lines and Tenant's furniture and moveable trade fixtures, shall at
once become part of the realty and belong to Landlord and shall be surrendered
with the Premises, as a part thereof, at the end of the Term hereof; provided,
however, that Landlord may, by written notice to Tenant prior to the end of the
Term, require Tenant to remove any Alterations (including, without limitation,
all Tenant Lines) and to repair any damage to the Premises caused by such
removal, all at Tenant's sole expense; provided, further, however, upon Tenant's
written request made at the time Tenant seeks Landlord's consent to such
Alterations, Landlord agrees to notify Tenant in writing which Alterations, if
any, Tenant shall not be required to remove at the end of the
Term.  Notwithstanding the foregoing, Landlord shall not require Tenant to
remove any Alterations (other than Tenant Lines) that constitute Standard
Improvements.  As used in this Lease, the term "Standard Improvements" shall
mean improvements which are in compliance with Legal Requirements and are of the
type customarily found in first-class offices in Northern Virginia, but
specifically excluding (i) so-called "sensitive compartmented information
facilities", vaults, interior stairwells, raised computer flooring, high-density
filing equipment, supplemental hvac units, generators, UPS, or antennae;  or
(ii) any items the nature of which or the anticipated difficulty or expense
required to remove such item, exposes Landlord to expense that is in excess of
typical demolition costs (such as demolition of typical office partitions). Any
article of personal property, including business and trade fixtures, not
attached to or built into the Premises, which were installed or placed in the
Premises by Tenant at its sole expense, shall be and remain the property of
Tenant and may be removed by Tenant at any time during the Term provided that
Tenant repairs any damage to the Premises or the Building caused by such
removal.
 
f.           Subject to the terms and conditions of this Section 8.f, and
provided no Monetary Default shall have occurred and remain uncured, Tenant
shall have the option to receive from Landlord an allowance ("Refurbishment
Allowance") of up to Seven and 50/100 Dollars ($7.50) per rentable square foot
of the Premises which shall be available to Tenant solely for the purposes of
reimbursing Tenant for all documented costs and expenses incurred by Tenant for
the design, permitting, management and construction of Alterations (other than
the Tenant Improvements, but including without limitation, architecture,
engineering, project management, and other construction-related costs, and
communications cabling, and signage costs) performed in the Premises during the
period between the Rent Commencement Date and the date (the "Outside Requisition
Date") which is the last day of the ninetieth (90th) full calendar month
following the Rent Commencement Date.  Tenant may use up to (but not more than)
ten percent (10%) of the Refurbishment Allowance to purchase furniture,
fixtures, and equipment to be located in the Premises. If Tenant elects to
receive the Refurbishment Allowance, Tenant shall notify Landlord in writing on
or before the Outside Requisition Date, which writing shall indicate the portion
of the Refurbishment Allowance which Tenant has elected to receive and shall be
accompanied by (a) paid receipts substantiating the payment of all costs and
expenses for which reimbursement from the Refurbishment Allowance is requested
("Qualified Alterations Costs"); (b) a signed statement from Tenant certifying
that the Qualified Alterations Costs were actually paid in full in the stated
amount; (c) final unconditional lien waivers from the party supplying the
services or materials comprising the Qualified Alterations Costs and for which
reimbursement is requested; and (d) such other information as Landlord
reasonably requires.  Provided Tenant delivers to Landlord an approved
disbursement request satisfying the foregoing requirements ("Approved
Requisition") prior to the Outside Requisition Date, then within sixty (60) days
following the Outside Requisition Date, Landlord shall make a one-time
disbursement to Tenant from the Refurbishment Allowance in an amount equal to
the lesser of (i) the Qualified Alterations Costs covered by the Approved
Requisition, or (ii) the Refurbishment Allowance.  In no event shall Landlord be
obligated to disburse any portion of the Refurbishment Allowance prior to the
Outside Requisition Date. If Tenant does not deliver to Landlord an Approved
Requisition on or before the Outside Requisition Date, or if Tenant otherwise
fails to requisition the entire Refurbishment Allowance in an Approved
Requisition, then the Refurbishment Allowance, or portion thereof not subject to
an Approved Requisition, shall be forfeited by Tenant and retained by
Landlord.  In no event shall any portion of the Refurbishment Allowance be made
available to Tenant as a credit against rent or otherwise.
 
9. UTILITIES AND SERVICES.
 


   a.            During the Term, Landlord shall furnish the following utilities
and services (the "Basic Services") to the Premises in an amount, quality, and
cost commensurate with that provided in prudently operated Comparable Buildings:
 
 

 
i.
electricity for customary lighting purposes and normal office use consistent
with the standards set forth in Exhibit C-2.

 
ii.
hot and cold water in Building standard bathrooms and chilled water in Building
standard drinking fountains;

 
 
 
iii.
lavatory supplies;
 

                                iv.
heat and air-conditioning during the appropriate seasons of the year in
accordance with the HVAC standards set forth in Exhibit C-2.   Heating and air
conditioning shall be provided to the Premises only during Normal Business
Hours. As used herein, the term "Normal Business Hours" means Monday through
Friday 7:00 a.m. to 6:00 p.m., and Saturday 9:00 a.m. to 3:00 p.m., excluding
Holidays.  As used herein, the term "Holidays" shall mean New Year’s Day, Martin
Luther King’s Birthday, Inauguration Day, President’s Day, Memorial Day,
Independence Day, Labor Day, Columbus Day, Veterans Day, Thanksgiving Day,
Christmas Day and any other holidays observed by the federal government.  At
times other than the Normal Business Hours and days aforesaid, central air
conditioning and heating shall be provided to Tenant upon at least twenty-four
(24) hours prior notice from Tenant, and upon payment by Tenant of the hourly
charge established by Landlord from time to time for each hour (or a portion
thereof) of after-hours usage (which charge shall be Landlord's actual
out-of-pocket direct utility cost, as reasonably estimated by Landlord for each
hour of after-hours usage);
 

 
 
v.
cleaning and janitorial service in accordance with the cleaning schedule
attached hereto as Exhibit F;

       
 

 
 
vi.
replacement of Building standard light bulbs and tubes in the Premises;

 
 
vii.
elevator service (with at least one (1) elevator in operation at all times,
except in the event of an emergency, and with Landlord having the obligation to
cause the elevators to be programmed, at Tenant’s direction, to limit access at
times of Tenant’s discretion to floors solely occupied by Tenant); and
 

 
 
viii.
landscaping and snow removal during the seasons they are required.


b.           During the Term, Landlord shall keep and maintain Base Building
Elements in accordance with Legal Requirements and consistent with the standards
customarily maintained by the owners of office buildings comparable to the
Building in terms of quality, age, size and location in the Northern Virginia
leasing submarket ("Comparable Buildings"). As used in this Lease, the term
"Base Building Elements" shall mean (i) the Building Common Areas and the
exterior of the Building, (ii) the Building structure, foundation, exterior
walls and other structural elements of the Building provided by Landlord as part
of the Landlord Work, and (iii) the mechanical, electrical, HVAC, life-safety,
and plumbing systems, pipes and conduits that are provided by Landlord as part
of the Landlord Work. Tenant shall promptly provide Landlord with written notice
of any defect or need for repairs in or about the Building of which Tenant has
actual knowledge; provided, however, Landlord's obligation to repair hereunder
shall not be limited to matters of which it has been given notice by Tenant.
Notwithstanding any of the foregoing to the contrary, (i) maintenance and repair
of non-Building standard facilities, finishes and equipment located within the
Premises and/or exclusively serving the Premises (including, but not limited to,
any special fire protection equipment, specialty lighting fixtures and
non-standard electrical outlets within the Premises, telecommunications and
computer equipment, kitchen/galley appliances and equipment, or internal
staircase(s) which may be installed by or at the request of Tenant, supplemental
air-conditioning equipment serving the Premises and all other furniture,
furnishings and equipment of Tenant and all Alterations) shall be the
responsibility of Tenant; and (ii) replacement of any improvements, facilities,
finishes and equipment comprising Tenant Improvements or Alterations shall be
the responsibility of Tenant.
 
c.           In the event that Landlord must suspend or curtail any services to
be provided by Landlord under this Lease because of accident and repair,
Landlord shall have no liability to Tenant for such suspension or curtailment or
due to any restrictions on use arising therefrom or relating thereto, and
Landlord shall proceed diligently to restore such service and shall use
commercially reasonable efforts to minimize any disruption of Tenant's use of
the Premises in connection therewith.  No interruption or malfunction of any
such services shall constitute an actual or constructive eviction or disturbance
of Tenant's use and possession of the Premises or the Building or constitute a
breach by Landlord of any of its obligations hereunder or render Landlord liable
for damages or entitle Tenant to be relieved from any of Tenant's obligations
hereunder (including the obligation to pay rent) or grant Tenant any right of
setoff or claim against Landlord or constitute a constructive or other eviction
of Tenant. Notwithstanding the provisions of this Lease to the contrary, if (i)
the electricity, water or HVAC services to be provided by Landlord pursuant to
Section 9.a are interrupted for a period of more than three (3) consecutive
business days, (ii) such interruption is the result of the negligence or willful
misconduct of Landlord or its managing agent, and (iii) such interruption
renders more than ten percent (10%) of the rentable area of the Premises
untenantable and Tenant actually ceases to use such portion of the Premises,
then Tenant shall be entitled to a pro rata abatement of the Monthly Base Rent
and Additional Rent (based on the portion of the Premises rendered untenantable)
for the period beginning on the fourth (4th) consecutive business day that the
foregoing conditions exist and continuing until the earlier of (a) the
restoration of such services to such portion of the Premises, or (b) Tenant's
occupancy and use of such portion of the Premises.
 
d.           The parties hereby acknowledge that, as of the Effective Date,
Landlord is owned and managed by one or more entities owned or managed by
California State Teachers Retirement System ("CalSTRS") and ING Clarion Partners
("ING").  The following terms and conditions of this Section 9.d shall apply
only following the Base Year and then only in the event that (i) CalSTRS or ING
or any Related Party (hereinafter defined) no longer own or manage Landlord, and
(ii) Tenant is then a Full Building Tenant:


i.           Tenant may, by written notice to Landlord, require Landlord to
increase or decrease in a commercially reasonable manner the type and/or
frequency of char services provided to the Building and to have an on-site
building manager (provided that Tenant bears the cost of any on-site building
manager); provided, however, that Landlord shall not be required (i) to decrease
or eliminate char service if Landlord deems it necessary or advisable to
maintain the integrity, value, and/or expected life span of the Building or to
prudently, legally and safely operate the Building in a manner of Comparable
Buildings, or (ii) to alter char service in a manner that Landlord decides would
adversely affect Landlord’s status as a prudent and reputable owner of first
class office buildings, or (iii) to alter or eliminate char service if such
alteration or elimination may jeopardize life safety in the Building or violates
Legal Requirements or any insurance requirements.


ii.    In the event Tenant determines that the janitorial services being
furnished to the Building by a contractor pursuant to Section 9.a.v above are
unsatisfactory, in Tenant’s reasonable judgment, Tenant shall deliver written
notice to Landlord specifying in detail the manner in which such janitorial
services are deemed deficient.  If the deficiencies are not, in Tenant’s
reasonable judgment, substantially corrected during the next succeeding sixty
(60) days, then Tenant may deliver a further notice directing Landlord to
terminate the contract for the contractor providing such janitorial service to
the Building, subject to and in accordance with the termination provisions of
such contract.  If Tenant delivers such notice of termination, Landlord shall
terminate the contract for the janitorial service to the Building, subject to
and in accordance with the termination provisions of such contract.  Promptly
thereafter, Landlord shall enter into a new contract for the janitorial service
with a contractor mutually agreeable to Landlord and Tenant.


iii.           In the event Tenant determines that the property management
services being furnished to the Building are unsatisfactory, in Tenant’s
reasonable judgment, Tenant shall deliver written notice to Landlord specifying
in detail the manner in which such property management services are deemed
deficient.  If the deficiencies are not, in Tenant’s reasonable judgment,
substantially corrected during the next succeeding sixty (60) days, then Tenant
may deliver a further notice directing Landlord to terminate the contract for
the property management firm providing such property management services to the
Building, subject to and in accordance with the termination provisions of such
contract. If Tenant delivers such notice of termination, Landlord shall
terminate the contract for the property manager of the Building, subject to and
in accordance with the termination provisions of such contract.  Promptly
thereafter, Landlord shall enter into a new contract for property management
services with a contractor mutually agreeable to Landlord and Tenant.


e.           During the Term, Tenant shall have access to the Building and the
Premises twenty-four (24) hours a day, each day of the year, subject to Legal
Requirements, Force Majeure and the terms and conditions of this Lease. The
Building's main entrance doors shall be equipped with a card reader security
system or other similar security access system, and, for such access system, on
the Commencement Date, Landlord shall provide Tenant, at no cost to Tenant, with
access cards for Tenant's employees at the rate of four (4) access cards for
each 1,000 rentable square feet within the Premises.  If Tenant desires any
additional access cards (or requests the replacement of any access cards
originally provided), such access cards shall be made available to Tenant at
Landlord's actual cost.  Landlord shall not be responsible for the quality,
action or inaction of the Building’s or Premises’ access system or for any
damage or injury to Tenant or any Tenant Parties or their respective property
resulting from any failure, action or inaction of the Building’s and/or
Premises’ access systems.

 
f.           Landlord and Tenant hereby acknowledge that, as of the Effective
Date, the Transportation Alliance of Greater Springfield ("TAGS") operates a
shuttle which provides transportation services to the Project and that Tenant,
its employees, agents and invitees shall have the right to use the TAGS shuttle
so long as TAGS continues to operate such shuttle and provide such
transportation services to the Project.  Landlord shall use its commercially
reasonable efforts to cause TAGS to maintain its service to the Project during
the Term.  If at any time during the Term of the Lease, TAGS ceases to operate
shuttle transportation to and from the Project, Landlord shall institute a
shuttle service for Tenant and other tenants of the Project, which service shall
be provided without charge to patrons of the shuttle service but the costs and
expenses of which shall be included in Operating Expenses.
 
g.           During the Term and so long as Tenant is a Full Building Tenant,
Tenant shall have the right to use a portion of the first floor lobby of the
Building ("Lobby") for the installation and use of a receptionist desk and/or a
security/concierge desk (collectively, "Lobby Desk") to be staffed with an
employee of Tenant and guest seating.  The Lobby shall not be used for any
purposes other than (i) as set forth above, and (ii) for ingress and egress to
and from the Premises; and (iii) any lobby signs permitted under this Lease.  If
Tenant desires concierge and/or security personnel in the Lobby, such person
shall use a Lobby Desk.
 
h.           i.           During the Term and so long as Tenant is a Full
Building Tenant, in the event that, for reasons not caused by Tenant (or any
Tenant Parties) or an event of Force Majeure, Landlord fails to perform any
repairs or maintenance required under this Lease to be performed by Landlord and
such failure materially and adversely impairs Tenant’s use and occupancy of the
Premises, then, provided no Event of Default shall have occurred and remain
uncured, if such failure is not cured by Landlord within thirty (30) days after
Tenant delivers to Landlord written notice of such failure provided that if such
cure cannot reasonably be effected within such thirty (30) day period and
Landlord begins such cure promptly within such thirty (30) day period and is
pursuing such cure in good faith and with diligence and continuity during such
thirty (30) day period, then Landlord shall have such additional time as is
reasonably necessary to effect such cure, Tenant may deliver written notice
(“Cure Notice") to Landlord and to any Mortgagee of Landlord of which Tenant has
notice stating that Tenant intends to perform such repair or maintenance.  Prior
to Tenant undertaking any action to cure or remedy such event or condition,
Tenant shall first allow Landlord and any Mortgagee a period ("Final Cure
Period") of thirty (30) days following receipt by Landlord and Mortgagee of such
Cure Notice to cure or remedy the event or condition specified in Tenant’s
notice; provided, however, that if such event or condition cannot be cured
within such thirty (30) day period, the Final Cure Period shall be extended for
a reasonable additional time, so long as Landlord or any Mortgagee(s) commences
to cure (which for Mortgagee shall include commencing to take any steps
necessary under its loan documents to effect such cure) such event or condition
within the thirty (30) day period and proceeds diligently thereafter to effect
such cure.  If Landlord or Mortgagee fails to cure or remedy such event or
condition prior to the expiration of the Final Cure Period, then Landlord and
Tenant shall within two (2) days thereafter appoint a mutually agreeable
engineer or architect (the “Arbitrator“) to arbitrate and decide the issue, on
an emergency basis, of whether Landlord failed to perform any repairs or
maintenance required to be performed by Landlord under this Lease and whether
such failure materially and adversely impairs Tenant’s use and occupancy of the
Premises, and if such Arbitrator determines that Landlord failed to perform any
repairs or maintenance required to be performed by Landlord under this Lease and
such failure materially and adversely impairs Tenant’s use and occupancy of the
Premises, then, unless Landlord immediately effectuates a cure thereof, Tenant
may take such action that is reasonably necessary to cure or remedy such event
or condition and deliver an invoice ("Cure Invoice") to Landlord for the
reasonable (and competitive) and actual out-of-pocket costs and expenses
incurred by Tenant therefor.  If Landlord and Tenant are unable to agree on an
Arbitrator, either Landlord or Tenant may ask the American Arbitration
Association to choose an Arbitrator from among the National Panel of Real Estate
Industry Arbitrators.   Landlord shall pay to Tenant the amount shown on the
Cure Invoice within thirty (30) days after delivery by Tenant, provided that
Landlord, may include within Operating Expenses only the amount that would have
been properly included in the Operating Expenses absent Landlord's initial
failure to perform.  Landlord and Tenant shall share equally the cost of an
Arbitrator.  If Landlord does not timely pay to Tenant the amount shown on the
Cure Invoice or Landlord’s share of the cost of an Arbitrator, Tenant shall have
the right to deduct the same from its next payment(s) of rent hereunder.


ii.           In the event Tenant seeks to cure or remedy any event or condition
which gives rise to Tenant’s remedies set forth in Section 9.h.(i) above, Tenant
shall: (1) proceed in accordance with the applicable provisions of this Lease
(including without limitation the provisions of Sections 6 and 8 of this Lease)
and all applicable Legal Requirements; (2) use only such contractors, suppliers,
etc. as are duly licensed in the Commonwealth of Virginia and insured to effect
such repairs and who perform such repairs in Comparable Buildings in the normal
course of their business (and if such cure or remedy could affect any warranty
applicable to the Building or any of the base Building systems or structures,
then Tenant shall use Landlord’s contractors therefor, provided that Landlord
provides to Tenant the names of such contractors within five (5) business days
after Landlord receives a written request therefor); and (3) diligently and
continuously commence and prosecute to completion the repairs, all such repairs
to be performed in a good and workmanlike manner, using only new materials.


iii.           Notwithstanding anything to the contrary contained in this
Section 9.h, the provisions of this Section 9.h shall not apply and Tenant's
rights hereunder shall be of no force or effect in the event that (1) Tenant is
not a Full Building Tenant, (2) the repair and maintenance obligations arise
from damage to the Building or Premises caused by fire, casualty or other event
described in Section 13 hereof, or by the acts or omissions of Tenant or any
Tenant Parties; or (3) Landlord's failure to perform any repair and maintenance
obligations is the result of a Force Majeure event.


 
10. RIGHTS OF LANDLORD.
 
a.           (i)           Subject to the following terms and conditions of this
Section 10(a), Landlord may enter the Premises at reasonable hours upon
reasonable prior notice to exhibit the same to prospective purchasers,
Mortgagees or tenants, to inspect the Premises to verify that Tenant is
complying with all its obligations under this Lease, to make repairs,
alterations or improvements to the Premises or to other space in or on the
Building, to install, repair or service Building systems, to perform janitorial
or maintenance services, and to post such reasonable notices as Landlord may
reasonably desire in order to protect its rights.  Landlord and its
representatives shall have the authority to take such materials and equipment
onto the Premises as may be necessary for accomplishing the purposes set forth
in this Section 10.  In the event of an emergency and in order to fulfill its
janitorial obligations hereunder, Landlord shall have access to the Premises at
any time without notice.
 
(ii)           Tenant has notified Landlord that Tenant may desire to use a
portion of the Premises for the storage and/or production of classified
information as authorized by the United States Government (such portions of the
Premises hereinafter referred to as the "No Access Areas").  The No Access Areas
(i) shall be designated by Tenant in good faith and shall be designed and
constructed in accordance with and subject to the terms and conditions of this
Lease, it being understood that the No Access Areas may be demised from the
balance of the Premises with multiple layers of drywall but shall not otherwise
utilize any non-Building standard improvements (i.e., concrete or metal
sheeting) without the prior approval of Landlord pursuant to Section 8; (ii)
shall be clearly marked by Tenant at all times once constructed; and (iii) shall
not be located in any areas of the Premises which would prevent Landlord access
to any Base Building Elements which, if damaged, or in need of repair, could
damage other areas or otherwise prevent Landlord from performing its obligations
under Section 9.b of this Lease.  Landlord shall not have access to the No
Access Areas nor shall Landlord have any maintenance or repair obligations with
respect thereto, including without limitation, the obligation to provide
cleaning services to the No Access Areas.   Tenant shall also have the right to
require Landlord to be escorted in certain areas of the Premises designated by
Tenant in good faith (such portions of the Premises hereinafter referred to as
the "Escort Areas").  The Escort Areas shall be clearly marked by Tenant at all
times and Landlord shall have no obligation to provide cleaning services to the
Escort Areas.  Landlord shall provide at least two (2) business days prior
written notice to Tenant in order to access the Escort Areas, which notice shall
include the specific date and time of such Landlord access; provided, however,
in the event of an emergency, Landlord shall have access to Escort Areas without
prior notice provided that Landlord will use commercial reasonable efforts to
notify Tenant that it is accessing these areas.
 
(iii)           Landlord agrees to use reasonable efforts not to interfere
unreasonably with the operation of Tenant’s business in the Premises and to
minimize disruption due to the access granted to Landlord under this Section
10.  Tenant shall have the right to accompany Landlord when Landlord enters the
Premises for purposes of exhibiting the Premises to prospective purchasers,
Mortgagees or tenants provided Tenant makes someone available within a
reasonable period of time (not to exceed 24 hours) after request (which request
may be oral) by Landlord to enter the Premises for such purpose; it being
understood and agreed that Landlord, so long as no Monetary Default shall have
occurred and remain uncured, shall not exhibit the Premises to prospective
tenants until Tenant's Extension Option rights pursuant to Section 31 have
lapsed or any such earlier time that Landlord has the right to recapture the
Premises pursuant to Section 7 of this Lease.  Tenant also may accompany
Landlord in those situations where Landlord is accessing the Premises in cases
of emergency, with the understanding that Landlord’s access in the case of
emergency shall not be delayed, hindered or restricted by the presence or
availability of Tenant’s representative. Tenant hereby acknowledges that, in the
event of an emergency, Landlord shall have the right to use any and all means
which Landlord may deem proper to open all of the doors in, upon and about the
Premises in order to obtain entry to the Premises and that any entry to the
Premises obtained by Landlord by any of said means shall not be construed or
deemed to be a forcible or unlawful entry into, or a detainer of, the Premises,
or an eviction of Tenant from the Premises or any portion thereof.


b.           Without limiting the generality of the foregoing provisions of this
Section 10, above, at any time during the Term of this Lease, Landlord shall
have the right to remove, alter, improve, renovate or rebuild the Building
Common Areas, and to install, repair, replace, alter, improve or rebuild in the
Premises, other tenants' premises and/or the Building Common Areas, any
mechanical, electrical, water, sprinkler, plumbing, heating, air conditioning
and ventilating systems, at any time during the Term of this Lease.  In
connection with making any such installations, repairs, replacements,
alterations, additions and improvements under the terms of this Section 10,
Landlord shall have the right to access through the Premises as well as the
right to take into and upon and through the Premises or any other part of the
Building, all materials that may be required to make any such repairs,
replacements, alterations, additions or improvements, as well as the right in
the course of such work to close entrances, doors, corridors, elevators or other
facilities located in the Building or temporarily to cease the operations of any
services or facilities therein or to take portion(s) of the Premises reasonably
necessary in connection with such work, without being deemed or held guilty of
an eviction of Tenant; provided, however, that Landlord shall use commercially
reasonable efforts to minimize any disruption to Tenant’s use of, and access to,
the Premises and shall, at no additional cost or expense to Landlord, reasonably
accommodate Tenant’s requests regarding the coordination of such work.  Subject
to the terms of Section 10.a above, Landlord shall have the right to install,
use and maintain pipes and conduits in and through the Premises, including,
without limitation, telephone and computer installations.   So long as Tenant is
a Full Building Tenant, Landlord shall exercise its rights under this Section
10.b upon commercially reasonable notice to, and in  coordination with, Tenant.


c.  
          Landlord also reserves the following rights: (i) to change the name or
street address of the Building with sixty (60) days' prior notice to Tenant; and
(ii) subject to Section 10.a above, to have pass keys and/or access cards to all
areas of the Premises.
 
d.           Except as otherwise expressly provided in this Lease, the Rent
reserved herein shall not abate while Landlord's rights under this Section 10
are exercised, and Tenant shall not be entitled to any set-off or counterclaims
for damages of any kind against Landlord by reason thereof, all such claims
being hereby expressly released by Tenant.
 
 
11. LIABILITY.
 
a. Landlord and its trustees, officers, directors, members, agents and
employees, Mortgagees and Landlord's representatives (collectively, the
"Landlord Parties") assume no liability or responsibility whatsoever with
respect to the conduct or operation of the business to be conducted in the
Premises and shall have no liability for (i) any claim of loss of business or
interruption of operations (or any claim related thereto), or (ii) any accident
to or injury to any person or persons or property in or about the Premises which
are caused by the conduct and operation of said business or by virtue of
equipment or property of Tenant in said Premises.  Landlord and Landlord Parties
shall not be liable to Tenant, its assignees, subtenants, licensees, business
invitees, agents, contractors, clients or customers, or any employees, family
members, or agents of the foregoing (collectively, "Tenant Parties") for any
damage, compensation or claim arising out of or related to managing the Premises
or the Building, repairing any portion of the Premises or the Building, the
interruption in the use of the Premises, accident or damage resulting from the
use or operation (by Landlord, Landlord Parties, Tenant, Tenant Parties or any
other person or persons whatsoever) or failure of elevators, or heating,
cooling, electrical or plumbing equipment or apparatus, or the termination of
this Lease by reason of the destruction of the Premises, or from any fire,
robbery, theft, mysterious disappearance and/or any other casualty, or from any
leakage in any part of portion of the Premises or the Building, or from water,
rain or snow that may leak into or flow from any part of the Premises or the
Building, or from any other cause whatsoever. Except as otherwise expressly
provided in this Lease, in no event shall Landlord or Landlord Parties be liable
with respect to utilities furnished to the Premises, or the lack of any
utilities.  Any goods, property or personal effects, stored or placed by Tenant
in or about the Premises or in the Building, shall be at the sole risk of
Tenant, and Landlord and Landlord Parties shall not in any manner be held
responsible therefor.  The agents and employees of Landlord are prohibited from
receiving any packages or other articles delivered to the Building for Tenant,
and if any such agent or employee receives any such package or articles, such
agent or employee shall be the agent of Tenant for such purposes and not of
Landlord.
 
b. Except to the extent arising from the negligence or willful misconduct of
Landlord or any Landlord Parties and subject to the terms of Section 11.d below,
Tenant hereby agrees to indemnify and hold Landlord and Landlord Parties
harmless from and against any cost, damage, claim, liability or expense
(including reasonable attorneys' fees) incurred by or claimed against Landlord
and Landlord Parties, directly or indirectly, as a result of or in any way
arising from (i) the use and occupancy of the Premises by Tenant or any Tenant
Parties, or in any other manner which relates to the business of Tenant or any
Tenant Parties, including, but not limited to, any cost, damage, claim,
liability or expense arising from any violation of any Legal Requirement;
(ii) the negligence or willful misconduct of Tenant or any Tenant Parties;
(iii) any default, breach or violation of this Lease by Tenant; or (iv) injury
or death to individuals or damage to property sustained in the Premises.
Notwithstanding the foregoing to the contrary, in no event shall Tenant have any
liability to Landlord for any indirect or consequential damages (except to the
extent Landlord is entitled to such damages under Section 21 in the event of a
holdover in the Premises by Tenant after the expiration of the Term).
 
c. Except to the extent arising from the negligence or willful misconduct of
Tenant or any Tenant Parties and subject to the terms of Section 11.d below,
Landlord hereby agrees to indemnify and hold Tenant and Tenant Parties harmless
from and against any cost, damage, claim, liability or expense (including
reasonable attorneys' fees) incurred by or claimed against Tenant and Tenant
Parties directly or indirectly as a result of or in any way arising from (i)
Landlord or any Landlord Parties operation, use or control of the Building
Common Areas or the Building’s structure and systems; or (ii) any breach of
Landlord’s obligations under the Lease.  Notwithstanding the foregoing to the
contrary, in no event, however, shall Landlord have any liability to Tenant for
any indirect or consequential damages.
 
d. Notwithstanding any other provision of this Lease to the contrary, Landlord
and Tenant agree that in the event that the Building, the Premises or the
contents thereof are damaged or destroyed by fire or other casualty, each party
hereto waives its rights, if any, against the other party with respect to such
damage or destruction to the extent such damage or destruction is covered under
the property insurance policy(ies) of the party waiving such rights (or would
have been covered had the party waiving such rights carried the property
insurance required hereunder to be carried by such party).  All policies of fire
and/or extended coverage or other insurance covering the Premises or the
contents thereof obtained by Landlord or Tenant shall contain a clause or
endorsement providing in substance that (i) such insurance shall not be
prejudiced if the insureds thereunder have waived in whole or in part the right
of recovery from any person or persons prior to the date and time of loss or
damage, if any, and (ii) the insurer waives any rights of subrogation against
Landlord (in the case of Tenant's insurance policy) or Tenant (in the case of
Landlord's insurance policy), as the case may be.
 
e. Notwithstanding anything to the contrary contained in this Lease, neither
Landlord or any Landlord Parties nor Tenant or any Tenant Parties shall under
any circumstances be liable for any exemplary, punitive, consequential or
indirect damages (or for any interruption of or loss to business) in connection
with or relating to this Lease.
 
 
12. INSURANCE.
 
 
a. Tenant's Insurance.  Tenant, at Tenant's sole cost and expense, agrees to
keep in full force and effect at all times during the Term of this Lease:
 
(i)           Commercial general liability insurance which insures against
claims for bodily injury, personal injury, advertising injury, and property
damage based upon, involving, or arising out of the use, occupancy, or
maintenance of the Premises and the Building.  Such insurance shall afford, at a
minimum, the following limits:


                Each Occurrence
$ 1,000,000
                General Aggregate
2,000,000
                Products/Completed Operations Aggregate
1,000,000
                Personal and Advertising Injury Liability
1,000,000
                Fire Damage Legal Liability
100,000
                Medical Payments
5,000



 
Any general aggregate limit shall apply on a per location basis. Tenant's
commercial general liability insurance shall name Landlord and any Landlord
Parties designated by Landlord as additional insureds. This coverage shall be
written on the most current ISO CGL form, shall include blanket contractual,
premises-operations and products-completed operations and shall contain an
exception to any pollution exclusion which insures damage or injury arising out
of heat, smoke or fumes from a hostile fire.  Such insurance shall be written on
an occurrence basis and contain a standard separation of insureds provision.
 
(ii)           Business automobile liability insurance covering owned, hired and
non-owned vehicles with limits of $1,000,000 combined single limit per
occurrence.


(iii)           Workers' compensation insurance in accordance with the laws of
the state in which the Premises are located with employer's liability insurance
in an amount not less than $1,000,000.


(iv)           Umbrella/excess liability insurance, on an occurrence basis, that
applies excess of the required commercial general liability, business automobile
liability, and employer's liability policies with the following minimum limits:
   

                Each Occurrence
$5,000,000
                Annual Aggregate
$5,000,000







These limits shall be in addition to and not including those stated for the
underlying commercial general liability, business automobile liability, and
employers liability insurance required herein. Such excess liability policies
shall name Landlord and any Landlord Parties designated by Landlord as
additional insureds.


(v)           All risk property insurance including theft, sprinkler leakage and
boiler and machinery coverage on all of Tenant's trade fixtures, furniture,
inventory and other personal property owned by Tenant and located in or about
the Premises or the Building, and on any Alterations, all for the full
replacement cost thereof. Tenant shall use the proceeds from such insurance for
the replacement of trade fixtures, furniture, inventory and other personal
property and for the restoration of any Alterations. Landlord shall be named as
loss payee with respect to any Alterations.


(vi)           Business income and extra expense insurance with limits not less
than one hundred percent (100%) of all charges payable by Tenant under this
Lease for a period of twelve (12) months.


b. Tenant's Insurer Rating; Certification of Insurance. All policies required to
be carried by Tenant hereunder shall be issued by and binding upon an insurance
company licensed to do business in the state in which the Building is located
with a rating of at least "A – VIII" or better as set forth in the most current
issue of Best's Insurance Reports, unless otherwise approved by Landlord. Tenant
shall not do or permit anything to be done that would invalidate the insurance
policies required herein.  Liability insurance maintained by Tenant shall be
primary coverage without right of contribution by any similar insurance that may
be maintained by Landlord.  Certificates of insurance, acceptable to Landlord,
evidencing the existence and amount of each insurance policy required hereunder
shall be delivered to Landlord prior to delivery or possession of the Premises
and ten (10) business days following each renewal date. Certificates of
insurance shall name Landlord and any Landlord Parties designated by Landlord as
additional insureds on liability policies and Landlord is named as loss payee on
the property insurance as stated in Section 12.a.(v) above. Further, the
certificates of insurance must include an endorsement for each policy whereby
the insurer agrees not to cancel, non-renew, or materially alter the policy
without at least thirty (30) days' prior written notice to Landlord.
 
(i) In the event that Tenant fails to provide evidence of insurance required to
be provided by Tenant in this Lease, prior to the Commencement Date and
thereafter during the Term, within ten (10) business days following Landlord's
request thereof, and thirty (30) days prior to the expiration of any such
coverage, Landlord shall be authorized (but not required) to procure such
coverage in the amount stated with all costs thereof to be chargeable to Tenant
and payable upon written invoice thereof.
 
(ii) The limits of insurance required by this Lease, or as carried by Tenant,
shall not limit the liability of Tenant or relieve Tenant of any obligation
thereunder, except to the extent provided for under Section 11.c, above.  Any
deductibles selected by Tenant shall be the sole responsibility of Tenant.
 
(iii) Tenant insurance requirements stipulated in Section 12.a., above, are
based upon current industry standards.  Landlord reserves the right reasonably
to require additional coverage or to increase limits as industry standards
change.
 
c.           Contractors' Insurance.  Should Tenant engage the services of any
contractor to perform work in the Premises, Tenant shall ensure that such
contractor carries commercial general liability, business automobile liability,
umbrella/excess liability, worker's compensation and employers liability
coverages in substantially the same amounts as are required of Tenant under this
Lease. Contractor shall name Landlord and any Landlord Parties designated by
Landlord as additional insureds on the liability policies required
hereunder.  All policies required to be carried by any contractor shall be
issued by and binding upon an insurance company licensed to do business in the
state in which the Property is located with a rating of at least "A - VIII" or
better as set forth in the most current issue of Best's Insurance Reports,
unless otherwise approved by Landlord. Certificates of insurance, acceptable to
Landlord, evidencing the existence and amount of each insurance policy required
hereunder shall be delivered to Landlord prior to the commencement of any work
in the Premises.  Further, the certificates must include an endorsement for each
policy whereby the insurer agrees not to cancel, non-renew, or materially alter
the policy without at least thirty (30) days' prior written notice to
Landlord.  The above requirements shall apply equally to any subcontractor
engaged by contractor.
 
d.           Landlord’s Insurance. During the Term, Landlord shall, in a manner
comparable to other prudent landlords of Comparable Buildings, keep in effect
(i) commercial property insurance on the Building, its fixtures and equipment
(other than any items that Tenant insures pursuant to Section 12.a.), and rent
loss insurance for a period and amount of not less than one (1) year of gross
rental revenues at the Building (such commercial property insurance policy
shall, at a minimum, cover the perils insured under the ISO special causes of
loss form which provides "all risk" coverage, and include replacement cost
coverage), and (ii) a policy or policies of commercial general liability
insurance insuring against liability arising out of the risks of death, bodily
injury, property damage and personal injury liability with respect to the
Building and Land.  All policies required to be carried by Landlord hereunder
shall be issued by and binding upon an insurance company licensed to do business
in the state in which the Building is located with a rating of at least "A-VIII"
or better as set forth in the most current issue of Best's Insurance Reports,
unless otherwise approved by Tenant. Landlord shall not do or permit anything to
be done that would invalidate the insurance policies required herein.
 
13. FIRE OR CASUALTY.


a. If the Premises or any part thereof shall be damaged by fire or other
casualty, Tenant shall give prompt notice thereof to Landlord.  If, in the
reasonable judgment of Landlord's architect, restoration of the Premises is
feasible within a period of twelve (12) months from the date of the damage,
Landlord shall restore the Premises to the condition existing as of the
Commencement Date, provided that adequate insurance proceeds are made available
to Landlord under the insurance policies required to be carried by Landlord
under this Lease.  In addition, Tenant shall repair and restore, at Tenant's
sole expense, all Tenant Improvements and Alterations, furniture, fixtures and
other property of Tenant located in the Premises prior to such casualty.  If, as
a result of such casualty, the Premises are rendered untenantable, in whole or
in part, and Tenant ceases to occupy the whole or such part of the Premises
during the restoration of such portion of the Premises, the Monthly Base Rent
and Additional Rent hereunder shall be abated to the extent and for the period
that the Premises (or portion thereof) are rendered untenantable.


b. If (i) during the final twenty-four (24) months of the initial Term (and
provided Tenant has not previously exercised any Extension Option), more than
fifty percent (50%) of the rentable area of the Premises is rendered
untenantable as a result of fire or other casualty, or (ii) at any other time
during the Term, the Premises shall be damaged by fire or other casualty and
Landlord notifies Tenant that restoration is not feasible in the reasonable
judgment of Landlord's architect within the aforesaid twelve (12) month period,
then, in either such event, Landlord and Tenant shall each have the right to
terminate this Lease by giving written notice thereof to the other party within
sixty (60) days after such event, in which event this Lease and the tenancy
hereunder shall terminate as of the date of such damage or destruction and the
Monthly Base Rent and Additional Rent will be apportioned as of the date of such
damage or destruction.  If neither party exercises its right of termination, the
Premises shall be restored as provided above.


c. If Tenant is no longer a Full Building Tenant, and the Building is so
severely damaged by fire or other casualty (although the Premises may not be
affected) that Landlord shall decide in its sole discretion not to rebuild or
reconstruct the Building, then this Lease and the tenancy hereunder shall
terminate on the date specified by Landlord in a notice given no later than
sixty (60) days after the date of such casualty. Notwithstanding the foregoing,
Landlord may not terminate this Lease in accordance with the foregoing sentence
unless Landlord also elects to exercise its termination rights, if any, pursuant
to the leases with all other tenants of the Building (it being understood that
Landlord shall only have the obligation to terminate such leases if Landlord has
the right under each applicable lease to terminate without penalty).


 
14. EMINENT DOMAIN.


a
          If all or a substantial part of the Premises should be taken for any
public or quasi-public use under governmental law, ordinance, or regulation, or
by right of eminent domain (a "Taking"), then Landlord or Tenant shall have the
right to terminate this Lease upon written notice to the other within thirty
(30) days after notice of such Taking, in which event this Lease shall
terminate, and the Annual Base Rent shall be apportioned, as of the date of such
Taking.  If a Taking of less than all of the Premises shall occur, and this
Lease is not terminated as provided above, the Annual Base Rent payable
hereunder during the unexpired Term shall be reduced based on the portion of the
Premises taken.  If a Taking of any part of the Building (exclusive of the
Premises) shall occur, and this Lease is not terminated by Landlord as provided
above, the Annual Base Rent payable hereunder during the unexpired Term shall be
not reduced.


b.           In the event of any Taking, all sums awarded or agreed upon between
Landlord and the condemning authority for the Taking, whether as damages or as
compensation, will be the property of Landlord.  Tenant shall have no right to
participate in any Taking proceedings and shall make no claim for damages or
other compensation in such proceedings provided, however, Tenant may pursue a
claim against the condemning authority for the value of furnishings, equipment
and trade fixtures installed in the Premises at Tenant's expense, for the
leasehold value, for the unamortized portion of any work performed and paid for
solely by Tenant (and not reimbursed from any allowance provided by Landlord),
and for relocation expenses, provided that such claim does not in any way
diminish the award or compensation payable to or recoverable by Landlord in
connection with such taking or condemnation.
 
 
15. SUBORDINATION AND ESTOPPEL CERTIFICATES.
 
a.           Subject to terms of Section 15.b below, this Lease, and the rights
of Tenant hereunder, are and shall be subject and subordinate to the interest of
(i) all present and future ground leases and master leases, if any, of all or
any part of the Building and/or the Land; (ii) present and future mortgages and
deeds of trust, if any, encumbering all or any part of the Building and/or the
Land; (iii) all past and future advances made under any such mortgages or deeds
of trust; and (iv) all renewals, modifications, replacements and extensions of
any such ground leases, master leases, mortgages and deeds of trust, in each
case without the necessity of having further instruments on the part of Tenant
to effect such subordination; provided, however, that any lessor under any such
ground lease or master lease or any mortgagee or beneficiary under any such
mortgage or deed of trust (any such lessor, mortgagee or beneficiary is
hereinafter referred to as a "Mortgagee" and any such ground leases, master
leases, mortgages and deeds of trust is hereinafter referred to as a "Mortgage")
shall have the right to elect, by written notice given to Tenant, to have this
Lease made superior in whole or in part to any such Mortgage (or subject and
subordinate to such Mortgage but superior to any junior mortgage or junior deed
of trust). Tenant shall, within ten (10) business days after receipt of a
request therefor from Landlord, execute, acknowledge and deliver any and all
documents and instruments to further confirm the subordination (or priority, as
applicable) of this Lease and Tenant's rights hereunder to the rights of any
Mortgagee.   In any event, however, if this Lease shall have priority over the
lien of a first Mortgage, this Lease shall not become subject or subordinate to
the lien of any subordinate Mortgage, and Tenant shall not execute any
subordination documents or instruments for any subordinate Mortgagee, without
the written consent of the first Mortgagee.
 
b.           Landlord hereby represents and warrants to Tenant that, as of the
Effective Date, there are no Mortgages encumbering Landlord's interest in the
Land. Landlord agrees to obtain a commercially reasonable subordination,
non-disturbance and attornment agreement ("SNDA") from any future Mortgagee of
the Building and/or the Land, which SNDA shall provide that Mortgagee shall not
terminate the Lease nor disturb the possession of Tenant under the Lease upon
any judicial or non-judicial foreclosure of the Deed of Trust or upon acquiring
title to the Project by deed-in-lieu of foreclosure, or otherwise so long as no
Event of Default shall have occurred and remain uncured and this Lease is
otherwise in full force and effect.  Tenant agrees to use commercially
reasonable efforts to negotiate, execute, and deliver to Landlord any such SNDA
provided by Landlord within ten (10) business days following Landlord's delivery
of same.  Landlord's  failure to obtain an SNDA from any future Mortgagee shall
not constitute a default by Landlord under this Lease but rather the effect of
such failure shall be that this Lease shall not be subordinated to the lien of
such future Mortgage and the Lease shall be superior to that Mortgagee’s
particular interest. In the event of any conflict between the terms and
conditions of this Lease and the terms and conditions of the SNDA, the terms and
conditions of the SNDA shall control.
 
c.           In the event of:  (i) a transfer of Landlord's interest in the
Building, (ii) the termination of any ground or underlying lease of the
Building, or the Land, or both, or (iii) the purchase or other acquisition of
the Building, or Landlord's interest therein in a foreclosure sale or by deed in
lieu of foreclosure under any Mortgage, or pursuant to a power of sale contained
in any Mortgage, then in any of such events Tenant shall, at the request of
Landlord or Landlord's successor in interest, and provided such successor agrees
in writing to be bound by all terms and conditions of this Lease as Landlord
hereunder, attorn to and recognize the transferee or purchaser of Landlord's
interest or the interest of the lessor under the terminated ground or underlying
lease, as the case may be, as "Landlord" under this Lease for the balance then
remaining of the Term, and thereafter this Lease shall continue as a direct
lease between such person or entity, as "Landlord," and Tenant, as "Tenant,"
except that such lessor, transferee or purchaser shall not be liable for any act
or omission of Landlord before such lease termination or before such person's
succession to title, nor be subject to any offset, defense or counterclaim
accruing before such lease termination or before such person's succession to
title, nor be bound by any payment of Monthly Base Rent or Additional Rent
before such lease termination or before such person's succession to title for
more than one month in advance.
 
d.           (i)           Tenant agrees, at any time, and from time to time, to
execute, acknowledge and deliver to Landlord, within ten (10) business days
following written notice by Landlord, a statement in writing certifying, to the
extent true and accurate, that (i) this Lease is unmodified and in full force
and effect (or if there have been modifications, that the same is in full force
and effect as modified and stating the modifications); (ii) the Term of this
Lease has commenced and the full rental is now accruing hereunder; (iii) Tenant
has accepted possession of the Premises and is presently occupying the same;
(iv) all improvements required by the terms of this Lease to be made by Landlord
have been completed and all tenant improvement allowances have been paid in
full; (v) to the actual knowledge of Tenant, there are no offsets,
counterclaims, abatements or defenses against or with respect to the payment of
any rent or other charges due under this Lease; (vi) no rent under this Lease
has been paid more than thirty (30) days in advance of its due date; (vii) to
the actual knowledge of Tenant, Landlord is not in default in the performance of
any covenant, agreement, provision or condition contained in this Lease or, if
so, specifying each such default of which Tenant may have knowledge; (viii) the
address for notices to be sent to Tenant; (ix) the only security deposit, if
any, tendered by Tenant is as set forth in this Lease, and such security
deposit, if any, has been paid to Landlord; and (x) any other information
reasonably requested by Landlord or any Mortgagee it being intended that any
such statement delivered pursuant hereto may be relied upon by any prospective
purchaser or lessee of the Building or any part thereof, any Mortgagee or
prospective Mortgagee thereof, any prospective assignee of any Mortgage
thereof.  Tenant also agrees to execute and deliver from time to time such
estoppel certificates, in the same timeframe and substance as provided in the
preceding sentence, as any Mortgagee shall reasonably require with respect to
this Lease.
 
(ii)           Landlord agrees, at any time, and from time to time, to execute,
acknowledge and deliver to Tenant, within ten (10) business days following
written notice by Tenant, a certificate comparable in substance to the
certificate outlined in Section 15.d.(i) above, it being intended that any such
certificate delivered pursuant hereto may be relied upon by any Affiliate
Transferee or any bona-fide institutional lender of Tenant.
 
(iii)           Notwithstanding anything to the contrary set forth in this
Section 15.d., neither Landlord nor Tenant shall be obligated to deliver more
than one (1) certificate pursuant to the terms of this Section 15.d on more than
one (1) occasion in any calendar year, unless such certificate is requested (A)
by any Mortgagee or prospective Mortgagee, (B) in connection with any sale of
the Building, (C) in connection with any sale of the business of Tenant
complying with the terms of Section 7 of this Lease, or (D) required by any
bona-fide institutional lender of Tenant.
 
e.           Tenant agrees to give any Mortgagee, by certified mail, return
receipt requested, a copy of any notice of default served upon Landlord,
provided that prior to such notice Tenant has been notified in writing of the
address of such Mortgagee.  Tenant further agrees to afford the Mortgagee a
period of thirty (30) days beyond any period afforded to Landlord for the curing
of such default, or if such default cannot reasonably be cured within that time
then such additional time as may be reasonably necessary to cure such default
(including, but not limited to, commencement of foreclosure proceedings,
termination of ground lease and/or appointment of a receiver), prior to taking
any action to terminate this Lease.  Furthermore, if, in connection with
obtaining temporary, construction or permanent financing for the Building or the
Land, any Mortgagee shall request commercially reasonable modifications of this
Lease as a condition to such financing, Tenant agrees that Tenant will not
unreasonably withhold or delay the execution of an agreement of modification of
this Lease, provided such modifications do not (a) increase Tenant's financial
obligations under the Lease; (b) materially and adversely increase the
non-monetary obligations of Tenant under the Lease; or (c) materially and
adversely diminish the rights of Tenant under the Lease.
 
 
16. DEFAULT AND REMEDIES.
 
a. An "Event of Default" shall be deemed to have been committed by Tenant upon
the occurrence of any of the following events: (i) the failure to pay when due
any installment of Monthly Base Rent or Tenant's Pass-Through Costs which
failure shall continue for a period of five (5) business days after the same is
due; provided, however, that with respect to the first two (2) such failures in
any calendar year, the same shall not constitute an Event of Default unless such
failure continues for five (5) business days after written notice from Landlord;
(ii) the failure to pay when due any Additional Rent (other than Tenant's
Pass-Through Costs) or any other payment required by the terms and provisions
hereof, which failure continues for five (5) business days after written notice
from Landlord; or (iii) an Event of Bankruptcy (hereinafter defined), or (iv)
the failure to maintain the insurance coverage required by Section 12, above, or
(v) the violation or failure to perform any of the other terms, conditions,
covenants, or agreements herein made by Tenant and which violation or failure
continues for thirty (30) calendar days after written notice; provided, however,
that if such cure cannot reasonably be effected within such thirty (30) day
period and Tenant begins such cure promptly within such thirty (30) day period
and is pursuing such cure in good faith and with diligence and continuity during
such thirty (30) day period, then Tenant shall have such additional time as is
reasonably necessary to effect such cure.  Upon an Event of Default, at
Landlord’s option, this Lease shall terminate, without prejudice, however, to
the right of Landlord to recover from Tenant all rent and any other sums accrued
up to the later of:  (1) the date of termination of this Lease or (2) the date
Landlord recovers possession of the Premises, and without release of Tenant from
any indemnification obligations to Landlord under this Lease, which
indemnification obligations arose or accrued prior to the later of:  (a) the
date of termination of this Lease or (b) the date Landlord recovers possession
of the Premises.  The foregoing is not intended to, and shall not, limit
Landlord in the exercise of any other remedy for such Event of Default.
 
b. In the event of any Event of Default by Tenant as defined in Section 16.a.,
Landlord may at any time thereafter, without notice and demand and without
limiting Landlord in the exercise of any other right or remedy which Landlord
may have by reason of such default or breach do any of the following:
 
(i) Landlord may terminate this Lease, by giving written notice of such
termination to Tenant, whereupon this Lease shall automatically cease and
terminate and Tenant shall be immediately obligated to quit the Premises.  Any
other notice to quit or notice of Landlord's intention to re-enter the Premises
is hereby expressly waived.  If Landlord elects to terminate this Lease,
everything contained in this Lease on the part of Landlord to be done and
performed shall cease without prejudice, subject, however, to the right of
Landlord to recover from Tenant all rent and any other sums accrued up to the
time of termination or recovery of possession by Landlord, whichever is later.
 
(ii) With or without the termination of this Lease, Landlord may proceed to
recover possession of the Premises under and by virtue of the provisions of the
laws of the jurisdiction in which the Building is located, or by such other
proceedings, including re-entry and possession, as may be applicable.
 
(iii) Any damage or loss of rent sustained by Landlord may be recovered by
Landlord, at Landlord's option, at the time of termination of this Lease, the
time of the reletting, or in separate actions, from time to time, as said damage
shall have been made more easily ascertainable by successive relettings, or at
Landlord's option in a single proceeding deferred until the expiration of the
Term (in which event Tenant hereby agrees that the cause of action shall not be
deemed to have accrued until the date of expiration of said Term) or in a single
proceeding prior to either the time of reletting or the expiration of the
Term.  If Landlord elects to repossess the Premises without terminating this
Lease, then Tenant shall be liable for and shall pay to Landlord all Rent and
other indebtedness accrued to the date of such repossession, plus Rent on a
monthly basis as required to be paid by Tenant to Landlord during the remainder
of this Lease until the date of expiration of the Term, diminished by any net
sums thereafter received by Landlord through reletting the Premises during such
period (after deducting expenses incurred by Landlord as provided in Section
16.b.(ii), above).  In no event shall Tenant be entitled to any excess of any
Rent obtained by reletting over and above the Rent herein reserved.  Actions to
collect amounts due from Tenant as provided in this Section 16.b.(iii) may be
brought from time to time, on one or more occasions, without the necessity of
Landlord's waiting until expiration of this Lease term.
 
(iv) If this Lease is terminated or Landlord recovers possession of the Premises
before the expiration of the Term by reason of an Event of Default, Landlord
shall use commercially reasonable efforts to relet the Premises to another
tenant (a "Substitute Tenant"), provided, however, notwithstanding anything
contained herein to the contrary (1) Landlord shall have no obligation to
solicit or entertain negotiations with any other prospective tenants for the
Premises until Landlord obtains full and complete possession of the Premises;
(2) Landlord shall not be obligated to offer the Premises to a prospective
tenant when other premises in the Building suitable for that prospective
tenant's use are (or soon will be) available; (3) Landlord shall not be
obligated to lease the Premises to a Substitute Tenant for a rental less than
the current fair market rental then prevailing for similar office uses in
Comparable Buildings, nor shall Landlord be obligated to enter into a new lease
under terms and conditions that are unacceptable to Landlord under Landlord's
then current leasing policies for comparable space in the Building as determined
by Landlord in its good faith judgment; (4) Landlord shall not be obligated to
enter into a lease with any proposed tenant whose use would: (a) violate Legal
Requirements or any restriction, covenant or requirement contained in the lease
of another tenant of the Building; (b) adversely affect the reputation of the
Building; or (c) be incompatible with the operation of the Building as a first
class building; and (5) Landlord shall not be obligated to enter into a lease
with any proposed Substitute Tenant which does not have, in Landlord's
reasonable opinion, sufficient financial resources or operating experience to
operate the Premises in a first class manner.  Notwithstanding any reletting of
the Premises to a Substitute Tenant, if the full rental reserved under this
Lease (and any of the costs, expenses or damages indicated below) shall not be
realized by Landlord, Tenant shall be liable for all damages sustained by
Landlord, including, without limitation, deficiency in rent during any period of
vacancy or otherwise; the costs of removing and storing the property of Tenant
or of any other occupant; all reasonable expenses incurred by Landlord in
enforcing Landlord's remedies, including, without limitation, reasonable
attorneys' fees and Late Charges as provided herein, and advertising, brokerage
fees and expenses of placing the Premises in rentable condition consistent with
the standards of premises in a Comparable Building; provided, however, with
respect to such advertising, brokerage fees and expenses of placing the Premises
in rentable condition consistent with the standards of premises of Comparable
Buildings, Tenant shall be responsible for, whether by direct liability or by
Landlord reducing the accounting of its income from the Premises by such
expenses, for only those expenses that are allocable to the Term of this Lease
(i.e., based on a fraction, the numerator of which is the number of months
remaining in the Term and the denominator of which is the number of months in
the term of any replacement lease).  Landlord, in putting the Premises in good
order or preparing the same for rerental may, at Landlord's option, make such
alterations, repairs, or replacements in the Premises as Landlord, in its sole
judgment, considers advisable and necessary for the purpose of reletting the
Premises, and the making of such alterations, repairs, or replacements shall not
operate or be construed to release Tenant from liability hereunder.
 
c. Notwithstanding the foregoing, if Landlord terminates this Lease pursuant to
Section 16.b.(i), above, Landlord shall be entitled to recover from Tenant, and
Tenant shall pay to Landlord on demand, as and for liquidated and agreed final
damages for Tenant's default, an amount equal to the difference between (i) all
Monthly Base Rent, Additional Rent and other sums which would be payable under
this Lease from the date of such demand (or, if it is earlier, the date to which
Tenant shall have satisfied in full its obligations under Section 16.b.(ii),
above) for what would be the then unexpired Term in the absence of such
termination, and (ii) the fair market rental value of the Premises over the same
period (net of all expenses and all vacancy periods reasonably projected by
Landlord to be incurred in connection with the reletting of the Premises), with
such differential discounted at the rate of five percent (5%) per
annum.  Nothing herein shall be construed to affect or prejudice Landlord's
right to prove, and claim in full, unpaid Rent or any other amounts accrued
prior to termination of this Lease.
 
d. Notwithstanding anything herein to the contrary, upon the occurrence of an
Event of Default hereunder, Landlord, with or without terminating this Lease,
may immediately reenter and take possession of the Premises and evict Tenant
therefrom, without legal process of any kind, using such lawful force as may be
necessary, without being liable for or guilty of trespass, forcible entry or any
other tort.  Landlord's right to exercise such "self-help" remedy shall be in
addition to, and not in limitation of, Landlord's other rights and remedies
hereunder for a breach by Tenant of its obligations under this Lease.
 
e. Tenant hereby expressly waives any and all rights of redemption granted by or
under any present or future laws in the event Tenant is evicted or dispossessed
for any cause, or in the event Landlord obtains possession of the Premises, by
reason of the violation by Tenant of any of the covenants and conditions of this
Lease or otherwise.  In addition, Tenant hereby expressly waives any and all
rights to bring any action whatsoever against any tenant taking possession after
Tenant has been dispossessed or evicted hereunder, or to make any such tenant or
party to any action brought by Tenant against Landlord.
 
f. Landlord and Tenant shall and each does hereby waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Lease or its termination, the relationship of Landlord and
Tenant, Tenant's use or occupancy of the Premises or any claim of injury or
damage and any emergency statutory or any other statutory remedy.  In the event
Landlord commences any summary proceeding for nonpayment of Rent or Additional
Rent, or commences any other action or proceeding against Tenant in connection
with this Lease, Tenant will interpose no counterclaim of whatever nature or
description in any such proceeding; provided, however, that the foregoing shall
not prohibit Tenant from asserting a compulsory counterclaim in any proceeding
instituted by Landlord against Tenant that is required to be brought by
applicable statute.
 
g.  Subject to the provisions of Sections 9.i and 37 of this Lease, in the event
of any default by Landlord, Tenant's exclusive remedy shall be an action for
damages (Tenant hereby waiving the benefit of any laws granting Tenant a lien
upon the property of Landlord or upon Rent due Landlord), but prior to any such
action Tenant will give Landlord notice specifying such default with
particularity, and Landlord shall have thirty (30) days after receipt of such
notice in which to cure any such default; provided, however, that if such
default cannot, by its nature, be cured within such period, Landlord shall not
be deemed in default if Landlord shall within such period commence to cure such
default and shall diligently prosecute the same to completion.  Unless and until
Landlord fails so to cure any default after notice, Tenant shall have no remedy
or cause of action by reason thereof.  All obligations of Landlord hereunder
will be construed as covenants, not conditions, and, subject to Sections 9.i and
37 of this Lease, no default or alleged default by Landlord shall relieve or
delay performance by Tenant of its obligations to continue to pay Annual Base
Rent and Additional Rent hereunder as and when the same shall be due.
 
 
17. BANKRUPTCY.
 
a. For purposes of this Lease, the following shall be deemed "Events of
Bankruptcy":  (i) if a receiver or custodian is appointed for any or all of
Tenant's property or assets; or (ii) if Tenant files a voluntary petition under
11 U.S.C. Article 101, et seq., as amended (the "Bankruptcy Code"), or under the
insolvency laws of any jurisdiction (the "Insolvency Laws"); or (iii) if there
is filed an involuntary petition against Tenant as the subject debtor under the
Bankruptcy Code or Insolvency Laws, which is not dismissed within ninety (90)
days of filing; or (iv) if Tenant makes or consents to an assignment of its
assets, in whole or in part, for the benefit of creditors, or a common law
composition of creditors; or (v) if Tenant generally is not paying its debts as
its debts become due.
 
b. Upon the occurrence of an Event of Bankruptcy, Landlord, at its option and
sole discretion, may terminate this Lease by written notice to Tenant (subject,
however, to applicable provisions of the Bankruptcy Code or Insolvency Laws
during the pendency of any action thereunder).  If this Lease is terminated
under this Section 17, Tenant shall immediately surrender and vacate the
Premises, waives all statutory or other notice to quit, and agrees that Landlord
shall have all rights and remedies against Tenant provided in Section 16 in case
of an Event of Default by Tenant.
 
c. If Tenant becomes the subject debtor in a case pending under the Bankruptcy
Code (the "Bankruptcy Case"), Landlord's right to terminate this Lease under
this Section 17 shall be subject to the applicable rights (if any) of the
debtor-in-possession or the debtor's trustee in bankruptcy (collectively, the
"Trustee") to assume or assign this Lease as then provided for in the Bankruptcy
Code, however, the Trustee must give to Landlord, and Landlord must receive,
proper written notice of the Trustee's assumption or rejection of this Lease,
within sixty (60) days (or such other applicable period as is provided pursuant
to the Bankruptcy Code, it being agreed that sixty (60) days is a reasonable
period of time for election of an assumption or rejection of this Lease) after
the commencement of the Bankruptcy Case; it being agreed that failure of the
Trustee to give notice of such assumption hereof within said period shall
conclusively and irrevocably constitute the Trustee's rejection of this Lease
and waiver of any right of the Trustee to assume or assign this Lease.  The
Trustee shall not have the right to assume or assign this Lease unless said
Trustee (i) promptly and fully cures all defaults under this Lease, (ii)
promptly and fully compensates Landlord and any third party (including other
tenants) for all monetary damages incurred as a result of such default, and
(iii) provides to Landlord "adequate assurance of future performance."  Landlord
and Tenant (which term may include the debtor or any permitted assignee of
debtor) hereby agree in advance that "adequate assurance of performance" as used
in this paragraph, shall mean that all of the following minimum criteria must be
met:  (1) the source of Monthly Base Rent, Additional Rent, and other
consideration due under this Lease, and the financial condition and operating
performance of Tenant, and its guarantor, if any, shall be similar to the
financial condition and operating performance of Tenant as of the Commencement
Date; (2) Trustee or Tenant must pay to Landlord all Monthly Base Rent and
Additional Rent payable by Tenant hereunder in advance, (3) Trustee or Tenant
must agree (by writing delivered to Landlord) that the use of the Premises shall
be used only for the permitted use as stated in this Lease, and that any
assumption or assignment of this Lease is subject to all of the provisions
thereof and will not violate or affect the rights or agreements of any other
tenants or occupants in the Building or of Landlord (including any mortgage or
other financing agreement for the Building, (4) Trustee or Tenant must pay to
Landlord at the time the next Monthly Base Rent is due under this Lease, in
addition to such installment of Monthly Base Rent, an amount equal to the
installments of Monthly Base Rent and Additional Rent due under this Lease for
the next six (6) months of this Lease, said amount to be held by Landlord in
escrow until either Trustee or Tenant defaults in its payment of Monthly Base
Rent and Additional Rent or other obligations under this Lease (whereupon
Landlord shall have the right to draw on such escrowed funds) or until the
expiration of this Lease (whereupon the funds shall be returned to Trustee or
Tenant except to the extent the funds have been drawn and not replaced); and (5)
Trustee or Tenant must agree to pay to Landlord at any time Landlord is
authorized to and does draw on the escrow account the amount necessary to
restore such escrow account to the original level required by clause (4),
above.  The criteria stated above are not intended to be exhaustive or
all-inclusive and Landlord may determine that the circumstances of Tenant or of
this Lease require other or further assurances of future performance.  In the
event Tenant is unable to:  (a) cure its defaults, (b) reimburse Landlord for
its monetary damages, (c) pay the Monthly Base Rent and Additional Rent due
under this Lease on time, or (d) meet that criteria and obligations imposed by
(1) through (5), above, then Tenant hereby agrees in advance that it has not met
its burden to provide adequate assurance of future performance, and this Lease
may be terminated by Landlord in accordance with Section 17.b., above.
 
 
18. PAYMENT OF TENANT'S OBLIGATIONS BY LANDLORD AND UNPAID RENT.
 
All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant's sole cost and expense.  If
Tenant shall fail to pay any sum of money, other than Rent, required to be paid
by it hereunder or shall fail to perform any other act on its part to be
performed hereunder, and such failure shall continue beyond any applicable grace
period set forth in this Lease, Landlord may, with prior written notice to
Tenant and without waiving or releasing Tenant from any of its obligations
hereunder, make any such payment or perform any such other required act on
Tenant's part. All sums so paid by Landlord, and all reasonable third party
out-of-pocket costs incurred, together with interest thereon at the Default Rate
from the date of such payment by Landlord, shall be payable by Tenant to
Landlord as Additional Rent hereunder, on demand, and Tenant covenants and
agrees to pay any such sums. Landlord shall have (in addition to any other right
or remedy of Landlord hereunder or at law) the same rights and remedies in the
event of the nonpayment thereof by Tenant as in the case of default by Tenant in
the payment of Additional Rent.
 
 
19. VOLUNTARY SURRENDER.
 
The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, shall not work a merger, and shall, at the sole option of
Landlord, terminate all or any existing subleases or subtenancies, or may, at
the sole option of Landlord, operate as an assignment to Landlord of any or all
such subleases or subtenancies; provided however, that if Landlord elects to
treat such termination as an assignment of any such sublease, Landlord shall
have no obligation or liability to the subtenant thereunder for any claim,
damage or injury which accrued prior to the date of surrender or mutual
cancellation hereunder.
 
 
20. ABANDONMENT OF PERSONAL PROPERTY.
 
Upon the expiration of the Term or earlier termination of this Lease, Tenant
shall immediately remove Tenant's personal property and moveable trade fixtures
and those of any other persons claiming through or under Tenant, or subtenancies
assigned to it, and quit and deliver the Premises to Landlord peaceably and
quietly.  Personal property and moveable trade fixtures not removed by Tenant
prior to the expiration of the term of this Lease (or within forty-eight (48)
hours after any earlier termination of this Lease) shall be considered
abandoned.  Landlord may dispose of any such abandoned property as Landlord
deems expedient (including without limitation public or private sale and/or
storage in a public warehouse or elsewhere at the sole cost and expense of
Tenant), and Landlord shall not be liable for trespass, conversion, negligence
or in an other way liable in connection with the disposal of such
property.  Tenant shall promptly upon demand reimburse Landlord for any costs
and expenses incurred by Landlord in connection with the disposal of abandoned
property, including reasonable attorneys' fees.
 
 
21. HOLD-OVER.
 
Tenant agrees that it will not occupy or retain or allow occupancy or retention
by any subtenant of possession of the Premises at any time after the expiration
or other termination of the Term, without the prior written consent of
Landlord.  In the event that Tenant shall hold over after the expiration or
other termination of the Term without Landlord's prior written consent, Tenant
shall be deemed a tenant at sufferance and Landlord shall have the right to
regain possession of the Premises by any legal process in force at such
time.  In the event Tenant continues to occupy the Premises after the expiration
or termination of the Term, Tenant shall pay to Landlord for each month or part
of a month that Tenant occupies the Premises after the date of expiration or
other termination of the Term, an amount equal to (a) (i) for the first two
months of such holdover, one hundred twenty-five percent (125%) of the monthly
installments of Annual Base Rent, Additional Rent and any other charges paid on
an installment basis being paid immediately prior to the expiration of the Term,
and (ii) for the third month of such holdover and each month thereafter, one
hundred fifty percent (150%) of the monthly installments of Annual Base Rent,
Additional Rent and any other charges paid on an installment basis being paid
immediately prior to the expiration of the Term, plus (b) any other Additional
Rent or charges due, reasonable attorneys' fees, costs, and expenses incurred by
Landlord in regaining possession of the Premises and/or to recover the foregoing
amounts.  Such liquidated damages for the first calendar month (or part thereof)
during the holdover period shall be due and payable on the day immediately
following the expiration of the Term, and for each calendar month thereafter
during the holdover period, such liquidated damages shall be due and payable on
the first day of such calendar month.  If the holdover period ends on a date
other than the last day of a calendar month, such liquidated damages for the
entire calendar month in which the holdover period ends shall be deemed earned
by Landlord as of the first day of such month, and Tenant shall not be entitled
to a refund or reduction of Rent for any such partial month.  Holdover occupancy
by Tenant shall be subject to all of the terms, covenants, and conditions of
this Lease. Tenant acknowledges and agrees that Landlord intends to lease the
Premises (in whole, in part or as a part of a larger portion of the Building) to
another tenant immediately after the expiration of the Term or earlier
termination of this Lease and that any holdover by Tenant in the Premises may
result in material damages to Landlord (including without limitation, any
damages to Landlord in connection with its reletting of the Premises and/or
other portions of the Building).  Tenant agrees to indemnify, hold harmless and
defend Landlord for all damages, losses, expenses and costs (including
reasonable attorneys' fees and court costs) that Landlord may suffer as a result
of Tenant's holdover use and occupancy of the Premises.
 
 
22. PARKING.
 
a.
           Tenant shall have the non-exclusive right to use, without charge, 3.2
unreserved parking spaces per 1,000 rentable square feet within the
Premises.  Seventy percent (70%) of Tenant’s parking spaces shall be located in
a parking structure adjacent to the Building (the "Garage") and the balance
shall be located on a parking surfaces on the Land and/or adjacent to the Land
(the "Surface Parking Area" and together with the Garage, the "Parking
Facilities") and shall be made available to Tenant solely for use by Tenant's
employees, agents and guests.  Upon reasonable advance written notice to
Landlord, up to 25 parking spaces in the Surface Parking Area and seven (7)
parking spaces in the Garage may be designated as reserved for Tenant and its
guests at no additional charge.  The location of such reserved parking spaces
shall be within close proximity to the Building and mutually agreeable to
Landlord and Tenant. Any signage and other costs and expenses incurred by
Landlord in connection with designating such reserved spaces for Tenant shall be
paid by Tenant but Tenant and its guests shall not otherwise be charged any fee
for the use of such reserved spaces.
 
b.           Tenant shall at all times abide by all reasonable rules and
regulations promulgated by Landlord for the use of the Parking Facilities and
shall cause its employees to observe such rules and regulations. The use of the
Parking Facilities by Tenant, its employees, invitees, shall be at the sole risk
of Tenant.   Landlord shall have no liability for personal injury, theft or
property damage, or any other loss occurring during, as a result of, or in
connection with the use of the Parking Facilities, unless such loss results
directly and solely from the gross negligence or willful misconduct of Landlord.
Nothing in this Section 22 shall be deemed to create a bailment between Landlord
and Tenant, it being expressly agreed and understood that the only relationship
created between Landlord and Tenant is that of licensor and licensee,
respectively.
 
c.           Landlord reserves the right in its sole discretion, exercised in
good faith, to determine in its commercially reasonable discretion, whether the
Parking Facilities are becoming overburdened, to allocate and assign parking
spaces among Tenant and other tenants of the Project, to reconfigure the Parking
Facilities, and/or to modify the existing ingress to and egress from the Parking
Facilities.
 
 
23. NOTICES.
 
All notices or other communications hereunder shall be in writing and shall be
deemed duly given if delivered by hand, or by a nationally recognized delivery
service providing a receipt evidencing such delivery, or by certified or
registered mail return receipt requested, first-class, postage prepaid, to the
notice addresses for Landlord and Tenant set forth in Section 1 of this Lease,
unless notice of a change of address is given in writing pursuant to this
Section 23.  Notice shall be deemed to have been given upon receipt or at the
time delivery is refused.
 
 
24. BROKERS.
 
Landlord and Tenant recognize Cushman & Wakefield, as Landlord's broker, and
Cassidy & Pinkard Colliers, as Tenant's broker (collectively, the "Brokers"), as
the sole brokers with respect to this Lease.  Landlord agrees to be responsible
for the payment of any leasing commission owed to the Brokers in accordance with
the terms of a separate commission agreement(s) entered into between Landlord
and the Brokers.  Tenant represents and warrants to Landlord that, except for
the Brokers, no broker has been employed or engaged by Tenant in carrying on any
negotiations relating to this Lease, and Tenant shall indemnify and hold
harmless Landlord from any claim for a brokerage commission and any other
claims, fees and expenses arising from or out of any breach of the foregoing
representation and warranty.
 
 
25. ENVIRONMENTAL CONCERNS.
 
a. Tenant and Tenant Parties shall not (i) cause or permit any Hazardous
Materials (hereinafter defined) to be brought upon, stored, used or disposed on,
in or about the Premises and/or the Building, or (ii) knowingly permit the
release, discharge, spill or emission of any Hazardous Material in or from the
Premises.
 
b. Tenant hereby agrees that it is and shall be fully responsible for all costs,
expenses, damages or liabilities (including, but not limited to those incurred
by Landlord and/or its Mortgagees) which may occur from the use, storage,
disposal, release, spill, discharge or emissions of Hazardous Materials by
Tenant or any Tenant Parties whether or not the same may be permitted by this
Lease.  Tenant shall defend, indemnify and hold harmless Landlord, its Mortgagee
and its agents from and against any claims, demands, administrative orders,
judicial orders, penalties, fines, liabilities, settlements, damages, costs or
expenses (including, without limitation, reasonable attorney and consultant
fees, court costs and litigation expenses) of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of or in any way related to the
use, storage, disposal, release, discharge, spill or emission of any Hazardous
Material, or the violation of any Environmental Laws (hereinafter defined), by
Tenant or any Tenant Parties.  The provisions of this Section 25 shall be in
addition to any other obligations and liabilities Tenant may have to Landlord at
law or in equity and shall survive the transactions contemplated herein or any
termination of this Lease.
 
c. As used in this Lease, the term "Hazardous Materials" shall include, without
limitation:
 
(i) those substances included within the definitions of "hazardous substances",
"hazardous materials," toxic substances," or "solid waste" in the Comprehensive
Environmental Response Compensation and Liability Act of 1980 (42 U.S.C. §9601
et seq.) ("CERCLA"), as amended by the Superfund Amendments and Reauthorization
Act of 1986 ("SARA"), the Resource Conservation and Recovery Act of 1976
("RCRA"), and the Hazardous Materials Transportation Act, and in the regulations
promulgated pursuant to said laws, all as amended;
 
(ii) those substances listed in the United States Department of Transportation
Table (49 CFR 172.101 and amendments thereto) or by the Environmental Protection
Agency (or any successor agency) as hazardous substances (40 CFR Part 302 and
amendments thereto); and
 
(iii) any material, waste or substance which is (A) petroleum, (B) asbestos, (C)
polychlorinated biphenyl, (D) designated as a "hazardous substance" pursuant to
Section 311 of the Clean Water Act, 33 U.S.C. §1251 et seq. (33 U.S.C. §1321) or
listed pursuant to 33 U.S.C. §1317; (E) flammables or explosives; or (F)
radioactive materials.
 
d. All federal, state or local laws, statutes, regulations, rules, ordinances,
codes, standards, orders, licenses and permits of any governmental authority or
issued or promulgated thereunder shall be referred to as the "Environmental
Laws".
 
e. To the extent any Hazardous Materials are (i) existing in the Building or the
Land, including the Premises, in violation of Environmental Laws prior to the
Commencement Date, or (ii) are brought upon, stored, used or disposed on, in or
about the Premises by Landlord or any Landlord Parties after the Commencement
Date in violation of Environmental Laws, or (iii) are brought upon, stored, used
or disposed on, in or about the Building (other than the Premises) or on the
Land and for which Tenant is not otherwise responsible under Section 25.b, then
Landlord shall be responsible to cause the remediation thereof in accordance
with Environmental Laws and Landlord shall indemnify and hold Tenant harmless
from any cost, damage, claim, liability or expense related thereto.
 
 
26. SUBORDINATION OF LANDLORD'S LIEN.
 
Upon Tenant's written request, Landlord agrees to provide a subordination of
lien agreement pursuant to which Landlord will subordinate its statutory lien
rights under Title 55, Chapter 13 of the Code of Virginia in the personal
property of Tenant located within the Premises to the lien of any bona-fide
third-party institutional lender (a "Tenant Lender") providing financing to
Tenant for the operation of Tenant's business in the Premises (it being
understood and agreed that nothing in this paragraph shall be deemed to grant
Landlord any lien rights other than those provided by Title 55, Chapter 13 of
the Code of Virginia or any lien rights on property other than the personal
property of Tenant).  The subordination of lien agreement shall include, without
limitation: (i) a covenant that the Tenant Lender notify Landlord prior to
entering the Premises and/or exercising any rights under the subordination of
lien agreement, (ii) a covenant requiring Tenant Lender and Tenant, jointly and
severally, to reimburse Landlord for and indemnify, defend and hold harmless
Landlord and Landlord Parties from and against any and all cost, damage, claim,
liability or expense (including without limitation, attorney's fees) incurred by
Landlord or any Landlord Parties, directly or indirectly, as a result of or in
any way arising from Tenant Lender's exercise of its rights under the
subordination of lien agreement, including without limitation, any entry upon
the Premises by Tenant Lender; and (iii) require Tenant Lender to remove all
personal property of Tenant subject to such lien and described in such
subordination of lien agreement within ten (10) business days following Tenant
Lender's first entry upon the Premises.  It shall be a condition to Landlord's
delivery of any subordination of lien agreement that (a) Tenant deliver to
Landlord, simultaneously with Tenant's request for such subordination of lien
agreement, a copy of the financing agreement with Tenant Lender (which may be
redacted by Tenant to omit any information not reasonably relevant to the
subordination of lien), a list of all personal property of Tenant subject to the
lien of such Tenant Lender and any other information Landlord may reasonably
request regarding such Tenant Lender and/or the financing provided by such
Tenant Lender; and (b) Tenant reimburse Landlord, within ten (10) days following
Landlord's written demand, for all reasonable costs and expenses incurred by
Landlord in connection with Tenant's request for a subordination of lien
agreement, including without limitation, all reasonable legal costs and expenses
incurred in connection with the preparation, review and/or negotiation of the
subordination of lien agreement.


 
27. RULES AND REGULATIONS.
 
Tenant shall at all times comply with the rules and regulations set forth in
Exhibit G attached hereto and with any reasonable additions thereto and
modifications thereof adopted from time to time by Landlord and of which
Landlord has provided notice to Tenant.  Each such rule or regulation shall be
deemed to be a covenant of this Lease to be performed and observed by Tenant;
provided, however to the extent any additional rules and regulations or
modifications thereof conflict with the terms of this Lease, the terms of this
Lease shall control.
 
 
28. QUIET ENJOYMENT.
 
Landlord covenants that, so long as no Event of Default shall have occurred and
remain uncured, Tenant shall at all times during the Term peaceably and quietly
have, hold and enjoy the Premises without disturbance from Landlord, or any
person claiming through or under Landlord (including any management agent of
Landlord), subject to the terms of this Lease.
 
 
29. USA PATRIOT ACT AND ANTI-TERRORISM LAWS.
 
a. Tenant represents and warrants to, and covenants with, Landlord that neither
Tenant nor any of its respective constituent owners or affiliates currently are,
or shall be at any time during the Term hereof, in violation of any laws
relating to terrorism or money laundering (collectively, the "Anti-Terrorism
Laws"), including without limitation Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the "Executive Order") and/or the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (the "USA Patriot Act").
 
b. Tenant covenants with Landlord that neither Tenant nor any of its respective
constituent owners or affiliates is or shall be during the Term hereof a
“Prohibited Person,” which is defined as follows:  (i) a person or entity that
is listed in the Annex to, or is otherwise subject to, the provisions of the
Executive Order; (ii) a person or entity owned or controlled by, or acting for
or on behalf of, any person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, the Executive Order; (iii) a person or
entity with whom Landlord is prohibited from dealing with or otherwise engaging
in any transaction by any Anti-Terrorism Law, including without limitation the
Executive Order and the USA Patriot Act; (iv) a person or entity who commits,
threatens or conspires to commit or support "terrorism" as defined in Section
3(d) of the Executive Order; (v) a person or entity that is named as a
"specially designated national and blocked person" on the then-most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website,
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf, or at any
replacement website or other replacement official publication of such list; and
(vi) a person or entity who is affiliated with a person or entity listed in
items (i) through (v), above.
 
c. Landlord acknowledges that VSE Corporation is a corporation the stock of
which is listed on a national securities exchange as defined in the Securities
Exchange Act of 1934 and that nothing set forth hereinabove in this Section 29
shall be deemed a representation by Tenant of the third-party shareholders of
Tenant's stock purchased on such exchange.
 
d. At any time and from time-to-time during the Term, Tenant shall deliver to
Landlord, within ten (10) business days after receipt of a written request
therefor, a written certification or such other evidence reasonably acceptable
to Landlord evidencing and confirming Tenant’s compliance with this Section 29.
 
 
30. MISCELLANEOUS PROVISIONS.
 
a. Time is of the essence with respect to all of Landlord’s and Tenant's
obligations under this Lease.
 
b. The waiver by Landlord or Tenant of any term, covenant or condition herein
contained shall not be deemed to be a waiver of such term, covenant or condition
of any prior or subsequent breach of the same or any other term, covenant or
condition herein contained.  The subsequent acceptance of rent hereunder by
Landlord shall not be deemed to be a waiver of any prior breach by Tenant of any
term, covenant or condition of this Lease, other than the failure of Tenant to
pay the particular rental so accepted, regardless of Landlord's knowledge of
such prior breach at the time of acceptance of such rent.  The subsequent
payment of rent hereunder by Tenant shall not be deemed to be a waiver of any
prior breach by Landlord of any term, covenant or condition of this Lease,
regardless of Tenant’s knowledge of such prior breach at the time of payment of
such rent.
 
c. In the event of any action or proceeding brought by either party against the
other under this Lease, the prevailing party shall be entitled to recover from
the other party the fees of its attorneys in such action or proceeding in such
amount as the court may judge to be reasonable for such attorneys' fees.
 
d. Except as expressly otherwise provided in this Lease, all of the provisions
of this Lease shall bind and inure to the benefit of the parties hereto and to
their heirs, successors, representatives, executors, administrators, transferees
and assigns.  The term "Landlord," as used herein, shall mean only the owner of
the Building and the Land or of a lease of the Building and the Land, at the
time in question, so that in the event of any transfer or transfers of title to
the Building and the Land, or of Landlord's interest in a lease of the Building
and the Land, the transferor shall be and hereby is relieved and freed of all
obligations of Landlord under this Lease accruing after such transfer, and it
shall be deemed, without further agreement, that such transferee has assumed and
agreed to perform and observe all obligations of Landlord herein during the
period it is the holder of Landlord's interest under this Lease.
 
e. At Landlord's request, Tenant will execute a memorandum of this Lease in
recordable form setting forth such provisions hereof as Landlord deems
desirable.  Further, at Landlord's request, Tenant shall acknowledge before a
notary public its execution of this Lease, so that this Lease shall be in form
for recording.  All third party out-of-pocket costs of Tenant incurred as a
result of Landlord’s foregoing requests and the cost of recording this Lease or
memorandum thereof shall be borne by Landlord.
 
f. Notwithstanding any provision to the contrary herein, Tenant shall look
solely to the estate and property of Landlord in and to the Land and the
Building, including insurance and/or condemnation proceeds, in the event of any
claim against Landlord arising out of or in connection with this Lease, the
relationship of Landlord and Tenant, or Tenant's use of the Premises, and Tenant
agrees that the liability of Landlord arising out of or in connection with this
Lease, the relationship of Landlord and Tenant, or Tenant's use of the Premises
shall be limited to such estate and property of Landlord in and to the Land and
the Building.  No other properties or assets of Landlord (i.e., other than the
estate and property of Landlord in and to the Building) and no property or
assets of any member, partner, shareholder, officer or director of Landlord
shall be subject to levy, execution or other enforcement procedures for the
satisfaction of any judgment (or other judicial process) or for the satisfaction
of any other remedy of Tenant arising out of or in connection with this Lease,
the relationship of Landlord and Tenant or Tenant's use of the Premises.
 
g. Landlord and Landlord's agents have made no representations or promises with
respect to the Building, the Land or the Premises except as herein expressly set
forth.
 
h. Landlord and Tenant shall be excused from performing an obligation or
undertaking provided for in this Lease so long as such performance is prevented
or delayed, retarded or hindered by an Act of God, fire, earthquake, flood,
explosion, action of the elements, war, invasion, insurrection, riot, mob
violence, sabotage, inability to procure or a general shortage of labor,
equipment, facilities, materials or supplies in the open market, failure of
transportation, strike, lockout, action of labor unions, a taking by eminent
domain, requisition, laws, orders of government, or of civil, military or naval
authorities, inability to obtain, or delays in obtaining, permits or other
governmental approvals, or any other cause whether similar or dissimilar to the
foregoing, not within the reasonable control of Landlord or Tenant, respectively
(collectively, “Force Majeure”); provided that events of Force Majeure shall not
extend any period of time for Tenant's payment of Rent or any period of time for
Tenant's exercise of an option or right granted to Tenant.
 
i. If any governmental entity or authority hereafter imposes a tax or assessment
upon or against any of the rent or other charges payable by Tenant to Landlord
hereunder (whether such tax takes the form of a lease tax, sales tax or other
tax), Tenant shall be responsible for the timely payment thereof.  Unless
Landlord and Tenant otherwise agree in writing with respect to the payment
thereof, Tenant shall pay the applicable tax to Landlord in monthly installments
on the date upon which Tenant pays to Landlord the installments of Monthly Base
Rent due under this Lease.  Nothing in this paragraph shall be deemed to impose
upon Tenant liability for taxes based solely on the net income of Landlord (as
opposed to gross receipts or gross income).
 
j. This Lease and the Exhibits hereto constitute the entire agreement between
the parties, and supersede any prior agreements or understandings between them.
The provisions of this Lease may not be modified in any way except by written
agreement signed by both parties.
 
k. This Lease shall be subject to and construed in accordance with the laws of
the Commonwealth of Virginia.
 
l. Tenant (and any guarantor of this Lease), within ten (10) business days after
Landlord delivers to Tenant (or such guarantor) written request therefor, will
provide Landlord with a copy of its most recent financial statements, consisting
of a Balance Sheet and Earnings Statement prepared in accordance with generally
accepted accounting principles; provided, however, if Tenant is not then in
default under this Lease, Tenant shall not be required to provide Landlord with
such financial statements more than once per calendar year, unless such
financial statements are required by a lender, potential lender, purchaser or
potential purchaser in connection with a refinancing or potential refinancing or
sale or potential sale of the Building or any interest therein or in
Landlord.  Such financial statements must be either certified by a certified
public accountant or sworn to as to their accuracy by Tenant's (or the
guarantor's, if applicable) chief financial officer.  The financial statements
provided must be as of a date not more than twelve (12) months prior to the date
of request.  Landlord shall retain such statements in confidence, but may
provide copies to lenders and potential lenders as required.  Notwithstanding
the foregoing, if Tenant (or, if applicable, any guarantor of this Lease) is a
corporation listed on a national securities exchange as defined in the
Securities Exchange Act of 1934 and the financial statements are publicly
available, then Landlord shall not require Tenant to deliver financial
statements pursuant to this paragraph.
 
m. The submission of this Lease by Landlord to Tenant or by Tenant to Landlord
does not constitute an offer to lease the Premises.  This Lease shall have no
force and effect until execution and delivery by both Landlord and Tenant.
 
n. This Lease may be executed in two (2) or more counterpart copies, all of
which counterparts shall have the same force and effect as if all parties hereto
had executed a single copy of this Lease.
 
o. Tenant's right to the leasehold estate in the Premises shall terminate if
such leasehold estate has not vested in Tenant on or before the date which is
twenty-one (21) years after the death of President Barack Hussein Obama. The
sole purpose of this provision is to avoid any possible interpretation that this
Lease violates the rule against perpetuities or other rule of law against
restraints on alienation.
 
31.           OPTION TO EXTEND.
 
a.           Tenant shall have the options to extend the Term (each, an
"Extension Option") for two (2) additional periods of five (5) Lease Years each
(each, an "Extension Period"), provided that: (i) Tenant delivers written notice
(the "Extension Notice") to Landlord of Tenant's election to exercise an
Extension Option no later than twelve (12) months, nor earlier than fifteen (15)
months, prior to the expiration of the then current Term, time being of the
essence; and (ii) no Monetary Default shall have occurred and remain uncured at
the time of the exercise of an Extension Option.
 
b.           Except as otherwise expressly provided below in this paragraph,
Tenant may not elect to extend the Term for an Extension Period with respect to
less than all of the rentable area of the Premises.   Tenant may elect to extend
the Term for an Extension Period with respect to a portion of the Premises which
(i) comprises an aggregate rentable area of no less than fifty percent (50%) of
the total rentable area of the Building, and (ii) contains no less than the
entire rentable area on contiguous floors of the Building.  For purposes of
example only, Tenant would be permitted to extend the Term for an Extension
Period with respect to all of floors 2, 3 and 4 of the Building assuming the
total rentable square footage of such floors equaled or exceeded 50% of the
total rentable area of the Building, but Tenant would not be permitted to extend
the Term with respect to only floors 1, 2 and 4 of the Building even if the
total rentable area of such floors comprised 50% of the total rentable area of
the Building).  Furthermore, it is understood and agreed that in no event shall
Tenant be permitted to extend the Term with respect to any portion of the
Premises which comprises less than a full floor of the Building.
 
c.           All terms and conditions of this Lease, including, without
limitation, all provisions governing the payment of Additional Rent, shall
remain in full force and effect during the applicable Extension Period, except
that (i) the Annual Base Rent payable during the applicable Extension Period
shall equal the Relevant Renewal Rate (hereafter defined); (ii) the Base Year
for the applicable Extension Period shall be the calendar year in which occurs
the first day of the applicable Extension Period, and (iii) Landlord shall not
be obligated to make any improvements or alterations in or to the Premises nor
shall there be any improvement allowance, rental abatement or other tenant
concessions provided by Landlord in connection with the applicable Extension
Period.
 
d.           With respect to the first Extension Period and provided Tenant is
leasing all of the rentable area of the Building during the first Extension
Period, the "Relevant Renewal Rate" for the first Extension Period shall be one
hundred three percent (103%) of the Annual Base Rent payable by Tenant in the
Lease Year immediately preceding the first Extension Period.  With respect to
the second Extension Period and provided Tenant is a Full Building Tenant during
the second Extension Period, the "Relevant Renewal Rate" for the second
Extension Period shall be ninety-five percent (95%) of the Fair Market Rental
Rate (hereinafter defined).  In the event that Tenant is not a Full Building
Tenant during the first Extension Period or the Second Extension Period, then
the "Relevant Renewal Rate" shall be one hundred percent (100%) of the Fair
Market Rental Rate.
 
e.           The term "Fair Market Rental Rate" shall mean one hundred percent
(100%) of the fair market rental rate that would be agreed upon between a
landlord and a tenant entering into a lease renewal for a comparable term in
comparable office space as to build-out, location, configuration and size, in a
Comparable Building assuming the following:  (A) the landlord and tenant are
informed and well-advised and each is acting in what it considers its own best
interests; and (B) Tenant will continue to pay its share of Operating Expenses
as described in Section 4.b. of this Lease subject to a new Base Year as
provided hereinabove. The Fair Market Rental Rate shall reflect the economic
equivalent of any tenant improvement allowance, free rent periods or any other
special concessions (for example, design fees, refurbishing allowances, etc.)
which Landlord may agree to provide Tenant in connection with any extension of
the Term pursuant to this Section 31 (it being understood that the determination
of Fair Market Rental Rate shall be reduced by the economic equivalent of any
tenant improvement allowance, free rent periods or any other special concessions
not provided to Tenant and which are otherwise reflected in the comparable fair
market rental rates being obtained).
 
f.           In the event that the Relevant Renewal Rate requires a
determination of the Fair Market Rental Rate, then Landlord and Tenant shall
negotiate in good faith to determine the Fair Market Rental Rate for a period
(the "Negotiation Period") of fifteen (15) days after the date on which Landlord
receives the applicable Extension Notice. In the event Landlord and Tenant are
unable to agree in writing upon the Annual Base Rent for the applicable
Extension Period on or before the expiration of the Negotiation Period, then
within ten (10) business days following the expiration of the Negotiation
Period, Tenant shall notify Landlord in writing (the "Election Notice") of
Tenant's election to either (i) have the Fair Market Rental Rate for the
Premises be determined pursuant to the 3-broker method outlined below, or (ii)
rescind Tenant's exercise of the Extension Option.  A failure by Tenant to
deliver the Election Notice within the foregoing 10-business day period shall be
deemed to be an irrevocable election by Tenant to rescind its exercise of the
Extension Option.  In the event that Tenant rescinds its exercise of the
Extension Option (or is deemed to have elected to rescind its exercise of the
Extension Option), then the Extension Option, and any and all rights of Tenant
to extend the Term, shall be automatically be null and void and of no further
force or effect.  In the event that Tenant timely notifies Landlord pursuant to
an Election Notice of its election to have the Fair Market Rent Rate determined
by the 3-broker method, then Tenant's exercise of the Extension Option shall be
irrevocable and the Fair Market Rental Rate for the Extension Period shall be
determined by a board of three (3) Qualified Brokers (hereinafter defined). One
of the Qualified Brokers shall be appointed by Landlord (the "Landlord Broker"),
one of the Qualified Brokers shall be appointed by Tenant (the "Tenant Broker"),
and Landlord Broker and Tenant Broker shall select the third Qualified Broker
(the "Third Broker").  Landlord and Tenant shall make their appointments within
ten (10) days after Tenant's delivery of the Election Notice.  The two (2)
brokers selected by Landlord and Tenant shall select a third broker within ten
(10) days after they both have been appointed, and each broker, within ten (10)
days after the third broker is selected, shall submit his or her determination
of the Fair Market Rental Rate. If either Landlord or Tenant fail to appoint
their respective Qualified Broker within the foregoing 10-day period, then the
Fair Market Rental Rte shall be determined by the Qualified Broker duly
appointed within the foregoing 10-day period.  If the Landlord Broker and the
Tenant Broker do not agree on the Third Broker within ten (10) days after the
Landlord Broker and the Tenant Broker have been appointed,  then either Landlord
or Tenant, on behalf of both parties, may request appointment of such Third
Broker by the then president of the Greater Washington Commercial Association of
REALTORS®, or the successor organization thereto, who shall be instructed to
promptly appoint a Qualified Broker to serve as the Third Broker. The Fair
Market Rental Rate shall be the determination of the Landlord Broker, the Tenant
Broker or the Third Broker that is not the highest of the three determinations
nor the lowest of the three determinations (or if the determinations of two of
the three Qualified Brokers is the same, the determination of such two Qualified
Brokers). Landlord and Tenant shall each pay the fee of the Qualified Broker
selected by it, and they shall equally share the payment of the fee of the Third
Broker.  For purposes hereof, a “Qualified Broker” shall mean a licensed real
estate broker who has not less than ten (10) years experience leasing office
space within Comparable Buildings.
 
g.           Should the Term of this Lease be extended hereunder, Tenant and
Landlord shall execute an amendment modifying this Lease within ten (10)
business days after Landlord presents same to Tenant (and Landlord shall
promptly prepare and present the same to Tenant), which agreement shall set
forth the Annual Base Rent for the applicable Extension Period and the other
economic terms and provisions in effect during the applicable Extension
Period.  Landlord and Tenant agree to act diligently, reasonably, and in good
faith to promptly agree upon, execute and deliver any such Amendment.
 
32.           SIGNAGE.
 
a.           Except as otherwise expressly provided below in this Section 32, no
sign, advertisement or notice ("Signs") shall be inscribed, painted, affixed or
otherwise displayed on any part of the exterior or interior of the Building by
Tenant except on the directories and the doors of offices, and then only in such
place, number, size, color and style as is harmonious with the design of the
Building and its furnishings and is reasonably approved by Landlord in
writing. Notwithstanding the foregoing, during the Term, Tenant shall have the
right to display its company name or logo, or both, prominently in the elevator
lobby of each full floor of the Premises, so long as such signage shall conform
to all Legal Requirements.
 
b.           Landlord shall provide Tenant with a directory in the Lobby,
provided however if Tenant is no longer a Full Building Tenant, Landlord shall
have the right to modify or replace such directory board and Tenant shall
thereafter only have the right to a pro rata share (based on rentable square
feet in the Premises) of lines thereof to list Tenant's name and the name of its
employees.
 
c.           i.           Subject to the following terms and conditions, from
and after the Commencement Date, and so long as Tenant is a Full Building
Tenant, Tenant shall have the exclusive right to (a) install signage on the
exterior of the Building to the maximum amount permitted by Legal Requirements
identifying Tenant as a tenant of the Building (the “Building Signage”); and (b)
install signage in any interior Building Common Area (“Common Area Signage”)
provided such Common Area Signage is not visible from the exterior of the
Building (other than through any glass entry doors in the Lobby).  In the event
that Tenant is not a Full Building Tenant, (a) Tenant’s rights to install the
Building Signage shall be non-exclusive and the total square footage of the
Building Signage shall not exceed Tenant's Pro Rata Share of the total exterior
signage permitted by Legal Requirements; and (b) Tenant’s rights to Common Area
Signage shall be limited to the Building Common Areas located on floors leased
entirely by Tenant. Subject to the following terms and conditions, from and
after the Commencement Date, and so long as Tenant leases at least fifty percent
(50%) of the Building, Tenant shall have the right to install a monument sign on
the Land at the entrance to the Building identifying Tenant as a tenant of the
Building (the “Monument Signage”, and collectively with Building Signage, the
“Exterior Signage”).   The Exterior Signage and Common Area Signage is
hereinafter collectively referred as the "Permitted Signage".
 
ii.           Tenant shall only be permitted to install the Permitted Signage to
the extent such signage is permitted by, and in compliance with, all Legal
Requirements (including any covenants, conditions or restrictions of record
affecting the Building), and Tenant has obtained and delivered to Landlord all
permits, licenses and approvals that may be required by such Legal Requirements.
Tenant’s rights to the Permitted Signage may only be transferred to an Affiliate
Transferee or other third party which (A) has taken an assignment of, and has
assumed, all of Tenant's rights and obligations under this Lease in accordance
with the terms of this Lease, or (B)  has subleased the entire Premises for the
entire remainder of the Term (less only one day).  Except as otherwise expressly
provided in the immediately preceding sentence, no subtenant or assignee shall
have any rights to Permitted Signage pursuant to this Lease or otherwise.
 
iii.           The name, design and style of the Permitted Signage and the exact
location, size, dimensions (including without limitation, the size of the
lettering thereof) of the Permitted Signage shall be subject to Landlord's
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.  In order to obtain Landlord’s approval, Tenant must submit to Landlord
for Landlord’s approval samples of materials to be used for the Permitted
Signage (showing, among other things, the thickness thereof), samples of any
colors used for the Permitted Signage, design drawings of the Permitted Signage
and plans and specifications for the actual construction of the Permitted
Signage and attachment of the Permitted Signage to the Building. 


iv.           The Building Signage may be illuminated signage (to the extent
permitted by Legal Requirements) provided, however, (1) such illumination
complies with any requirements necessary to maintain the level of LEED
certification, if any, achieved by Landlord for the Building, (2) Tenant shall
pay any and all costs and expenses in connection with the furnishing of
electricity for the illumination of the Building Signage (including without
limitation, the cost to install a submeter to monitor the electricity used by
the Building Signage), and (3) Landlord may cease the illumination of the
Building Signage between the hours of midnight and 5:00 a.m. daily.


v.           The installation of the Permitted Signage shall be deemed an
Alteration and, except as otherwise expressly set forth in this Section 32 to
the contrary, such installation shall be subject to the terms and conditions of
the Lease, including without limitation, the terms and conditions of Section 8
of this Lease.  Tenant, at Tenant's sole cost and expense, shall cause the
Permitted Signage to be maintained, at all times, in good order, repair and
condition and in compliance with Legal Requirements, and, at the expiration of
the Term, or any earlier termination of the Lease or Tenant's right to the
Permitted Signage, shall cause the Permitted Signage to be removed from the
Building or the Land and the area of the Building or the Land affected by the
installation and removal of the Permitted Signage to be restored to the
condition such part of the Building or the Land was in prior to the time the
Permitted Signage was installed, reasonable wear and tear and damage by casualty
excepted (provided, however, that Tenant shall not be required to remove the
Monument Sign, but only that portion referencing Tenant's identity).  Any and
all damage or injury to the Permitted Signage shall be promptly repaired by
Tenant at Tenant's sole cost and expense; provided, however, that Landlord shall
have the right, but not the obligation, to make any repairs to the Exterior
Signage in the event that such damage or injury (or the work required to repair
same) adversely affects the operation of Base Building Elements or in the event
that Tenant fails to complete such repairs within thirty (30) days following
written notice from Landlord (or any sooner period required by Legal
Requirements), in which case Tenant shall reimburse Landlord, as Additional
Rent, for all reasonable costs and expenses incurred by Landlord in connection
with such repairs within thirty (30) days after Tenant receives Landlord's
notice of such costs and expenses. Tenant will pay for all costs associated with
the Permitted Signage, including without limitation all design, construction,
installation and permitting costs as well as all ongoing maintenance, repair and
removal costs.
 
vi.           Landlord shall have the right, at Landlord's sole cost, to
temporarily relocate, remove and/or conceal the Permitted Signage in connection
with any alteration, improvement or renovation of the Building or the Land or in
connection with Landlord's exercise of any other rights reserved to Landlord
under the Lease.  Landlord shall reinstall the Permitted Signage in its original
location, at Landlord's cost and expense, following any temporary relocation or
removal of the Permitted Signage.
 
vii.           Nothing in this Section 32 shall be deemed to prohibit Landlord
the right to install Signs on the interior or exterior of the Building to the
extent such Signs (1) are required by Legal Requirements or otherwise displayed
in connection with Landlord's exercise of any rights reserved to Landlord under
this Lease, (2) relate to parking, directions, safety or other operations and/or
maintenance concerns of the Building, or (3) relate to any leasing of the
Building; provided, however, so long as no Monetary Default shall have occurred,
Landlord shall not put a leasing sign on the Building until such time as Tenant
is no longer a Full Building Tenant or Tenant's Extension Option rights pursuant
to Section 31 have lapsed.  Furthermore, at all times prior to the Rent
Commencement Date, Landlord shall have the exclusive right to install on the
interior or exterior of the Building any and all signs as Landlord shall
determine in Landlord's commercially reasonable discretion.
 
d.           Landlord and Landlord Parties assume no liability or responsibility
whatsoever with respect to the installation, maintenance, operation or removal
of any signs installed by or for the benefit of Tenant (including, without
limitation, the Permitted Signage) and Tenant hereby waives any and all claims
against Landlord Parties in connection therewith.  Except to the extent
resulting from Landlord's negligence or willful misconduct, Tenant agrees to
indemnify and hold harmless Landlord Parties from and against any cost, damage,
claim, liability or expense (including reasonable attorneys' fees) incurred by
or claimed against Landlord Parties, directly or indirectly, as a result of or
in any way arising from the installation, maintenance, operation or removal of
any signs installed by or for the benefit of Tenant (including without
limitation, the Building Signage).
 
33.           ROOFTOP EQUIPMENT.


a.           During the Term, and subject to the terms and conditions of this
Section 33, Tenant shall have the right to use its Pro Rata Share of those areas
on the roof reasonably designated by Landlord as suitable for tenant
installations for the installation of: (i) satellite dishes or antennas not
exceeding one (1) meter in diameter and one (1) meter in height ("Communications
Dishes"), (ii) air-conditioning condenser units to provide HVAC services to the
Premises ("HVAC Units"), or (iii) such other equipment as reasonably required by
Tenant and approved by Landlord for the use and occupancy of the Premises and
the conduct of Tenant's business therefrom ("Additional Landlord Approved
Equipment").  The Communications Dishes, the HVAC Units, the Additional Landlord
Approved Equipment and all cables, conduit and other equipment related to the
operation of the foregoing are sometimes collectively referred to herein as the
"Rooftop Equipment". The areas of the roof of the Building on which the Rooftop
Equipment is installed is referred to herein as the "Roof Sites".   Landlord and
Tenant acknowledge and agree that the Rooftop Equipment which may be installed
by Tenant pursuant to this Section 33 does not include any equipment to be
installed in the Building by Landlord pursuant to the Base Building Plans.


b.           Tenant shall be entitled to connect the Rooftop Equipment to the
Building's electric power source; provided, however, that: (i) the method of
connecting any component of the Rooftop Equipment to the Building's electric
power source and the specific location in the Building at which such connection
shall be effected, shall be subject to Landlord's prior reasonable approval; and
(ii) such connection shall be undertaken by licensed contractor(s) reasonably
approved by Landlord.  Tenant shall cause electric current submeter(s) to be
installed so as to measure the amount of electric current consumed by the
Rooftop Equipment.  The cost of such submeter(s) and installation, maintenance
and repair thereof, the cost of all electricity consumed by the Rooftop
Equipment, and the cost of any new or additional utility installations,
including, without limitation, wiring and plumbing, resulting from the operation
of the Rooftop Equipment, shall be paid by Tenant within thirty (30) days
following Landlord's written request.


c.           Landlord shall have the right to approve (which approval shall not
be unreasonably withheld, conditioned or delayed) all aesthetic, structural,
mechanical and electrical details of the Rooftop Equipment, including without
limitation, the specifications, size and other characteristics of the Rooftop
Equipment, the proposed method of installation of the Rooftop Equipment and the
connection of the Rooftop Equipment to the Premises.  Without limiting the
foregoing, (i) Landlord may require the installation of additional structural
support for Tenant's use of the Roof Sites and/or the installation of a walkway
to provide access to the Roof Sites to the extent determined to be reasonably
necessary by Landlord's engineer; (ii) Tenant shall cause the Roof Sites to be
screened from view and sound in a manner reasonably directed by Landlord in
Landlord's commercially reasonable discretion; and (iii) Landlord may withhold
its approval of the installation of the Rooftop Equipment if the installation,
operation or removal of the Rooftop Equipment may (A) interfere with and/or
adversely affect the base Building or any of the base Building systems, and/or
void any roof warranty or other warranty or guaranty applicable to the Building;
or (B)  violate any Legal Requirement.  In no event shall Landlord's approval of
the Roof Sites and/or the installation or operation of Rooftop Equipment
constitute any representation or warranty by Landlord that Tenant's use of the
Roof Sites and/or the installation and operation of the Rooftop Equipment will
not interfere with and/or adversely affect the base Building or any of the base
Building systems, or void any warranty or guaranty applicable to the Building,
and/or will not violate of Legal Requirements, and Landlord expressly disclaims
any such representations or warranties or any representations or warranties with
respect to the suitability or fitness of the Building and/or the Land for the
installation or operation of the Rooftop Equipment.


d.           Upon requesting Landlord's approval of the installation of the
Rooftop Equipment, Tenant shall provide to Landlord:  (i) mechanical details on
the Rooftop Equipment and the operation thereof; (ii) plans and specifications
for the installation of the Rooftop Equipment; and (iii) copies of any permits,
licenses, and authorizations required by Legal Requirements for the installation
and operation of the Rooftop Equipment (provided that at Tenant’s option, Tenant
may pursue and obtain any necessary permits, licenses or authorizations after
receiving Landlord’s approval, so long as the same are obtained prior to
installation of any Rooftop Equipment).


e.           Tenant shall maintain the Rooftop Equipment in good condition and
repair at all times throughout the Term of the Lease. Tenant shall promptly
notify Landlord in writing if it has actual knowledge that the Rooftop Equipment
is not functioning properly, is causing any damage to the Building or the Land,
or is in violation of any Legal Requirements.  Tenant shall enter into annual
service contracts with reputable engineering firms for the inspection,
maintenance and repair of the Rooftop Equipment, and Tenant shall provide copies
of such service contracts to Landlord promptly following Landlord's written
request.  Should Tenant fail to cause the Rooftop Equipment to be properly
maintained in accordance with the terms and conditions of this Lease, Landlord
may, but shall not be obligated to, undertake such maintenance or repairs or
enter into such service contracts, and all reasonable third party out-of-pocket
costs and expenses incurred by Landlord in connection with same shall constitute
Additional Rent payable by Tenant hereunder. Landlord, at its sole option and
discretion, shall have the right to require Tenant, at any time prior to the
expiration of Term, to cease the operation of the Rooftop Equipment and remove
the Rooftop Equipment from the Roof Sites if any such equipment: (i) interferes
with and/or adversely affects the base Building or any of the base Building
systems, (ii) threatens to void any warranty or guaranty applicable to the
Building; (iii) at any time that Tenant is not a Full Building Tenant, generates
noise or vibration which unreasonably disrupts other tenants of the Building, or
interferes with any rooftop equipment being operated on the roof or elsewhere in
the Building by any tenant in the Building or other licensee authorized by
Landlord which other tenant or licensee installed its equipment prior to the
installation of the Rooftop Equipment; (iv)  violates any Legal Requirement, or
(v) is not maintained in good condition and repair.


f.           Without limiting the other terms and conditions of this Lease but
in furtherance thereof, Tenant acknowledges and agrees that Landlord has the
right to remove, alter, improve, renovate or rebuild the Building and/or the
Land at any time during the Term and, in connection with Landlord's exercise of
such rights, Landlord shall have the right to temporarily suspend Tenant's use
of the Roof Sites and/or Rooftop Equipment and/or relocate the Roof Sites and
the Rooftop Equipment; provided, however, Landlord shall exercise such rights
upon commercially reasonable prior notice to (not to be less than fifteen (15)
days in instances other than emergency), and coordination with Tenant.   In
connection with Landlord's exercise of the foregoing rights, Landlord shall not
be liable to Tenant for any expense, injury, loss or damage resulting from
Landlord's exercise of any of the foregoing rights, or for damages by reason of
interference with the business of Tenant or inconvenience or annoyance to Tenant
or the customers or clients of Tenant, all such claims against Landlord for any
and all such liability being hereby expressly released by Tenant.  In exercising
its rights under this paragraph, Landlord shall use commercially reasonable
efforts to minimize any interference with Tenant’s business or enjoyment of its
use of the Premises.


g.           At the expiration or earlier termination of the Lease, Tenant, at
Tenant's sole cost, shall remove the Rooftop Equipment from the Building and the
Land, and Tenant shall restore the Building and Land affected thereby to
substantially the same condition existing prior to Tenant's installation of the
Rooftop Equipment, ordinary wear and tear and damage by casualty excepted.  In
the event Tenant fails to promptly do so, Tenant hereby authorizes Landlord to
remove the Rooftop Equipment and restore the Building or Land affected thereby,
and charge Tenant for all reasonable third party out-of-pocket costs and
expenses incurred in connection therewith.  Tenant's obligation to perform and
observe this covenant shall survive the expiration or earlier termination of the
Term of the Lease.


h.           Tenant covenants and agrees that the installation, operation and
removal of the Rooftop Equipment shall be at Tenant's sole risk, cost and
expense.  Except to the extent resulting from the negligence or willful
misconduct of Landlord or any Landlord Parties, Tenant hereby agrees to
indemnify and hold Landlord and Landlord Parties harmless from and against any
cost, damage, claim, liability or expense (including reasonable attorneys' fees)
incurred by or claimed against Landlord and/or Landlord Parties, directly or
indirectly, as a result of or in any way arising out of the use of the Roof
Sites and/or the installation, operation, maintenance or removal of the Rooftop
Equipment.


34.           PAD AREA - BACK-UP GENERATOR.
 
a.           Landlord and Tenant acknowledge that Landlord shall (at Landlord's
expense) install on the Land a concrete pad (the "Pad") having dimensions of
approximately twenty feet (20') by twenty-four feet (24') and a total surface
area ("Pad Area") of approximately four hundred eighty (480) square feet.  The
portion of the Pad Area designated for use by tenants of the Building (the
"Tenant Pad Area") will be approximately three hundred twenty (320) square feet
and such Tenant Pad Area shall have two sets of conduit (one set comprised of
two (2) four inch (4”) conduits and one set comprised of three (3) two inch (2”)
conduits) running to the main electrical room of the Building.  During the Term,
and so long as Tenant is a Full Building Tenant, subject to the terms and
conditions of this Section 34, Tenant shall have the right to use the Tenant Pad
Area for the installation of up to two (2) Back-up Generators (hereinafter
defined).  The Back-Up Generator(s), and all cables, conduit and other equipment
related to the operation of the Back-Up Generator(s) are sometimes collectively
referred to herein as the "Pad Area Equipment".  As used herein, the term
"Back-up Generator" shall mean an above ground, double walled, power supply
gasoline or natural gas fueled generator with a sealed fuel tank (not a belly
tank) and lines, conduit and similar equipment related to the operation of such
tank, having specifications, size and other characteristics, and powered by the
type of fuel, approved by Landlord in its sole discretion exercised in good
faith, which shall be used by Tenant to attempt to insure that interruption of
the supply of electrical power to the Premises is avoided to the extent
commercially reasonable.  Landlord and Tenant acknowledge and agree that the Pad
Area Equipment which may be installed by Tenant pursuant to this Section 34 does
not include any equipment to be installed in the Building by Landlord pursuant
to the Base Building Plans.


b.           Tenant shall be entitled to connect the Pad Area Equipment to the
Building's electric power source; provided, however, that: (i) the method of
connecting any component of the Pad Area Equipment to the Building's electric
power source and the specific location in the Building at which such connection
shall be effected, shall be subject to Landlord's prior reasonable approval; and
(ii) such connection shall be undertaken by licensed contractor(s) reasonably
approved by Landlord.  Tenant shall cause electric current submeter(s) to be
installed so as to measure the amount of electric current consumed by the Pad
Area Equipment.  The cost of such submeter(s) and installation, maintenance and
repair thereof, the cost of all electricity consumed by the Pad Area Equipment,
the cost of any new or additional utility installations, including, without
limitation, wiring and plumbing, resulting from the operation of the Pad Area
Equipment, shall be paid by Tenant within thirty (30) days following Landlord's
written request.


c.           Landlord shall have the right to approve (which approval shall not
be unreasonably withheld, conditioned, or delayed) all aesthetic, structural,
mechanical and electrical details of the Pad Area Equipment, including without
limitation, the specifications, size and other characteristics of the Pad Area
Equipment, the proposed method of installation of the Pad Area Equipment and the
connection of the Pad Area Equipment.  Without limiting the foregoing, (i)
Tenant shall cause the Pad Area to be screened from view and sound in a manner
reasonably directed by Landlord in Landlord's commercially reasonable
discretion; and (ii) Landlord may withhold its approval of the installation of
the Pad Area Equipment if the installation, operation or removal of the Pad Area
Equipment may (A) interfere with and/or adversely affect the base Building or
any of the base Building systems, and/or void any warranty or guaranty
applicable to the Building; or (B)  violate any Legal Requirement.  In no event
shall Landlord's approval of the Pad Area and/or the installation or operation
of Pad Area Equipment constitute any representation or warranty by Landlord that
Tenant's use of the Pad Area and/or the installation and operation of the Pad
Area Equipment will not interfere with and/or adversely affect the base Building
or any of the base Building systems, or void any warranty or guaranty applicable
to the Building, and/or will not violate of Legal Requirements, and Landlord
expressly disclaims any such representations or warranties or any
representations or warranties with respect to the suitability or fitness of the
Building and/or the Land for the installation or operation of the Pad Area
Equipment.


d.           Upon requesting Landlord's approval of the installation of the Pad
Area Equipment, Tenant shall provide to Landlord:  (i) mechanical details on the
Pad Area Equipment and the operation thereof; (ii) plans and specifications for
the installation of the Pad Area Equipment; and (iii) copies of any permits,
licensees, and authorizations required by Legal Requirements for the
installation and operation of the Pad Area Equipment.


e.           Tenant shall maintain the Pad Area Equipment in good condition and
repair at all times throughout the Term of the Lease. Tenant shall promptly
notify Landlord in writing if it has actual knowledge that the Pad Area
Equipment is not functioning properly, is causing any damage to the Building or
the Land, or is in violation of any Legal Requirements.  Tenant shall enter into
annual service contracts with reputable engineering firms for the inspection,
maintenance and repair of the Pad Area Equipment, and Tenant shall provide
copies of such service contracts to Landlord promptly following Landlord's
written request.  Should Tenant fail to cause the Pad Area Equipment to be
properly maintained in accordance with the terms and conditions of this Lease,
Landlord may, but shall not be obligated to, undertake such maintenance or
repairs or enter into such service contracts, and all reasonable third party
out-of-pocket costs and expenses incurred by Landlord in connection with same
shall constitute Additional Rent payable by Tenant hereunder. Landlord, at its
sole option and discretion, shall have the right to require Tenant, at any time
prior to the expiration of Term, to cease the operation of the Pad Area
Equipment and remove the Pad Area Equipment from the Pad Area if any such
equipment: (i) interferes with and/or adversely affects the base Building or any
of the base Building systems, (ii) threatens to void any warranty or guaranty
applicable to the Building; (iii) generates noise which disrupts other tenants
of the Project; (iv)  violates any Legal Requirement, or (v) is not maintained
in good condition and repair.


f.           Without limiting the other terms and conditions of this Lease but
in furtherance thereof, Tenant acknowledges and agrees that Landlord has the
right to remove, alter, improve, renovate or rebuild the Building and/or the
Land at any time during the Term and, in connection with Landlord's exercise of
such rights, Landlord shall have the right to temporarily suspend Tenant's use
of the Pad Area and/or Pad Area Equipment and/or relocate the Pad Area and the
Pad Area Equipment; provided, however, Landlord shall exercise such rights upon
commercially reasonable prior notice to (not to be less than fifteen (15) days
in instances other than emergency), and coordination with Tenant.   In
connection with Landlord's exercise of the foregoing rights, Landlord shall not
be liable to Tenant for any expense, injury, loss or damage resulting from
Landlord's exercise of any of the foregoing rights, or for damages by reason of
interference with the business of Tenant or inconvenience or annoyance to Tenant
or the customers or clients of Tenant, all such claims against Landlord for any
and all such liability being hereby expressly released by Tenant.  In exercising
its rights under this paragraph, Landlord shall use commercially reasonable
efforts to minimize any interference with Tenant’s business or enjoyment of its
use of the Premises.


g.           At the expiration or earlier termination of the Lease, Tenant, at
Tenant's sole cost, shall remove the Pad Area Equipment from the Building and
the Land, and Tenant shall restore the Building and Land affected thereby to
substantially the same condition existing prior to Tenant's installation of the
Pad Area Equipment, ordinary wear and tear and damage by casualty excepted.  In
the event Tenant fails to promptly do so, Tenant hereby authorizes Landlord to
remove the Pad Area Equipment and restore the Building or Land affected thereby,
and charge Tenant for all reasonable third party out-of-pocket costs and
expenses incurred in connection therewith.  Tenant's obligation to perform and
observe this covenant shall survive the expiration or earlier termination of the
Term of the Lease.


h.           Tenant covenants and agrees that the installation, operation and
removal of the Pad Area Equipment shall be at Tenant's sole risk, cost and
expense. Except to the extent resulting from the negligence or willful
misconduct of Landlord or any Landlord Parties, Tenant hereby agrees to
indemnify and hold Landlord and Landlord Parties harmless from and against any
cost, damage, claim, liability or expense (including reasonable attorneys' fees)
incurred by or claimed against Landlord and/or Landlord Parties, directly or
indirectly, as a result of or in any way arising out of the use of the Pad Area
and/or the installation, operation, maintenance or removal of the Pad Area
Equipment.


35.           METROPARK V AMENITIES.


a.           As of the Effective Date, Metropark 2345, LLC ("MP2345") is an
affiliate of Landlord and the owner of that certain office building (the
"Metropark V Building") located within the Project and having a street address
of  6363 Walker Lane, Alexandria, Virginia.   As of the Effective Date, the
Metropark V Building contains the following amenities for use by tenants of the
Metropark V Building: (i) an unstaffed fitness facility with showers (the
"Fitness Facility"), and (ii) a conference center facility (the "Conference
Facility").   On or before the Rent Commencement Date, Landlord shall cause
MP2345 to grant Tenant rights to use the Fitness Facility and the Conference
Facility (collectively, the "Metropark V Amenities") pursuant to the terms and
conditions of a separate agreement ("Amenities Agreement") to be entered into by
and between Tenant and MP2345.


b.           Tenant's use of the Metropark V Amenities by Tenant shall be at
Tenant's sole risk.  Except to the extent resulting from the negligence or
willful misconduct of Landlord or any Landlord Parties or MP2345, Tenant shall
indemnify and hold Landlord and Landlord Parties harmless from and against any
cost, damage, claim, liability or expense (including reasonable attorneys' fees)
incurred by or claimed against Landlord and/or Landlord Parties and/or MP2345,
directly or indirectly, as a result of or in any way arising out of the use of
the Metropark V Amenities.


c.           Tenant acknowledges and agrees that, so long as MP2345 makes the
Metropark V Amenities available to Tenant or any other tenant of the Building, a
portion of the costs and expenses incurred by MP2345 in connection with the
operation, maintenance and repair of the Metropark V Amenities may be reasonably
allocated by MP2345 and Landlord to the Building and that, in such event, all
such costs and expenses shall be included in Operating Expenses, provided that
an allocation of such expenses shall also be included in the Operating Expenses
for the Base Year.


d.           Landlord and Tenant acknowledge that as of the Effective Date there
is more than one eating establishment within the Project and/or immediately
adjacent thereto and that Tenant desires that more than one eating establishment
continue to serve tenants of the Project.  So long as (i) Tenant is a Full
Building Tenant, and (ii) Landlord and affiliates of Landlord ("Landlord
Affiliates") continue to own the entire Project, Landlord and Landlord
Affiliates shall use commercially reasonable efforts to attract and lease space
in the Project to tenants that will operate eating establishments in the Project
so that more than one eating establishment will serve tenants of the Project;
provided, however, in no event shall Landlord or any Landlord Affiliates be
required to subsidize the operation of any such eating establishments or the
tenants leasing space in the Project to operate such eating establishments (or
otherwise offer rental rates or other concessions which exceed market rental
rates and concessions).


e.           Tenant acknowledges and agrees that Landlord may elect, at anytime
in Landlord's sole discretion, to install a conference facility and/or fitness
facility in the Building (if Tenant is no longer a Full Building Tenant) or in
another building within the Project. In such event, and provided such amenities
are reasonably comparable to the Metropark V Amenities and available for use by
Tenant and its employees, then Landlord shall have no further obligation to make
the applicable Metropark V Amenities available for use by Tenant and its
employees and the rights of Tenant and its employees to use the Metropark V
Amenities shall terminate.


36.           NEW PROVIDER INSTALLATIONS
 
In the event that Tenant desires at any time to utilize the services of a
business which provides telephone, television, video or other telecommunications
services which permit Tenant to receive or transmit information by the use of
electronics and which requires the use of wires, cables, antennas or similar
devices in or on the Building (each, an "Electronic Services Provider"), whose
equipment is not then servicing the Building, no such Electronic Services
Provider shall be permitted to install any communications or computer or other
electronic service wires, cables and related devices or equipment  ("Provider
Equipment") without first securing the prior written approval of
Landlord.  Landlord's approval of the Electronic Services Provider and the
installation of the Provider Equipment shall not be unreasonably withheld,
conditioned or delayed provided (i) all Provider Equipment shall use existing
Building risers, conduits and pipes; (ii) Landlord reasonably determines that
there is sufficient space in the Building for the installation of all of
Provider Equipment; (iii) the installation, operation and removal of the
Provider Equipment will not materially and adversely affect the structure of the
Building and/or any base Building systems; (iv) the Electronic Services Provider
agrees to abide by all Legal Requirements and such reasonable rules and
regulations promulgated by Landlord; (v) the Electronic Services Provider agrees
to use contractors reasonably approved by Landlord for the installation of all
Provider Equipment; (vi) the Electronic Services Provider agrees to deliver to
Landlord detailed "as built" plans promptly after the installation of the
Provider Equipment is complete; (vii) prior to commencement of any work in or
about the Building by the Electronic Services Provider, the Electronic Services
Provider shall deliver to Landlord such written indemnities, evidence of
insurance and such other items as Landlord reasonably determines to be necessary
to protect its financial interests and the interests of the Building relating to
the proposed activities of the Electronic Services Provider; and (viii) all of
the foregoing matters are documented on Landlord's then current form of license
agreement between Landlord and the Electronic Services Provider (provided,
however, that Landlord shall not charge any Electronic Service Provider any fees
in excess of the actual costs for such work). Landlord's approval of the
Electronic Services Provider and/or the installation, operation and removal of
the Provider Equipment shall not be deemed any kind of warranty or
representation by Landlord, including, without limitation, any warranty or
representation as to the suitability, competence, or financial strength of the
Electronic Services Provider. Tenant covenants and agrees that the installation,
operation and removal of the Provider Equipment shall be at the sole risk, cost
and expense of Tenant.   Except to the extent resulting from the negligence or
willful misconduct of Landlord or any Landlord Parties, Tenant hereby agrees to
indemnify and hold Landlord and Landlord Parties harmless from and against any
cost, damage, claim, liability or expense (including reasonable attorneys' fees)
incurred by or claimed against Landlord and Landlord Parties, directly or
indirectly, as a result of or in any way arising from the installation,
operation, maintenance or removal of the Provider Equipment.
 
37.           TENANT OFFSET RIGHT.
 
So long as no Event of Default by Tenant shall have occurred and remain uncured,
if Landlord has failed to disburse to Tenant or Tenant's Designees, as and when
due, the Improvement Allowance or the Refurbishment Allowance, which
disbursement is required to be made by Landlord to Tenant in accordance with the
terms of this Lease or the Work Agreement (such unpaid Improvement Allowance or
Refurbishment Allowance, as the case may be, is referred to herein as the
“Overdue Allowance”), and such Overdue Allowance remains unpaid and not
otherwise credited by Landlord against Rent after the expiration of thirty (30)
days following Tenant's delivery to Landlord of written notice of such failure
(“Allowance Failure Notice”), then Tenant shall have the right to set off
against the installment(s) of the Rent next due and payable under this Lease
such amount not paid by Landlord (and not otherwise credited by Landlord against
Rent), plus interest at the Default Rate (which interest shall accrue only from
the date the Overdue Allowance was due and payable by Landlord through the first
day of the calendar month in which Tenant is first entitled to offset said
Overdue Amount against Rent). The Allowance Failure Notice shall include a
statement that Tenant intends to exercise this right to set off and shall
identify in reasonable detail the basis for the offset and the date on which
such amounts should have been paid to Tenant or Tenant's Designees.  In no event
shall Tenant have the right to exercise the set off right set forth in this
paragraph if (i) Tenant has failed to strictly comply with all the terms and
conditions for the disbursement of the Improvement Allowance or Refurbishment
Allowance, as applicable, or (ii) if any lien or claim for unpaid Construction
Costs or Alteration costs is pending or threatened by any contractor,
subcontractor or materialman providing services or materials to Tenant in
connection with the construction of the Tenant Improvements or
Alterations.  Furthermore, it shall be a condition to Tenant's right to exercise
its right to set off as set forth in this paragraph that Tenant shall have first
paid in full any and all Construction Costs or Qualified Alterations Costs for
which the Overdue Allowance was requisitioned.
 
38.           PURCHASE OPTION.


a.           i.           Landlord agrees that if at any time during the Term of
the Lease, Landlord shall desire to sell the Building, and provided (i) Tenant
is then a Full Building Tenant; and (ii) no Monetary Default shall have occurred
and remain uncured, then Landlord shall notify Tenant of Landlord’s desire to
sell the Building (the “First Offer Notice").  The First Offer Notice shall
contain, at a minimum, the following information:  (a) the purchase price upon
which Landlord would be willing to sell the Building, as determined by Landlord
in its sole and absolute discretion; (b) the method by which such purchase price
shall be paid; (c) the amount and terms of any proposed financing; (d) the
amount of any earnest money deposit; (e) the time and location of the closing of
such sale; (f) any other material terms with respect to the proposed sale of the
Building, as determined by Landlord in its sole discretion.  Tenant shall have
ten (10) business days after receipt of the First Offer Notice in which to
accept, by written notice to Landlord (the "Election Notice"), the purchase
price and other terms proposed by Landlord in the First Offer Notice.  If Tenant
accepts such purchase price and terms and delivers such Election Notice to
Landlord within the foregoing ten (10) business day period, then Landlord and
Tenant shall have fifteen (15) business days thereafter to act diligently and in
good faith to agree upon and execute and deliver a contract of sale for the sale
of the Building (the "Contract of Sale").  If Tenant fails to accept the
purchase price and terms within such ten (10) business day period, or Landlord
and Tenant are unable to agree upon and execute a Contract of Sale within such
fifteen (15) business day period, Tenant shall be deemed to have rejected such
offer and Landlord shall be free to sell the Building to any party upon any
terms and conditions Landlord deems acceptable in its sole and absolute
discretion and Tenant shall have no further rights hereunder; provided, however,
that Landlord shall not be entitled to sell the Building to any other person or
entity (other than as provided for below) for a gross purchase price ("New
Price") that is less than ninety-five percent (95%) of the purchase price for
the Building set forth in the First Offer Notice without first offering to sell
the Building to Tenant at the New Price and otherwise in accordance with the
terms of this Section 38(a).


ii.           Notwithstanding anything to the contrary contained in this Section
38, Landlord shall have no obligation to deliver a First Offer Notice to Tenant
in connection with any sale of the Building on or after the fifth (5th)
anniversary of the Commencement Date which sale is made in connection with the
sale of other building(s) or property(s) owned by Landlord and/or any Related
Party (a "Portfolio Sale").  In the event that Landlord desires to sell the
Building in connection with a Portfolio Sale prior to the fifth (5th)
anniversary of the Commencement Date, and provided (i) no Monetary Default shall
have occurred and remain uncured, and (ii) Tenant is then a Full Building
Tenant, then Landlord shall deliver to Tenant a First Offer Notice for the sale
of only the Building and Tenant shall have the right to purchase the Building
only (i.e., not any other property subject to the Portfolio Sale) subject to the
same terms and conditions as set forth in Section 38(a)(i) above; provided,
however, the proviso found at the end of the last sentence of the first
paragraph of Section 38(a)(i) (regarding a sale of the Building for less than
95% of the purchase price set forth in the First Offer Notice) shall not apply
to any sale of the Building in connection with a Portfolio Sale, provided that
Landlord does in fact thereafter consummate a Portfolio Sale it being understood
that if a Portfolio Sale does not occur, the proviso shall apply and Landlord
may not sell the Building for less than 95% of the purchase price set forth in
the First Offer Notice. Tenant acknowledges that Landlord may deliver any First
Offer Notice required pursuant to this Section 38(a) prior to the determination
of the buildings and/or properties to be included in the Portfolio Sale and/or
any marketing of the Portfolio Sale. The purchase price in a First Offer Notice
pursuant to this Section 38(a)(ii) shall be equal to Landlord’s good faith
estimate of a purchase price that when aggregated with the estimated purchase
price of the Portfolio Sale without the Building included therein shall be equal
to the estimated purchase price of a Portfolio Sale that would include the
Building therein.


b.           (i)           At any time prior to the fifth (5th) anniversary of
the Commencement Date, in the event that Tenant has not otherwise received a
First Offer Notice pursuant to Section 38(a) above, and provided (i) Tenant is
then a Full Building Tenant; and (ii) no Monetary Default shall have occurred
and remain uncured, Tenant may request that Landlord provide a First Offer
Notice to Tenant and Tenant shall have the right to purchase the Building
subject to the same terms and conditions set forth in Section 38(a) above;
provided, however: (a) the purchase price for the Building shall be the greater
of (1) 100% of Fair Market Value (hereinafter defined) and (2) Thirty-Two
Million Five Hundred Thousand and 00/100 Dollars ($32,500,000) (the "Minimum
Purchase Price"); and (b) in the event that any mortgage loan or other financing
encumbers all or any portion of the Building, Tenant shall be solely responsible
for and shall pay for any and all costs and expenses (including legal fees) in
connection with the prepayment or defeasance of any such loan or other financing
(including without limitation, any prepayment or yield maintenance fee payable
by Landlord to any Mortgagee) and Tenant's payment of such costs and expenses
shall not be considered in determining the Fair Market Value or reduce the
Minimum Purchase Price.  Within ten (10) business days following receipt of any
First Offer Notice pursuant to this Section 38(b), Tenant shall deliver to
Landlord either (1) an Election Notice accepting all the of the terms set forth
in the First Offer Notice, or (2) if Landlord has proposed a purchase price
which exceeds the Minimum Purchase Price and Tenant believes such purchase price
does not accurately reflect the Fair Market Value, an Election Notice accepting
all the terms of the First Offer Notice other than purchase price and
irrevocably electing to have the Fair Market Value determined pursuant to the
3-broker method outlined below (a "Counter Notice").  Landlord and Tenant shall
have fifteen (15) business days after Tenant's delivery of an Election Notice
or, if Tenant delivers a Counter Notice, after the determination of Fair Market
Value pursuant to the 3-broker method, to act diligently and in good faith to
agree upon and execute and deliver a Contract of Sale.


(ii)           In the event that Tenant timely delivers a Counter Notice, then
the Fair Market Value shall be determined by a board of three (3) Qualified
Sales Brokers (hereinafter defined). One of the Qualified Sales Brokers shall be
appointed by Landlord (the "Landlord Sales Broker"), one of the Qualified Sales
Brokers shall be appointed by Tenant (the "Tenant Sales Broker"), and Landlord
Sales Broker and Tenant Sales Broker shall select the third Qualified Sales
Broker (the "Third Sales Broker").  Landlord and Tenant shall make their
appointments within ten (10) business days after Tenant's delivery of the
Counter Notice.  The two (2) brokers selected by Landlord and Tenant shall
select a third broker within ten (10) business days after they both have been
appointed, and each broker, within ten (10) days after the third broker is
selected, shall submit his or her determination of the Fair Market Value. If
either Landlord or Tenant fail to appoint their respective Qualified Sales
Broker within the foregoing 10-business day period, then the Fair Market Value
shall be determined by the Qualified Sales Broker duly appointed within the
foregoing 10-business day period.  If the Landlord Sales Broker and the Tenant
Sales Broker do not agree on the Third Sales Broker within ten (10) days after
the Landlord Sales Broker and the Tenant Sales Broker have been appointed,  then
either Landlord or Tenant, on behalf of both parties, may request appointment of
such Third Sales Broker by the then president of the Greater Washington
Commercial Association of REALTORS®, or the successor organization thereto, who
shall be instructed to promptly appoint a Qualified Sales Broker to serve as the
Third Sales Broker. The Fair Market Value shall be the determination of the
Landlord Sales Broker, the Tenant Sales Broker or the Third Sales Broker that is
not the highest of the three determinations nor the lowest of the three
determinations (or if the determinations of two of the three Qualified Brokers
is the same, the determination of such two Qualified Brokers); provided,
however, notwithstanding any Fair Market Value determination made pursuant to
the foregoing 3-broker method, the purchase price for the Building shall in no
event be less than the Minimum Purchase Price.   Landlord and Tenant shall each
pay the fee of the Qualified Sales Broker selected by it, and they shall equally
share the payment of the fee of the Third Sales Broker.  For purposes hereof, a
“Qualified Sales Broker” shall mean a licensed real estate broker specializing
in investment sales and who has not less than fifteen (15) years' experience in
the sale of Comparable Buildings.  For purposes hereof, the "Fair Market Value"
shall be based on then current sales of Comparable Buildings, and considering,
among other things, the terms of the First Offer Notice, the current method of
valuation of the term and rental income of the Lease and the credit rating of
Tenant, and assuming an arms-length transaction, where seller is under no
compulsion to sell, and each of seller and purchaser are informed and
well-advised and each acting in what it considers it own best interests.


(iii)           If (a) Tenant fails to deliver an Election Notice complying with
the terms of this Section 38(b) within the ten (10) business day period set
forth above, or (b) if the purchase price is determined in accordance with this
Section 38(b) but Landlord and Tenant fail to execute a Contract of Sale within
fifteen (15) business days following such determination, Tenant shall be deemed
to have rejected the offer and Tenant shall have no further rights under this
Section 38(b).  This Section 38(b) shall automatically be null and void and of
no further force and effect as of the fifth (5th) anniversary of the
Commencement Date.


c.           Notwithstanding anything to the contrary contained in this Section
38, it is understood and agreed that if Landlord shall desire to sell, transfer,
or convey the Building to any Related Party (hereinafter defined), then the
provisions of this Section 38 shall not be applicable to such sale, transfer or
conveyance.  This Section 38 shall also not apply to (i) any change in the
ownership structure of Landlord or any Related Party, or (ii) any sale of the
Building to a Related Party.  As used herein, the term "Related Party" shall
mean any affiliate, subsidiary (whether or not wholly owned), parent, successor
entity, manager, member, partner, owner (whether directly or through ownership
in another entity), or any entity that shall control, be controlled by or be
under common control with Landlord (including any entity with common managing
members or managing partners) and any entity in which Landlord or any of the
foregoing (directly or indirectly) has an ownership interest. This Section 38
shall also be automatically rendered null and void and Tenant's rights hereunder
shall terminate upon any sale of the Building to any third party (unless such
sale was to a Related Party, in which event this Section 38 shall apply to a
sale of the Building by such Related Party), provided Landlord delivered to
Tenant a First Offer Notice with respect to such sale in accordance with the
terms of Section 38(a).


d.           The rights of Tenant under this Section 38 are absolutely
subordinate to the rights of any Mortgagee and in no event shall this Section 38
apply to any financing transaction (including without limitation, any sale,
transfer or conveyance in connection with any financing), or the exercise of any
rights of the Mortgagee under any Mortgage or the documents evidencing or
securing such financing transaction.  For avoidance of doubt, in no event shall
any Mortgagee be required to recognize Tenant's rights under this Section 38 in
connection with the delivery of any SNDA. This Section 38 shall be null and void
and Tenant's rights hereunder shall terminate upon any foreclosure (or deed in
lieu thereof) of any Mortgage or other security interest that now or in the
future may encumber the Building.


e.           The rights of Tenant under this Section 38 shall are personal to
VSE Corporation and any Affiliate Transferee that has assumed all of Tenant's
rights and obligations under this Lease, and may not be assigned, or exercised
by Tenant for the benefit of, any other party.  This Section 38 shall
automatically be null and void and Tenant's rights hereunder shall terminate
upon any assignment of this Lease to any party other than an Affiliate
Transferee of VSE Corporation.


f. 
         Tenant agrees, at any time, and from time to time, upon not fewer than
ten (10) business days prior written notice by Landlord, to execute, acknowledge
and deliver to Landlord, a certificate evidencing the termination, waiver or
non-applicability of any provision of this Section 38 (if and to the extent
true), it being intended that any such statement delivered pursuant hereto may
be relied upon by any prospective purchaser of the Building or the Land, or any
part thereof, any Mortgagee or prospective Mortgagee thereof, any prospective
assignee of any Mortgage thereof. If Tenant fails to execute and deliver any
such certificate within ten (10) business days after request, Landlord may
deliver to Tenant a second request for such certificate and, if Tenant fails to
execute and deliver such certificate within five (5) business days after such
second request, then (i) such failure shall be deemed an immediate Event of
Default and, without limiting any other remedies of Landlord for any Event of
Default, Tenant shall indemnify and hold harmless Landlord from any and all from
and against all claims, injury, damage or loss (including reasonable attorneys'
fees) sustained by Landlord as a result of such failure; and (ii) Tenant shall
be deemed to have irrevocably appointed Landlord and Landlord’s beneficiaries as
Tenant’s attorneys-in-fact, coupled with an interest, solely to execute and
deliver such certificate in Tenant’s name.
 
39.           NO SALE COVENANT.
 
Subject to the following terms and conditions, and so long as no Event of
Default shall have occurred and remain uncured, Landlord hereby covenants not to
sell, transfer or convey the Land prior to the Substantial Completion Date
without the prior written approval of Tenant; provided, however, the foregoing
covenant (the "No Sale Covenant") shall not apply to (a) any change in the
ownership structure of Landlord or any Related Party; provided that following
any such change in ownership structure, Landlord is owned and managed by one or
more entities owned or managed by CalSTRS and ING, or (b) any sale of the
Building to a Related Party. The No Sale Covenant is absolutely subordinate to
the rights of any Mortgagee and in no event shall this Section 39 apply to any
financing transaction (including without limitation, any sale, transfer or
conveyance in connection with any financing), or the exercise of any rights of
the Mortgagee under any Mortgage or the documents evidencing or securing such
financing transaction.  For avoidance of doubt, in no event shall any Mortgagee
be required to recognize the No Sale Covenant in connection with the delivery of
any SNDA. This Section 39 shall automatically be deemed null and void and the No
Sale Covenant shall automatically terminate upon the occurrence of either of the
following events: (i) any foreclosure (or deed in lieu thereof) of any Mortgage
or other security interest that now or in the future may encumber the Land, (ii)
the Substantial Completion Date, or (iii) any assignment of this Lease by
Tenant.


 


[The rest of this page intentionally left blank. Signatures appear on the
following page.]
 

 


 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, duly authorized representatives of Landlord and Tenant have
executed this Deed of Lease under seal on the day and year first above written.
 
LANDLORD:
 
 
METROPARK 7 LLC,
 
a Delaware limited liability company


By:
CSHV Metro Park, LLC,

a Delaware limited liability company


 
By:
INGCal Tactical, LLC,

a Delaware limited liability company,
its sole member


 
By:
ING Tactical Manager, LLC,

a Delaware limited liability company,
its Manager


 
By:
ING Clarion Partners, LLC,

a New York limited liability company,
the sole member of Manager




 
By:
   

Name:
Title:


TENANT:


 
VSE CORPORATION,

 
a Delaware corporation



 
By:           __________________________
Name:
Title:




LIST OF EXHIBITS
EXHIBIT A-1:    Floor Plans of Premises
EXHIBIT A-2:    Legal Description of Land
EXHIBIT B:       Work Agreement
EXHIBIT C-1:    Current Base Building Plans
EXHIBIT C-2:    Base Building Shell Description
EXHIBIT C-3:    Areas of Floor Slab Reinforcement
EXHIBIT C-4:    Work Schedule
EXHIBIT D:       Declaration of Commencement Date
EXHIBIT E:       Form of Letter of Credit
EXHIBIT F:       Janitorial Specifications
EXHIBIT G:       Rules and Regulations
 
 


 












 
 



 
 

--------------------------------------------------------------------------------

 
